 
EXHIBIT 10.1
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AS INDICATED BY [REDACTED] AND SEPARATELY FILED WITH THE
COMMISSION.




GM Logo [gmagreement1.jpg]
August 15, 2010


Mr. Michael Schmidt
Avis Budget Car Rental, LLC
6 Sylvan Way
Parsippany, N.J. 07054
 
Dear Mr. Schmidt:
 
This letter will confirm the agreement (“Agreement”) reached between Avis Budget
Car Rental, LLC (“ABG”) and General Motors, LLC (“GM”) regarding Avis Budget Car
Rental, LLC’s  purchase or lease of GM vehicles for Model Year 2011.  The
details of this Agreement are as follows:


2011 MY Daily Rental Purchase Program
1.  
ABG will purchase or lease from GM dealers of their choice a minimum quantity of
2011 model GM vehicles under the terms and conditions of GM’s 2011 Model Year
Daily Rental Purchase Program (as provided in Attachment 1).  ABG has agreed to
purchase these GM vehicles in a mix which includes a considerable number of GM’s
higher priced models.   The agreed mix of units is listed in Attachment 2.



a.  
GM or its subsidiary will purchase such model year 2011 vehicles from ABG (to
the extent tendered to GM or its subsidiary) in accordance with the terms and
conditions of GM’s 2011 Model Year Daily Rental Purchase Program.



2.  
GM agrees to offer ABG the availability of the YT2 2011 Model Year Daily Rental
Short-Term Purchase Program for up to [REDACTED] of the units noted in
Attachment 2.  Refer to Attachment 3 for program guidelines.  Specified rates
and brands are described in Attachment 3A.



a.  
GM or its subsidiary will purchase from ABG (to the extent tendered to GM or its
subsidiary) vehicles acquired by ABG under the YT2 2011 Model Year Daily Rental
Short-Term Purchase Program in accordance with the terms and conditions of such
YT2 2011MY Daily Rental Short-Term Purchase Program.



3.  
ABG will attempt to place orders no more than [REDACTED] or less than [REDACTED]
of a month’s production in any week provided GM can make such a production
commitment. After two weeks of moving orders to event code 3000 for a given
production period the orders will be deemed to comply with the limitation
indicated above. All vehicle minimum equipment requirements will be placed for
production on a monthly basis.



Any vehicles which do not meet the minimum equipment requirements will be
deducted from the Model Year Bonus as provided in Paragraph 7.


GM Logo [gmagreement2.jpg]

 
Renaissance Center ~ Tower 100, 19th floor ~ Detroit, MI 48265-1000 ~ Mail Code
482-A19-D18 ~ 313-665-1137 ~ Fax: 313-667-8167





 
 
1

--------------------------------------------------------------------------------

 

 



GM Logo [gmagreement1.jpg]

 


4.  
GM agrees to offer ABG exclusively the availability of up to [REDACTED].  In
exchange, ABG agrees to execute a mutually agreed upon exposure program.  The
specifics of the program will be developed and agreed upon before January
2011.  Current rental allocation for this product is [REDACTED]
units.  Additional production availability is pending.



5.  
In exchange for ABG’s Agreement to purchase, promote, and service the number of
2011 models and in a vehicle mix satisfactory to GM, as described in Attachment
2, GM will provide ABG with [REDACTED] per unit in addition to any incentives
due under the terms and conditions of GM’s 2011 Model Year Daily Rental Purchase
Program. Payment of these per unit amounts will be made upon submission of such
vehicles in accordance with Paragraph 9.



6.  
GM shall offer ABG a 2011 Model Year Reclassification Program.  The 2011 Model
Year reclassification payments will be based upon the attached schedule and
guidelines. (See Attachment 4 and 4A).  ABG must submit [REDACTED] of its total
2011 model year daily rental vehicle purchases (excluding any type of rejected
turn-back vehicles) before GM will process any incentives toward a
reclassification application.  These vehicles must be identified by VIN through
electronic media transmission to GM (C3 De-Enroll File Format). Once processed,
these units will be identified in the GM’s Auction System (RIMS) as permanent
auction rejects and will be ineligible for return to GM.  GM agrees to remove
from the calculation of the requirement of an average of [REDACTED] prior to
resale, any vehicle(s) that are taken out of the normal used vehicle stream of
commerce by virtue of being damaged and not repaired and sold in that
condition.  GM agrees to provide the per unit amount detailed in Attachment 4A
in addition to any incentives due under the terms and conditions of GM’s 2011
Model Year Daily Rental Purchase Program.  The payment will be made on a
quarterly basis in the months of March, June, September and December in
accordance with the terms set forth in Paragraph 9.



2011MY National Fleet Risk Purchase Program
7.  
ABG shall purchase 2011 models noted in Attachment 6 under the terms and
conditions of the 2011 Model Year National Fleet Risk Purchase Program (VX7
Program - refer to Attachment 5 for program guidelines) and in exchange GM
agrees to provide a per unit amount detailed in Attachment 6 in addition to any
incentives due under the terms and conditions of GM’s 2011 Model Year National
Risk Purchase Program. All incremental monies due to up level minimum trim
requirements will be paid in September of 2011 after purchase requirements have
been verified by General Motors.   Payment of these amounts will be made upon
submission of such vehicles in accordance with Paragraph 9.



Provisions Applicable to Both Programs
8.  
GM will provide to ABG a Model Year Volume Bonus for all 2011 Model Year units
ordered by April 15, 2011.  Refer to Attachments 2 and 6 for eligible per unit
bonus amounts.  ABG must order a minimum of [REDACTED] units for the 2011 Model
Year to be eligible for this bonus.  The minimum required quantity is a
combination of both rental programs (VN9 and VX7).  This bonus is payable in
September 2011 and payment will be made in accordance with Paragraph 9,
excluding the requirement of an electronic media transmission to RIMS.



GM Logo [gmagreement2.jpg]
Renaissance Center ~ Tower 100, 19th floor ~ Detroit, MI 48265-1000 ~ Mail Code
482-A19-D18 ~ 313-665-1137 ~ Fax: 313-667-8167




 
2

--------------------------------------------------------------------------------

 
GM Logo [gmagreement1.jpg]

9.  
The bonuses described in paragraph 7 are subject to the following
qualifications:

a.  
All vehicle minimum equipment requirements will be met on a monthly basis.

 
b.  
Above required volume is a combination of Daily Rental Purchase Program (VN9)
and National Rental Program (VX7) units and is part of the total volume
requirement.

 
c.  
All vehicle minimum equipment requirements must be met by carline and by program
(VN9 or VX7) per the terms of the Minimum Equipment Attachments (1D, 3B,
5A).  If minimum equipment requirements are not met for the carline, the entire
model year bonus for such carline will be forfeited for all volume purchased
under that program.  As an example, if minimum equipment requirements are not
met for Impala under the VN9 program (Attachment 1D), model year bonus for all
Impalas sold under the VN9 program will be forfeited, provided that GM can build
the vehicles with the required minimum equipment.

 
10.  
GM will pay to ABG the per unit amount described in Paragraphs 4, 5, 6 and 7 by
the fourth Thursday of the month following vehicle delivery and receipt of an
electronic media transmission to GM’s Remarketing Information System (RIMS) by
the second Friday of the month.  An electronic media transmission received after
the second Friday of the month will be paid by the fourth Thursday of the
following month.  If the fourth Thursday is a banking holiday, funds will be
received the next banking day.  This electronic media transmission must include
VIN numbers on the portion of the minimum quantity agreed to in Attachments 2
and 6, delivered in the preceding month, and not covered in previous
payments.  Application for this incentive must be made no later than December
31, 2011.  A complete schedule of due dates and payment dates is detailed in
Attachment 10.



a.  
 It is understood that payments of the per unit amount due to ABG under
Paragraphs 4, 5 6 and 7 are based upon achieving the agreed to purchase volume
requirements referenced in such paragraphs.  The agreed to volume and mix
requirements in Attachments 2 and 6 are subject to adjustments with General
Motors’ prior approval.  Should GM agree to an adjustment, changes will be
reflected on a quarterly basis and Attachments 2 and 6 will be updated and
signed by both Parties.  Actual approved volumes and contractual stated volumes
can vary based on the timing of contractual updates.  Any payments received
prior to attaining the indicated volume will be returnable to GM at the close of
the model year should the volume not be attained by ABG.  Any pro rata monthly
payment processed in error on volume not approved by GM can be charged back
through open account the following month at GM’s discretion.



11.  
In the event that ABG does not purchase or lease the agreed number of vehicles
at the agreed mix stated in Attachments 2 and 6, save for GM’s failure to
deliver, all payments made to ABG as described in Paragraph 9 by General Motors
will be reimbursed to GM on demand subject to Paragraph 13 and 20.



GM Logo [gmagreement2.jpg]
Renaissance Center ~ Tower 100, 19th floor ~ Detroit, MI 48265-1000 ~ Mail Code
482-A19-D18 ~ 313-665-1137 ~ Fax: 313-667-8167

 

 
 
3

--------------------------------------------------------------------------------

 


GM Logo [gmagreement1.jpg]

 
12.  
In the event ABG chooses to cancel any order placed by ABG through GM dealers,
at event code 3000, GM will assess a fee of [REDACTED] per vehicle to be paid to
GM upon demand. This fee will be waived if the current production week has been
delayed more than three weeks from the original requested production week.
Further, this fee will not apply if ABG chooses to redirect the shipment of any
vehicles in event code 3000.



13.  
All volume and mix requirements are subject to reasonable minor adjustments
based upon mutual agreement between the parties.  It is understood that these
adjustments may require ABG to purchase a comparably priced mix of product.



14.  
In the event that either party cannot fulfill any terms of this Agreement due to
events

beyond its control, such as acts of God, acts of terror, labor disputes, or
severe economic downturn as defined by the Federal Government, the parties will
enter negotiations with the intent of allowing both to continue business without
substantial penalty.


15.  
ABG agrees that in all advertising and promotional materials, developed for its
Avis brand during the 2011 Model Year (September 1, 2010 through August 31,
2011), Avis advertising will feature only General Motors products where any
vehicle is featured or promoted.  Consequently, when Avis advertising or
promotional materials feature or promote a vehicle, a General Motors product
shall be featured and promoted provided GM manufactures a vehicle in the
advertised segment in accordance with the custom of the Rent A Car industry with
a tag line substantially similar to the following:



“We feature (Trade name GM vehicle) and other fine GM vehicles”


Refer to Attachment 7 for further guidelines relative to advertising and
promotional materials.  In the event GM is not represented in a given segment,
or is represented but either GM chooses not to sell or ABG chooses not to
purchase vehicles in that segment,   ABG is free to promote a non-GM vehicle in
that rental segment.  It is the intent of ABG to feature General Motors products
at its Avis brand, including Avis advertising, and promotions. This commitment
will not apply to activities that are internet based. It is understood that
vehicles will be moved between Rent A Car brands owned by ABG (i.e.“Avis” and
”Budget”)


16.  
If ABG purchases an existing Avis Licensee or substantially all of the assets of
an existing Avis Licensee during the 2011 model year, and such existing Avis
Licensee is:

A participating Avis Licensee under the terms of the Agreement between the Avis
Licensee Association and GM for the 2011 Model Year (“ALA Agreement”), GM agrees
to accept an assignment to ABG of the purchase volume, mix, and monies
identified in the Participation Form executed by the Participating Avis Licensee
under the ALA  Agreement;


Provided such agreement is signed by such existing Avis Licensee, the Avis
Licensee Association, if applicable, and ABG, and is in a form acceptable to GM.


GM Logo [gmagreement2.jpg]
Renaissance Center ~ Tower 100, 19th floor ~ Detroit, MI 48265-1000 ~ Mail Code
482-A19-D18 ~ 313-665-1137 ~ Fax: 313-667-8167

 

 
 
4

--------------------------------------------------------------------------------

 


GM Logo [gmagreement1.jpg]

 
17.  
If ABG purchases an existing Budget Licensee or substantially all of the assets
of an existing licensee during the 2011 model year, and such existing Budget
Licensee is:



A participating  Budget Licensee under the terms of the Agreement between the
Car Rental Licensee Association and GM for the 2011 Model Year, GM agrees to
accept an assignment to ABG of the purchase volume, mix, and monies identified
in the Participation Form executed by the Participating Budget Licensee under
the Car Rental Licensee Association Agreement;


Provided such agreement is signed by such existing Budget Licensee, the Car
Rental Licensee Association, if applicable, and ABG, and is in a form acceptable
to GM.


18.  
GM will provide ABG with GM’s 2011 Model Year Daily Rental Purchase Program
depreciation rates as detailed in Attachments 1, 1A, 1B, and 3A on the units
described in Attachment 2.  GM agrees that if such depreciation rates are
reduced, ABG will receive a similar reduction.



19.  
ABG will provide to GM, at the beginning of each month, a schedule of
anticipated purchases of 2011 model year vehicles (model year fleet plan) by
division and car line, by month and model year.  ABG, at a minimum, also agrees
to provide to GM, by mid-month, a schedule of vehicle returns by month for the
next 3 calendar months and to provide GM at the end of each month, a schedule of
2010 and 2011 model vehicle returns by month for the 2010 and 2011 calendar
years.  Receipt of the information described in this paragraph is a condition to
pay the dollar per unit amounts discussed in this Agreement.



20.  
ABG shall retain any documents or records relevant to vehicles purchased under
this Agreement or any GM program and/or claims submitted for payment under this
Agreement or any other GM program for two years after the close of the
program.  ABG agrees to permit any designated representative of GM to examine,
audit, and take copies of any accounts and records ABG is to maintain under this
Agreement.  ABG agrees to make such accounts and records readily available at
its facilities during regular business hours.  GM agrees to furnish ABG with a
list of any reproduced records.



21.  
Part of the consideration for ABG’s entry into this Agreement is GM or its
subsidiary’s continuing obligation to purchase vehicles from ABG in accordance
with the terms of GM or its subsidiary’s 2010 Model Year Daily Rental Purchase
Programs.  Accordingly, it shall be a condition to ABG’s obligations to purchase
vehicles under this 2011 Model Year Daily Rental Purchase Program Agreement at
any time that GM or its subsidiary has performed its vehicle purchase
obligations in all material respects with respect to eligible vehicles tendered
by ABG under the terms of GM or its subsidiary’s 2010 model year Purchase
Programs.



22.  
ABG  agrees that it shall hold harmless General Motors Corporation, its
subsidiaries, affiliates, or agents from any and all liabilities arising from
making available auctions which it may sponsor, promote, organize, or



GM Logo [gmagreement2.jpg]
Renaissance Center ~ Tower 100, 19th floor ~ Detroit, MI 48265-1000 ~ Mail Code
482-A19-D18 ~ 313-665-1137 ~ Fax: 313-667-8167


 
5

--------------------------------------------------------------------------------

 

GM Logo [gmagreement1.jpg]

 
otherwise create as a facility for sale of vehicles by an authorized auctioneer
for the benefit of Avis Budget Car Rental LLC, except for the gross negligence
or intentional misconduct by any of the indemnified parties.


MODEL YEARS 2012 THROUGH 2014
This letter also confirms the Agreement reached between ABG and GM regarding
ABG’s purchase or lease of GM vehicles for model year 2012 through 2014.  The
details of this Agreement are as follows:
 
23.  
GM shall extend the terms and conditions of GM’s 2011 Model Year Daily Rental
Purchase Program (refer Attachments 1, 1A and 1B) for model year 2012.  GM
reserves the right to place “new” models (as defined by GM) on any of the four
(4) 2011 MY purchase percentage tiers or create a new tier.  Additionally, GM
reserves the right to shift vehicles only to higher percentage tiers, (e.g.
shift from tier 1 to tier 2, thus lowering ABG’s vehicle depreciation cost).



GM reserves the right to revise depreciation rates in Attachment 1, 1A, 1B, and
3A in the 2012 through 2014 model year.


24.  
GM shall commit to ABG the availability of daily rental vehicles under any or
all of the following purchase programs, VX7, VN9, and YT2 for model years 2012
through 2014. GM and ABG agree that all volumes purchased under the VX7 program
will be combined with VN9 and YT2 volumes toward the overall volume commitment,
and for model year volume bonus payments.



25.  
GM agrees that ABG may purchase or lease from GM dealers of its choice a minimum
of [REDACTED] vehicles each year in the 2012 through 2014 Model Years.



26.  
GM and ABG agree that vehicle mix and production timing provided to ABG in Model
Year 2012 through Model Year 2014 will be mutually satisfactory to both parties.
GM and ABG also agree that the volume and mix of vehicles within the purchase
categories, VX7, VN9 and YT2 will also be mutually satisfactory to both parties.



27.  
During the term of this Agreement, provided GM can meet ABG’s Fleet Purchase
requirements, ABG agrees that in all Avis brand advertising and promotional
materials, which ABG undertakes for future model years, Avis will feature only
General Motors products where any vehicle is featured or promoted as defined and
outlined for the 2011 model year in Paragraph 14.  Accordingly, ABG agrees to
allow such space in Avis advertising and include such tag lines as is in
accordance with the custom of the trade and industry.  In exchange, GM will
provide ABG with a base sum of [REDACTED] in each of the model years 2012
through 2014.  Should ABG choose to reduce purchase volume below [REDACTED]
units in model years 2012 through 2014, the base sums will be maintained on a
per unit basis [REDACTED] for the lower volumes purchased. Final incentives will
be negotiated for each model year.  These sums are in addition to any incentives
due under the terms and conditions of GM’s Model Year Daily Rental Fleet
Programs, if any are available.





GM Logo [gmagreement2.jpg]
Renaissance Center ~ Tower 100, 19th floor ~ Detroit, MI 48265-1000 ~ Mail Code
482-A19-D18 ~ 313-665-1137 ~ Fax: 313-667-8167




 
6

--------------------------------------------------------------------------------

 


GM Logo [gmagreement1.jpg]

 
28.  
General Motors is hereby notified that ABG and its subsidiaries, AESOP Leasing
L.P. (“AESOP Leasing”), Avis Rent A Car System, LLC. (“Avis”) and Budget Rent A
Car System, Inc. (“Budget”), have engaged AESOP Exchange Corporation as a
qualified intermediary (“QI”) for the purpose of facilitating a like kind
exchange program under Section 1031 of the Internal Revenue Code of 1986, as
amended.  As such, ABG, AESOP Leasing, Avis and Budget have assigned to AESOP
Exchange Corporation, acting in its capacity as QI, all of their rights, but not
their obligations, in any existing manufacturer purchase agreements they may
have with General Motors either for the purchase of replacement vehicles or
after a qualifier term of use for the purchase of relinquished vehicles.  This
notification will apply to either all future purchases of replacement vehicles
or the purchases of relinquished vehicles unless specifically excluded in
writing.



29.  
This Agreement is confidential between the Parties (ABG and GM) and is intended
for the sole use of ABG and GM.  This Agreement may not be disclosed to any
person, other than a party’s parent, subsidiaries, AESOP Leasing, and their
respective outside counsel and accountants and interested financial institutions
and the SEC, except as required by legal process without the consent of the
other Party. In the event of legal process, the Party served shall notify the
other Party or Parties to allow them sufficient time to interpose legal
objections to disclosure.



30.  
Selected General Motors vehicles are equipped with OnStar.  For details
regarding notification of OnStar equipment and services, please refer to
Attachment 8. ABG agrees to describe OnStar in its rental contract as provided
in Attachment 8.



This Agreement shall in all respects be interpreted, enforced and governed under
the laws of the State of Michigan, without regard to the conflicts of law and
principles thereof.


This letter represents the sole agreement, regarding the subjects herein,
between ABG and GM and can be modified only in a writing executed by an
authorized representative of each of the Parties.






GM Logo [gmagreement2.jpg]
Renaissance Center ~ Tower 100, 19th floor ~ Detroit, MI 48265-1000 ~ Mail Code
482-A19-D18 ~ 313-665-1137 ~ Fax: 313-667-8167




 
7

--------------------------------------------------------------------------------

 


GM Logo [gmagreement1.jpg]

 
 
On behalf of General Motors, I would like to express my appreciation for your
business and hope this Agreement will continue to strengthen our business
relationship.


Please return a copy of this letter acknowledging your agreement to the above.


Very truly yours,




/s/ Don Johnson


Don Johnson
General Motors Vice President
U.S. Sales Operations


Acknowledged and Agreed
Avis Budget Car Rental, LLC




By:
  /s/ Michael Schmidt        
Date:
  August 27, 2010  

 
Michael Schmidt
Vice President – Fleet Services, Avis Budget Car Rental, LLC









    /s/ E. Toporczycki  
Date:
  August 18, 2010  

Approved by E. Toporczycki
U.S. Sales Executive Finance Director





GM Logo [gmagreement2.jpg]
Renaissance Center ~ Tower 100, 19th floor ~ Detroit, MI 48265-1000 ~ Mail Code
482-A19-D18 ~ 313-665-1137 ~ Fax: 313-667-8167

 
 
 
8

--------------------------------------------------------------------------------

 

GM Logo [gmagreement1.jpg]
Attachments Key




Attachment 1                                           2011 MY Long Term VN9 –
Daily Rental Purchase Program Guidelines
Attachment 1A                                           VN9 Tier Table
Attachment 1B                                           VN9 Depreciation Rate
Table
Attachment 1C                                           VN9 Return Guidelines
Attachment 1D                                           VN9 Minimum Equipment
Requirements


Attachment 2                                           VN9 Program Volume and
Incentives


Attachment 3                                           2011 MY Short Term YT1 –
Daily Rental Purchase Program Guidelines
Attachment 3A                                           YT1 Depreciation Rate
Table
Attachment 3B                                           YT1 Minimum Equipment
Requirements
Attachment 3C                                           YT1 Return Guidelines


Attachment 4                                           2011MY Reclassification
Program Guidelines
Attachment 4A                                           2011MY Reclassification
Program Incentives


Attachment 5                                           2011 MY Risk VX7 –
National Fleet Risk Purchase Program Guidelines
Attachment 5A                                           VX7 Minimum Equipment
Requirements


Attachment 6                                           VX7 Program Volume and
Incentives


Attachment 7                                           Advertising and Promotion


Attachment 8                                           Onstar


Attachment 9                                           Calendar of True Up
Payments – 2010CY and 2011CY


Attachment 10                                           Calendar of Matrix
Submission and Payment Dates






GM Logo [gmagreement2.jpg]
Renaissance Center ~ Tower 100, 19th floor ~ Detroit, MI 48265-1000 ~ Mail Code
482-A19-D18 ~ 313-665-1137 ~ Fax: 313-667-8167


 
 
 
9

--------------------------------------------------------------------------------

Attachment 1



GM Logo [gmagreement1.jpg]

GENERAL MOTORS
2011MY LONG-TERM VN9 - DAILY RENTAL PURCHASE PROGRAM GUIDELINES


 1. 
PROGRAM NAME AND NUMBER:

 
2011 Model Year Long-Term Daily Rental Purchase Program for Daily Rental
Operators

 
Program Code:  VN9

 
Program No. 01-11GRP0-2



 2. 
PROGRAM DESCRIPTION:



 
To provide General Motors dealers purchase information on selected 2011 Model
Year passenger cars and light duty trucks sold and delivered by GM dealers to
qualified daily rental operators and eligible for purchase by General Motors in
accordance with the guidelines herein.



 
This program contains the following attachments:



Attachment 1A:
Model Tier Level

Attachment 1B:   Vehicle Depreciation Rates
Attachment 1C:   GM 2010CY Daily Rental Guaranteed Residual
    Program Turn-In Standards And Procedures
Attachment 1D:
Required Minimum Equipment Levels

Attachment 1E:
Vehicle Daily Depreciation Rate Data Input File



 3. 
PROGRAM ALLOWANCES:



 
The purchase amount shall be calculated as a percent of dealer invoice including
freight.  The purchase percentage varies month by month and is determined by the
month the vehicle is returned to and accepted by General Motors in accordance
with GM 2010CY Daily Rental Guaranteed Residual Program Turn-In Standards And
Procedures (Attachment “1C”).



 
-
Vehicles are assigned into one of the four tier groups.  (Refer Attachment "1A"
for tier composition and Attachment "1B" for respective tier monthly purchase
percentage).



 
-
The daily purchase rate equals the change in the monthly rate divided by the
number of calendar days for that month.



 
-
Depreciation from capitalized cost will be based on specific purchase
percentages of dealer invoice, scaled by vehicle assignment into one of four
tier groups.  Purchase percentages vary by month of return to and acceptance by
GM (out-of-service date as described in Attachment “1B”).



 
-
In-service date shall be five (5) days following the expiration in-transit date
as shown on the factory invoice.



 
-
Out-of-service date shall be the date the vehicle is returned to an approved GM
turn-in site provided the rental company meets all program parameters and
completes the sign-off procedures.





 
 

--------------------------------------------------------------------------------

Attachment 1
 
Units in the program are ineligible for the following:


 
-
Vehicles are not eligible for Preferred Equipment Group (P.E.G.)/Option package
discounts.

 
-
Ineligible Models:  Van Conversions (including Hi-Cube and Step-Van) & Full Size
Cargo Vans.

 
-
Vehicles delivered from dealer inventory are not eligible for enrollment in the
2011 Daily Rental Purchase Program.



4. 
ORDER/ DELIVERY/IN-SERVICE/PRODUCTION PERIOD:



 
Order - beginning with announcement of the 2011 model year program and ending
when dealers are notified that 2011 model year orders are no longer being
accepted.



All Orders must be received under the FDR order type.


 
Delivery, In-Service, Production - 2011 model year.

 
Delivery must be reported as 020 – Daily Rental Delivery type



 
IMPORTANT - Acceptance of an order on any vehicle line does not constitute a
commitment to build or to build in a requested time frame.



 
Minimum In-Service Period - None

 
Maximum In-Service Period - 24 months or July 31, 2013 (whichever occurs first)

 
Mileage Requirements:

 
-
No maximum mileage limitations.

 
-
Refer to Attachment “1B” for excess mileage penalties.



 
All units to be purchased by General Motors under this program must be returned
and accepted by July 31, 2013.  Non-returned vehicles must remain in service a
minimum of six (6) months (180 days) from in-service date as noted on page 1 of
these program guidelines.  GM reserves the right to audit the rental company to
ensure compliance with the minimum six (6) month in-service requirement.  Frame,
fire and/or water damaged vehicles which are ineligible for purchase have no
minimum in-service period.  Documentation on these vehicles must be retained on
file for audit purposes.



All vehicles including non-returned vehicles supplied by GM under this agreement
are subject to the export control laws and regulations of the United Sates
(U.S.) and shall comply with such laws and regulations.


5. 
ELIGIBLE MODELS/REQUIRED OPTIONS AND/OR ORDER TYPES:



 
All new and unused 2011 General Motors models, specified on Attachment "1A",
with required minimum factory installed equipment levels specified (see “2011
VN9 MY Minimum Equipment File” – Attachment 1D) and processing options ordered
for qualified daily rental operators for use as daily rental vehicles and
delivered by GM dealers.



 
All qualified fleet orders for eligible models received from dealers must
contain a valid fleet order type - FDR.



 
 

--------------------------------------------------------------------------------

 
 
Ordering Instructions:  All purchase orders must contain fleet processing option
VN9 and your customer UPC processing code.  Vehicles must be ordered with
minimum option requirements specified (see Attachment 1D).



 
Dealer must take full responsibility for including the proper processing option
on all orders.  Should errors occur in the ordering of vehicles, resulting in
diversions or reinvoicing, the dealer may be charged an administrative fee.



 
All qualified fleet orders for eligible models received from the dealer must
contain the Fleet Account Number (GM FAN) of record and account name.



 
The ordering entity is responsible for checking dealer order acknowledgements to
verify accuracy of order submitted.



 
Dealer orders currently on hand or in the system that qualify under this
program, unless they do not contain the appropriate processing options, can be
amended or canceled and reordered if they have not been released to
production.  This is the ordering dealer's responsibility.



 
Fleet orders submitted with Fleet Processing Option VN9 and incompatible retail
incentive options will be rejected with an error message.



 
Colors Not Eligible for Purchase - Refer mandatory optional equipment (See
Attachment 1D).



 
Required Options - Processing Option VN9 and your customer assigned UPC
processing code must be ordered by the dealer on purchase vehicles to be
enrolled in the 2011 Model Year Long-Term Daily Rental Purchase
Program.  Processing Option VN9 will provide a net invoice - less holdback.



Units delivered to your drop ship sites should have your assigned UPC processing
code (Customer Code) on the window label and delivery receipts should be checked
to verify proper ownership of the vehicle.  GM Customer Support should be
contacted immediately regarding units delivered to the wrong drop ship site to
determine the appropriate course of action.  Units that were incorrectly
delivered must not be placed into rental service.  GM reserves the right to deny
incentives on units in rental service that have been incorrectly delivered,
accepted, or titled.


 6. 
COMPATIBLE INCENTIVE/ALLOWANCE PROGRAMS:



 
Vehicles enrolled in the 2011 Model Year Long-Term Daily Rental Purchase Program
are not eligible for any other fleet/retail program, including, but not limited
to, the Dealer Fleet Ordering Assistance Program (VQ), and any General Motors
Dealer Rent A Car program.



 7. 
METHOD OF APPLICATION:  Not Applicable.



 8. 
METHOD OF PAYMENT:



For payment method details, please see the General Turn in Procedures section
Vll, item F (Payments) in the GM 2010CY Daily Rental Guaranteed Residual Program
Turn-in Standards And Procedures (Attachment 1C) document.


 9. 
FINAL DATE FOR SUBMISSION OF APPLICATIONS AND RESOLUTION OF ALL APPLICABLE
REJECTS:  Not Applicable



 
 

--------------------------------------------------------------------------------

 


10.  
POLICY FOR CORRECTING VEHICLE PROGRAM STATUS:



Units are eligible to be moved from one program type to another upon submitted
request to General Motors.  Based on verification and approval by General
Motors, vehicles will be invoice adjusted in BARS to reflect a change in program
enrollment.  BARS will electronically transmit an updated Enrollment Record to
RIMS within 3 business days thereby acknowledging the change though out all
General Motors systems.  For example, units can be moved from long-term tiered
depreciation programs to short-term flat rate depreciation programs or vice
versa.  Some examples of acceptable situations are errors due to GM VOMS order
editing tables and customer/dealer order entry (Note:  Examples listed are not
intended to be an inclusive list of acceptable reasons for change.  Other
reasons may also be valid).


General Motors will make every effort to accommodate request to rectify errors
in program status.  Unfortunately General Motors cannot correct program status
errors outside of its control. It is the responsibility of the rental account to
identify such problems and make request on a VIN detail basis prior to the
vehicle entering the auction process.  Changes will not be considered after the
vehicle has a valid Grounding Record in RIMS.


Request for program change on 2011 model year vehicles must be made prior to
December 31, 2011 and 15 business days prior to a valid grounding record in
RIMS.  No change will be considered on in-service vehicles outside of this
policy.


11. 
OTHER PROGRAM GUIDELINES:



 
A.
This is the General Motors guideline regarding the definition of a "rental"
vehicle:



 
"The bona fide rental of a vehicle involving use and payment by a customer on an
hourly, daily, weekly, or monthly basis.  Usage of any such vehicle(s) by a
customer for a period of four (4) consecutive months or longer shall be deemed
to constitute leasing and not rental and will make the vehicle ineligible for
purchase."



 
In the event a vehicle enrolled in the Daily Rental Purchase Program is found to
be on-rent (lease) to a customer in excess of the above guideline, or if the
customer consecutively rents multiple enrolled vehicles for an aggregate term of
four (4) or more months, all vehicles involved in such transactions will not be
considered rental and will be ineligible for purchase.  If necessary, General
Motors will audit the rental company to ensure compliance with this guideline.



 
B.
All General Motors general guidelines and definition of terms relative to
incentive programs (refer to General Motors Dealer Sales Allowance and Incentive
Manual Articles 2 and 3) that were supplied to your dealership apply to this
program.



 
C.
All eligible units must be delivered to the ultimate customer through a General
Motors dealership or a qualified drop-ship location.  Purchases or deliveries
made through any other entity or individual are ineligible for payment.



 
D.
All deliveries to customers with a valid Fleet Account Number (GM FAN) must be
reported as 020 Daily Rental fleet delivery regardless of order type.



 
 

--------------------------------------------------------------------------------

Attachment 1
 
 
E.
Failure to comply with these guidelines may result in the dealer being
disqualified for future participation in fleet programs and terminations of
dealer sales and service agreement(s).



 
F.
Orders not produced during the 2011 Model Year production period will be
canceled.  There are no provisions for dealers and/or rental customers to
receive any allowance for canceled orders.



G.            Optional equipment and, in special circumstances, certain standard
equipment can be added to and deleted from GM vehicles during the ordering and
manufacturing process by retail, fleet and rental customers.  It is the rental
account's responsibility to ensure that actual vehicle content is properly
disclosed to a buyer or transferee in a clear and unambiguous writing when
disposing of a vehicle.  Rental accounts that use third party build
specifications to promote the sale of their unit should be especially careful to
ensure the accuracy of that data.  The rental company shall be responsible for,
and shall hold GM harmless, from any claim related to incorrect or incomplete
descriptions of vehicle content by third party buyers or transferees.


H.   Capitalized cost shall be calculated at dealer cost of base vehicle and
optionalequipment, plus freight, less Hawaii excise tax and tire weight tax, if
applicable.


I.            General Motors reserves the right to cancel, amend, revise, or
revoke any program at any time based on its sole business judgments.  Final
decisions in all matters relative to the interpretation of any rule or phase    
              of  this activity rests solely with General Motors.
 
 
 
 

--------------------------------------------------------------------------------

Attachment 1A
 
[attachment1image.jpg]

 


 
 
 
 

--------------------------------------------------------------------------------

 

Attachment 1B
 
[attachment1bimage.jpg]



 


 
 

--------------------------------------------------------------------------------

 


 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010

 

 
Table of Contents
Page
   
I.  General Condition Standards
2
   
A. Vehicle Return Requirements
3
   
B. Title, Registration, Tax, VIN Plate
3
   
C. Collision Damage
4
   
D. Damage Allowance, Existing Damage, Previous Repairs
5
   
E. Vehicle Maintenance
5
   
II.  Normal Wear and Tear
6
   
A. Glossary
6
   
B. Sheet Metal and Paint
6
   
C. Convertible Tops
7
   
D. Front and Rear Bumpers
7
   
E. Tires
10
   
F. Wheels, Covers and Aluminum Wheels
11
   
G. Vehicle Lighting
12
   
H. Interior Soft Trim and Carpets
12
   
I. Carpet Retainers / Sill Plates
12
   
J. Vehicle Glass
12
   
III.  Original Equipment, Aftermarket Equipment and Accessories
13
   
IV.  Missing Equipment Program (MET)
14
   
V.  Vehicle Integrity
14
   
VI.  Litigation Liability
15
   
VII.  General Turn-In Procedures
15
   
A. Forecast
15
   
B. Delivery
16
   
C. Inspection
16
   
D. Reviews
16
   
E. Acceptance
17
   
F. Payments
17
   
G. Rejects
18
   
H. Other
19
   
VIII.  Permanently Rejected Vehicles
20
   
IX.  Miscellaneous Items
20
   
A. General Return Facility Guideline
20
   
B. Holidays
20
   
C. Contact Information
20
   
X.  Exhibits
     
A. Vehicle Categories
21
   
B. PDR Process and Limitations
22
   
C. MET Program Price List/ Misc. MET Item
23
   
D. Mid – Rail and Engine Cradle Damage Definitions
26
   
E. GM Authorized Return Locations
27
   
F. GM Approved 2010 Replacement Tire Tables
31
   
G. MET Tire Program
32
   
H. GM Windshield Glass Manufacturers
33
   
I. Title Shipping and Handling Procedure
34
   
J. Aluminum Wheel Repair
35
 

 
 
The interpretation of these Guidelines is solely the discretion of General
Motors LLC (or “GM”).

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010
 
 
The Daily Rental Guaranteed Residual Program is available to the major rental
accounts (Vanguard, Avis, and Hertz), including its eligible affiliates as
agreed to in writing by GM, a “Major Daily Rental Company”.  Under the Daily
Rental Guaranteed Residual Program, vehicles will continue to be returned by a
Major Daily Rental Company to an approved GM turn-in site where they will be
inspected and accepted by GM for inclusion in the Daily Rental Guaranteed
Residual Program.


Notwithstanding anything contained in this Attachment 1C and 3C and the 2008MY
Daily Rental Purchase Program, all vehicles turned-in by a Major Daily Rental
Company to GM under the Daily Rental Guaranteed Residual Program will continue
to be owned by such Major Daily Rental Company and such Major Daily Rental
Company shall continue to be the legal owner of such vehicles until the earlier
to occur of the sale of such vehicles to automotive dealers or the sale to GM
through transfer to the Daily Rental Acquisition Program.  Prior to any such
sale, possession of such vehicle and its title is not intended to and does not
constitute transfer of legal title to or an ownership interest of any kind in
such vehicle.


I.  
GENERAL CONDITION STANDARDS



A.  
Vehicle Return Requirements



1.  
Vehicle must be returned washed and vacuumed.  Vehicles with dirty interiors
including newspapers, cups and other trash will be charged a $35 Dirty Interior
MET Fee.

a.  
The dirty interior charge will be used when the interior of the vehicle is
littered with trash.  Excessive trash in the vehicle such as cups, bottles,
newspapers, food bags, roadmaps, etc that would hinder interior inspection would
be assessed the $35.00 dirty interior MET charge.

b.  
One of the following items will be allowed at no charge, 1) gum wrapper 2)
Plastic bottle / bottle cap 3) straw or straw wrapper.

c.  
General Motors’ expectation of a vehicle’s condition, when returned by the
rental company, is that it will be in the same condition as it is when provided
to a rental customer.

d.  
This modification is on a pilot bases only, and will be reviewed periodically
for behavior that requires return to the original Dirty Interior Guideline.

2.  
Vehicles with an exterior that is too dirty to inspect will be gate released to
the rental account for washing.  When the vehicle is returned and inspected a
$75.00 re-inspection fee will be charged.

3.  
Vehicles must have a minimum ¼ tank of gasoline with the exception of Hawaii
vehicles, which cannot exceed a ¼ tank of gasoline.

4.  
Emission labels are required to be in place and legible on all vehicles returned
to General Motors.  Vehicles without an emission label will be Currently
Ineligible and gate released to the rental account.  A $75.00 re-inspection fee
will be charged when the vehicle is repaired and returned.

5.  
Vehicles must have two (2) sets of keys, all owner manuals, floor mats, and
programmed keyless remotes/key fobs and all other remotes, included as original
equipment.

 
 
 
 

--------------------------------------------------------------------------------

 


 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010
 
6.  
General Motors Vehicles store the vehicle mileage in one of two locations,
either the vehicle’s Instrument Cluster or the Body Control Module,
BCM.  Vehicles with the mileage stored in the BCM can be restored using the Tech
2 scan tool and a code supplied by GM Techline, refer to the appropriate GM Shop
Manual for complete instructions.  Rental accounts with General Motors Warranty
In-shop facilities may be able to restore the mileage after a BCM replacement
with the proper training and tools.  For vehicles with the mileage stored in the
Instrument Cluster, the mileage will be restored by the AC Delco Service Center
prior to returning the cluster to the customer.  Vehicle mileage restoration
MUST be done at the time of the repair as the stored information must be
recovered and transferred to the new / replacement part.  If any of the above
repairs cannot be properly completed by the rental account’s service department,
the vehicle must be taken to the appropriate GM dealer for repairs.  Vehicles
with 0 mileage or a mileage statement will no longer be accepted for return to
General Motors.

7.  
A vehicle must comply with all aspects of the applicable program parameter
guidelines or it is not eligible for return.

8.  
Each vehicle and all accessories shall be in sound mechanical and electrical
operating condition.  Repair of these items must be made prior to turn-in or the
vehicle will be rejected.

9.  
All warranty and campaign claims should be completed prior to returning the
vehicle to General Motors.  Failure to complete warranty and/or campaign claims
may render the vehicle Currently Ineligible.  A $75.00 re-inspection fee will be
charged when the vehicle is returned.  Vehicles released for warranty,
mechanical or campaign repairs will not be required to repair existing body
damage to bring the vehicle to $0.

10.  
Any vehicle equipped with supplemental inflatable restraints (S.I.R.) including
driver, passenger or side airbags that have been deployed, missing or otherwise
disconnected, must be replaced with the approved OEM replacement and must meet
GM standards prior to turn-in.



B.  
Title, Registration, Tax, VIN Plate



1.  
A vehicle submitted with a COV (Certificate of Origin for a Vehicle) or a
branded title, is not eligible for return under the Daily Rental Guaranteed
Residual Program.

2.  
All vehicles must have a valid and current registration at the time of
acceptance..  State and local taxes must be paid prior to turn-back. The Major
Daily Rental Company must comply with State regulations pertaining to proof of
payment for State and local taxes.

3.  
Titles for all turn-in vehicles for the Daily Rental Companies must be received
by the SGS Title Center within three (3) business days of vehicle turn-in to the
address shown below.  The vehicle turn-in date is considered the first day.  See
Exhibit I for detailed title shipping instructions.



SGS Title Center
9805-C North Cross Center Court
Huntersville, NC 28078
Phone:   704-997-1082
FAX:       704-997-1090
4.
5. 
The vehicle’s Vehicle Identification Number Plate (VIN) must be readily and
completely readable and properly attached to the dash panel.  Any obstruction
causing a portion of the plate to be covered is not acceptable.
The plate must be flush and secure with the rivets intact and tight.

 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010
 
 
6.  
The plate cannot be bent, cracked or torn and the rivets cannot be damaged in
any manner.

7.  
Bent or loose VIN plates cannot be repaired or replaced.  General Motors cannot
replace a VIN plate or the rivets used to attach it to the dash panel.

8.  
VIN plates not meeting these criteria will render the vehicle Permanently
Ineligible for this Program.

9.  
The Major Daily Rental Company must remove each vehicle at an auction or turn-in
site if the title for such vehicle is not received within 30 days of the turn-in
date.  The vehicle will be Currently Ineligible and will be assessed a
re-inspection fee if / when it is returned.

10.  
Titles for vehicles returned by a Major Daily Rental Company to GM under the
Daily Rental Guaranteed Residual Program shall be delivered to SGS on behalf of
such Major Daily Rental Company as owner, at the SGS Title Center in preparation
of, and in order to facilitate, such sale on behalf of such Major Daily Rental
Company.

11.  
The Major Daily Rental Companies, as owners of the vehicles, will provide Power
of Attorney to the SGS Title Center and to auction companies designated by GM to
facilitate the assignment of Major Daily Rental Company-owned vehicle titles to
eligible automotive dealers or to GM.

12.  
SGS and approved Auction Companies shall assign and/or transfer Title to each
such vehicle on behalf of the applicable Major Daily Rental Company only upon
the sale of such vehicle to an automotive dealer or the purchase of such vehicle
by GM following the transfer of such vehicle from the Daily Rental Guaranteed
Residual Program to the Daily Rental Acquisition Program.

13.  
For vehicles sold to automotive dealers, the title will be assigned directly
from the Major Daily Rental Company to automotive dealers.

 

 
C.  
Vehicle Damage and Disclosure Requirements



1.  
The GM Disclosure Policy mandates that all prior damage and repairs must be
electronically disclosed prior to turn back, excluding warranty repairs
performed by the Daily Rental Company or a GM Dealer.

2.  
The electronic disclosure must be checked in the appropriate box (Yes or No),
confirming     or denying previous damage.  Failure to disclose previous damage
at turn-in will be grounds for rejecting the vehicle.

3.  
Collision damage must be disclosed and be supported by repair orders, if
requested by the inspection provider on behalf of General Motors.

4.  
Repair orders must accurately reflect all work performed and include all
associated repair costs.

5.  
The inspection provider, on General Motors behalf, will request a Repair Order
when:

a.  
Previous repaired damage noted during the inspection does not agree with the
disclosure.

b.  
The dollar amount disclosed appears too high or low based on the visual
inspection.

c.  
The disclosed damage areas and the disclosed repair amount appear significantly
out of line.

d.  
There should be no other arbitrary rule or guideline, such as any damage over
$XXX amount or with damage to X number of body panels used as a basis for
requesting R.O.’s.

6.  
Requested repair orders must be received by the inspection provider within two
business days of the request for the rental account to maintain their original
turn in date.  Requested repair orders not received by the inspection provider
within seven (7) business days will cause the vehicle to be deemed Currently
Ineligible and must be gate released and removed from the yard until the repair
order is available.  A $75.00 re-inspection fee will be charged when the vehicle
is returned with the requested repair order.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010

D.  
Damage Allowance, Existing Damage and Previous Repairs



1.  
GM will absorb the cost of repairs on those vehicles returned with $400 or less
existing damage.

2.  
GM will charge the Daily Rental Company for current damage in excess of the $400
damage allowance plus a service fee. The service fee will be applied as follows:




 
AMOUNT IN EXCESS OF $400
SERVICE FEE
$0 TO $99.99
EQUAL TO AMOUNT OVER $400
$100.00 TO $1,099.99
$100
$1,100.00 TO $1,599.99
$200



3.  
Vehicles with existing damage exceeding $2,000 are not currently eligible for
return.

4.  
Prior repairs cannot exceed $2,250 for Category 1 vehicles, $2,750 for Category
2 vehicles, $3,250 for Category 3 vehicles and $4,250 for Category 4
vehicles.  These amounts exclude costs related to vehicle glass, tires, wheels,
wheel covers, Supplemental Inflatable Restraint (SIR) system components, “Loss
of use” and towing charges. Vehicles exceeding these maximums are not eligible
for turn-in.  See Exhibit A - Vehicle Categories / Prior Repair Limits.

5.  
Vehicles with "Poor Prior Repairs" of $700 or less, GM will accept the vehicle
and charge the estimated repair cost to the Daily Rental Company under the MET
program.  Vehicles with “Poor Prior Repairs” exceeding $700 will be considered
“Currently ineligible” and released to the Daily Rental Company.

6.  
If a vehicle is identified as “currently ineligible” as a result of a
mechanical, warranty / campaign, unacceptable glass or mis-matched tires, etc.
GM will allow the unit to be gate released, repaired for these reasons only, and
returned for acceptance consideration. If the returned vehicle has had partial
repairs on any chargeable damage identified when it was originally inspected,
the entire vehicle must be repaired to no more than $100 in chargeable current
damage. A $75 Re-inspection Fee will apply.

7.  
Missing equipment will not be included as part of the chargeable damage
allowance, but will be charged per the Missing Equipment Program (MET, refer to
Section IV).



E.  
Vehicle Maintenance



1.  
Vehicles must be maintained as described in the Vehicle Owners Manual. Failure
to comply will result in permanent rejection of the vehicle.  The
repair/replacement of an engine or transmission failure that is due to
non-compliance of vehicle maintenance will be chargeable to the Major Daily
Rental Company whether at acceptance/receipt or sale. An authorized
representative for General Motors will conduct inspections.



 
 
 

--------------------------------------------------------------------------------

 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010

 
II.  
NORMAL WEAR AND TEAR



Listed below is the nomenclature commonly used to describe degree of damage in
inspection reporting.


A.  
GLOSSARY OF TERMS – “General Description”



1.  
Abrasion – A lightly scratched or worn area of the finish, either paint, clear
coat, or chrome, that does not penetrate to the base material of the part or
panel.



2.  
Chip – Confined area where paint has been removed from the surface, usually not
larger than 1/8 inch, for purposes of these return guidelines.



3.  
Dent – A depression of any size in the panel material whether metal, composite,
or other, with or without paint damage.



4.  
Ding – A small dent an inch or less in diameter with or without paint damage.



5.  
Gouge – An area where the damage has penetrated the finish and removed a portion
of the base material of the part or panel.



6.  
Scratch – A cut in the surface, of any material, that may or may not penetrate
the finish.



7.  
Scuff – A worn or rough spot that is deep enough to disturb the base material of
the part or panel but does not remove any base material.



B.  
SHEET METAL AND PAINT



The following are acceptable return conditions and applicable charges.  For
Paintless Dent Removal (PDR) criteria see Exhibit B.


1.  
Maximum of two dents per panel that are individually no larger than one (1) inch
in diameter, does not break the paint, and qualifies for Paintless Dent Removal
(PDR) are non-chargeable.

2.  
Scratches in the clear coat that do not penetrate to the color coat, and do not
catch a finger nail, are non-chargeable.

3.  
Chips to door, hood or deck lid edges that do not reach flat panel surfaces are
non-chargeable.

4.  
An appearance fee and PDR may be used on the same panel.

5.  
One dent that qualifies for PDR that contains one chip inside the dent.   The
chip must be no larger than one-eighth (1/8) inch in diameter and cannot exhibit
any spider cracks around the chip.  This damage would be charged $50 for the PDR
and $20 Appearance Charge for the chip, totaling $70.00.



C.  
ALL PANELS EXCEPT HOOD

a.  
One to three chips, individually no larger than one-eighth (1/8) inch in
diameter are no charge.

b.  
Four to six chips per panel will be charged the $20 appearance charge.

c.  
Over six chips per panel will require a minimum of a panel refinish.

 

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010

D.  
HOOD PANEL

a.  
Maximum of six chips to the leading edge (first 5 inches) of the hood,
individually no larger than one-eighth (1/8) inch in diameter, and / or up to
three chips on the remainder of the hood at no charge.

b.  
Up to 10 chips in the leading edge of the hood and / or up to six chips on the
remainder of the hood will be charged a $40 appearance charge.

c.  
Over ten chips in the leading edge of the Hood and / or over six chips on the
remainder of the Hood will require a minimum of a hood panel refinish.

d.  
Scratches that individually do not exceed ¼ inch in length may be used in any
combination with chips but not to exceed the quantities shown above.

HOOD PANEL CONDITIONS
HOOD – LEADING EDGE, FIRST 5”
HOOD – ALL BUT LEADING EDGE
CHARGES
Maximum of 6 chips / scratches
Maximum of 3 chips / scratches
Non-Chargeable
Maximum of 10 chips / scratches
Maximum of 6 chips / scratches.
$40.00 Appearance fee
Greater than 10 chips / scratches
Greater than 6 chips / scratches
Hood Panel Refinish

See B. Sheet Metal and Paint above for additional details.


6.  
Chips and scratches, that exceed the guidelines outlined above, will be charged
for Panel Refinish.

7.  
Vehicles with damage confined to either the upper or lower half of a panel may
qualify for a partial panel repair.  A partial panel repair can only be
considered when there is a clean break between the upper and lower portion of
the panel.  A clean break is defined as a body side molding, cladding, etc. that
runs from one end of the panel to the other with no gaps at either end.  Body
lines are not a clean break and partial panel repair does not apply.

8.  
A partial Deck Lid / Lift gate repair has been added for an area below a molding
that goes from end to end on the Deck Lid or Lift gate.  An example would be the
Chevrolet Impala with an area of approximately 2 inches below the Deck Lid
Molding.  This is not a spot repair and cannot be used above the molding.

9.  
The floor of a pick-up truck box is considered one panel and is covered by the
above guideline of two dents per panel no larger than (1) inch that does not
break the paint.  One dent to each wheelhouse no larger than (1) inch, that does
not break the paint, is acceptable.  Paintless Dent Removal cannot be used on
the floor or wheelhouse of a pick-up truck.



C.  
CONVERTIBLE TOPS

 
 
1.  
Stains that can be removed by normal reconditioning.

2.  
Abrasions that are not visually offensive.

3.  
Top structure must be operational and not damaged.

 
 


D.  
FRONT AND REAR BUMPERS



Bumpers will be inspected from a standing position.


The following are acceptable return conditions with regard to front and rear
soft painted bumper fascia and textured bumpers:
 
 
 

--------------------------------------------------------------------------------

 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010

1.  
A maximum of two dents, no larger than one inch that do not break the paint are
no charge. Dents that encroach on the edges of the license plate pocket and
impressions of screw heads would continue to be chargeable damage.

2.  
Maximum of two scratches per bumper that are no longer than two (2) inches and
no wider than ¼ inch or, one scratch no longer than four (4) inches and no wider
than ¼ inch that penetrates the color coat, exposing the black bumper material,
but not penetrating the black bumper material requiring filler are
non-chargeable.

3.  
Minor indentations in the rear bumper cover, directly below the trunk opening,
without paint damage are non-chargeable.

4.  
An appearance charge of $20 will be assessed for minor chipping along the edge
of the rear bumper below the deck lid / lift gate that does not remove the base
material.  This would be damage from dragging items from the trunk across the
top of the bumper.

5.  
On bumper covers with no other damage, one to three chips 1/8 inch or less per
bumper cover are no charge.  Four to six chips 1/8 inch or less per bumper cover
charged for $20 appearance fee.  Over six chips per bumper cover will require a
minimum of a partial bumper repair.  Scratches that individually do not exceed ¼
inch in length may be used in any combination with chips but not to exceed the
quantities shown above.

 
 
 
[bumperconditions.jpg]







BUMPER CONDITIONS
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010
 
 
FRONT OR REAR BUMPER FASCIA
CHARGES
A maximum of two dents, no larger than one inch that do not break the paint
Non-Chargeable
Maximum of two scratches per bumper no longer than 2” and no wider than ¼”  or,
one scratch no longer than 4” and no wider than ¼ inch
 
Non-Chargeable
Minor indentations in the rear bumper cover, directly below the trunk opening,
without paint damage
 
Non-Chargeable
An appearance charge will be assessed for minor chipping along the edge of the
rear bumper below the deck lid / lift gate that does not remove the base
material
 
$20.00 Appearance Fee
BUMPER COVERS WITH NO OTHER DAMAGE
 
Maximum of 3 chips / scratches per bumper
Non-Chargeable
Maximum of 6 chips / scratches per bumper
$20.00 Appearance Fee
 
Greater than 6 chips / scratches per bumper
Minimum Partial Bumper Repair

See D. (Front and Rear Bumpers) above for additional details.


6.  
The front and rear bumper fascia may be mis-aligned due to a low impact
collision.  A charge of $50.00 has been added for the front and rear bumper to
re-attach any disconnected fasteners and align the bumper fascia when no other
damage is present.  This repair cannot be used for a poor previously repaired
bumper, only minor misalignments without paint damage.

7.  
Damage on the underside of the bumper, observed during the undercarriage
inspection, other than breakage, will not be chargeable.  Cracked or broken
bumpers, regardless of location, will remain chargeable as a repair or
replacement.

8.  
Partial bumper repairs may be charged using the following criteria for either
painted or textured bumpers:

a.  
A partial bumper repair can be performed on a rolling third or 33% of the
bumper.  The damage can be anywhere on the bumper as long as it is confined to
an area equal to a continuous third of the bumper’s length.

b.  
Partial bumper repairs cannot be used for vehicles utilizing paints commonly
referred to as pearl or tri-color due to color matching concerns.

c.  
The $20 appearance fee may be used on bumpers in conjunction with a partial
bumper repair if the damage is located on different areas of the bumper.
(Example) The partial bumper charge can be assessed for damage to the center of
the bumper and an appearance fee for minor chips on the left end of the bumper
eliminating the need to charge for a full refinish.

9.  
Cracked or punctured bumper fascia’s will be charged a minimum partial bumper
repair fee of $125.00 for painted bumpers and $175.00 for textured bumpers per
the parameters below.

a.  
Crack(s) in the bumper, not exceeding a total combined length of four (4) inches
in total, or a puncture not exceeding the diameter of a U.S. quarter.

b.  
A  maximum of two dents, individually not exceeding two (2) inches in diameter
and confined to 1/3 of the bumper area.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010
 
10.  
Bumpers that are both painted and textured or two tone will be treated as
separate chargeable bumpers and charged the full repair amount for each panel if
the damage follows the above guidelines.

11.  
License plate screw holes in the front bumper cover used to attach the license
plate to the bumper, without the proper bracket, will be charged a minimum of a
partial bumper repair at $125.00.

12.  
Metal bumpers, either painted or chrome.

a.  
A maximum of two scratches or chips per bumper that are no longer than two (2)
inches and no wider than ¼ inch or, one scratch no longer than four (4) inches
and no wider than ¼ inch that penetrates the color coat, that would not require
filler are acceptable at no charge.

b.  
A maximum of two (2) dents that are individually no larger than one (1) inch in
diameter and do not damage the paint or chrome will be charged $100.00.

c.  
Damage exceeding the above criteria will be charged for a bumper replacement
including damage that removes any chrome plating on a metal bumper.



E. TIRES


The following are acceptable conditions regarding all tires including full size
spare tires which must meet the same inspection criteria as a road tire:


The space saver spare tire used on most General Motors vehicles does not fall
into the same criteria as the four road tires.  The space saver spare must be in
the vehicle, inflated and undamaged.  The minimum 5/32 inch tread depth
requirement does not apply.  They also may not be the same make as the road
tires.


1.  
All tires must have 5/32 inch or better original tread across all primary tread
grooves without any exposed belts.  All tires must match by size, make and type.

2.  
Only GM original equipment tires or GM approved replacement tires are
acceptable.  Refer to Exhibit F - GM Approved 2009 Replacement Tire Table.

3.  
When the replacement tire shown in Exhibit F is not available the first step
should be to contact the tire manufacturer through their Customer Assistance
phone number.  This information is located in the Tire Warranty Book included
with the vehicle’s warranty information.  If the replacement tire cannot be
located a replacement exhibiting the same TPC code as the original tire may be
used, however, all tires must match by size, make and type.

4.  
Tires without a TPC rating or when another manufacturer cannot supply the same
TPC rated tire, any other OE supplier shown on Exhibit F can be used as long as
the tire matches the original by size, load rating and speed rating.  The same
rule as above will apply, all four tires must match by size, make and type.

5.  
Tires with mushroom-type plugs, installed from the inside out, in the tread
only, are acceptable.   All other plugs / patches are not acceptable.  General
Motors reserves the right to charge the Daily Rental Company via the MET Tire
Program for any unacceptable plugged tire found and replaced prior to the sale
of the vehicle, with no right to review.

6.  
Exhibit G - MET Tire Program, provides details for tire replacement under the
MET program.  This program is available to Daily Rental Companies at their
discretion.





 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010
 
 
[treadgrooves.jpg]
 
Non Measureable Sipe Tread
 
Measureable Tread Grooves Must be a Minimum of 5/32”.










F  WHEELS, COVERS AND ALUMINUM WHEELS


Refer to Exhibit J for GM approved wheel repairs.


Wheel description and nomenclature


1.  
Stamped Steel Wheel – A base wheel usually painted black which utilizes a hub
cap or wheel cover.

2.  
Aluminum / Alloy Wheel – A wheel made of aluminum or aluminum alloy.  These
wheels are typically coated with either, 1) clear coat 2) paint with or without
clear coat 3) polished and clear coated or 4) chrome plated.



The following are acceptable return conditions for aluminum / alloy wheels,
stamped steel wheels, and wheel covers with any appropriate charges.  See
Exhibit J. for additional information:


1.  
Description of non-chargeable conditions.

a.  
The face of the wheel cover or wheel may have a maximum of two (2) light
scratches or scuffs to the surface not penetrating through to the base material
that are no longer than 1 1/2 inches and no wider then 1/4 inch.

b.  
Light scratches or scuffs within one inch of the outside edge of the wheel or
wheel cover are acceptable, provided they do not, in total, exceed one-third
(1/3) the circumference of the wheel.

2.  
A $50 MET Appearance Charge will be assessed for abrasions and scratches,
exceeding those outlined in number one above, that do not remove material or
distort the outer edge of the wheel.

a.  
Damage must be limited to the outer one (1) inch of the edge of an Aluminum or
Alloy wheel that can be removed with light sanding.

b.  
The damage cannot, in total, cover more than 25% of the wheel’s rim area.

3.  
Scratches, scuffs or gouges that remove material or distort the outer edge of
the wheel can be repaired.  The following prices apply to aluminum, alloy and
chrome plated steel wheels as shown in Exhibit J.

a.  
All car and truck aluminum / alloy with clear coat or painted surface $165.00,

b.  
All car and truck chrome plated aluminum / alloy or steel $205.00.

c.  
All car and truck brightly polished aluminum $235.00.

4.  
Gouges of the base material in the center or spoke area of the aluminum / alloy
wheel are not repairable and must be charged for a replacement.

 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010
 
 
F. VEHICLE LIGHTING


The following are acceptable return conditions with regard to vehicle lighting:


1.  
All lights/lamps must be operational.  (Front, Rear, Side and Interior)



H.
INTERIOR SOFT TRIM AND CARPETS



The following are acceptable return conditions with regard to interior soft trim
and carpets:


1.  
All stains which can be removed by normal reconditioning are non-chargeable.

2.  
Maximum of one (1) burn that is not larger than one-quarter (1/4) inch in
diameter and not through the backing material is non-chargeable.

3.  
For tears or cuts in leather, vinyl or cloth, on soft interior trim panels, the
following damage charges will apply.

a.  
$100.00 for tears or cuts not longer than two inches in leather or vinyl.

b.  
$70.00 for tears or cuts not longer than two inches in plain cloth, with no
pattern.

c.  
For tears or cuts up to four inches the damage charge is $125.00 for leather or
vinyl and $90.00 for plain cloth, with no pattern.

d.  
The above repairs cannot be utilized if the damage crosses a seam in the
material.

e.  
Damage exceeding the above criteria will require a trim panel part replacement.

4.  
Carpet stains that require bleaching and dying of the carpet will be charged $65
per section, ie. right front, left front, etc.

5.  
Torn or punctured carpet may be repaired using the following pricing:

a.  
$50 charge for a puncture not exceeding ¾ inch in diameter.

b.  
$125 charge for a tear not exceeding two (2) inches in length.

6.  
Damage exceeding the above defined conditions, in number 4 and 5 above, will
require carpet replacement.

 
 
A.  
CARPET RETAINERS/ SILL PLATES



The following are acceptable return conditions with regard to carpet
retainers/sill plates:


1.  
Carpet retainers and sill plates must be in place.

2.  
Minor surface scuffs/scratches are acceptable.



B.  
VEHICLE GLASS



1.  
The following are acceptable return conditions with regard to rear windows, side
/ door windows, and any stationary glass:

a.  
Minor pinpoint chips or vertical scratches in the side / door glass will be
acceptable and noted in the non-chargeable portion of the AD006.

b.  
Minor pinpoint chips to any stationary or rear glass are acceptable as a
non-chargeable condition.

c.  
Any damage more severe than stated above will render the vehicle Currently
Ineligible and must be released to the rental account for repair.

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010
 
Only windshields can be charged as a MET Program replacement.  Door, side and
rear windows cannot be charged as current damage and must be considered
Currently Ineligible and released to the rental account for repair.  A $75.00
Re-inspection Fee will be charged upon the vehicle’s return.


2.  
Windshield

 
 
a.  
Pinpoint chips are non-chargeable providing the glass is not
sandblasted.  Sandblasted glass is defined as a series of pinpoint chips in a
concentrated area.

b.  
Four (4) chips (without legs) from one-eighth (1/8) inch not to exceed three
sixteenth (3/16) inch are non-chargeable providing no more than two (2) chips
reside in the driver's side wiper area.

c.  
  Chips (without legs) one-eighth (1/8) inch or less located within one (1) inch
inbound from the "Frit Band" (windshield outer perimeter darkened area) are
non-chargeable.

d.  
General Motors will not accept glass that has been repaired.  Only OEM glass is
acceptable (see Exhibit H: GM Windshield Glass Manufacturers.)

e.  
Damaged windshields may be replaced under the terms of the MET program.



3.  
General Motors reserves the right to charge the Major Daily Rental Company $220
for each windshield replaced at auction prior to sale of vehicle where
previously written as “chipped no charge”, with no right to review.



III.       ORIGINAL EQUIPMENT, AFTERMARKET EQUIMENT AND ACCESSORIES


A.  
Original Equipment - All original equipment and accessories noted on the factory
invoice must be on the vehicle.  All missing parts (such as body side moldings,
wheel covers, trunk mat, spare tire, correct rear van seats, jack and wheel
wrench) are to be replaced prior to return and must be original GM
equipment.  All OEM options and accessories must be installed on the vehicle
prior to being placed in daily rental service.



  B.  
After-Market Equipment - Any after-market parts or accessories i.e. GPS /
navigational systems, pick-up truck bed liners, running boards, etc. installed
by the rental account or their agent must have prior  GM Remarketing approval
prior to installation.  Drilling, electrical modifications, etc. without prior
approval will render the vehicle permanently ineligible.  Pick-up truck bed
liners, running boards, etc. must be left on the vehicle at turn back.



 
 
 

--------------------------------------------------------------------------------

 


 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010
 
IV.           MISSING EQUIPMENT PROGRAM (MET)


A.  
The Missing Equipment Program (MET) is designed to expedite turn-in by allowing
the Major Daily Rental Company to pay for select missing parts or accessories as
determined by GM Remarketing (refer to Exhibit C), as opposed to the Major Daily
Rental Company replacing the part or accessories.  MET items will be deducted
from the repurchase payment to the Major Daily Rental Company.  MET items will
not be included as part of the $400 chargeable damage allowance (Refer to
Section I-D, Damage Allowance).



B.  
Vehicles turned in with one or all the mats missing, on vehicles so equipped,
will be assessed a MET charge for missing mats or for the set if none are
returned with the vehicle.  All 2005 and subsequent model year vehicles will be
assessed the appropriate MET fee for any missing floor mats.  Floor mats are
required per the “Minimum Equipment Requirements” for all model year vehicles.



C.  
Keyless remote / key fobs must be operational.  Key fobs that are not functional
will be charged $30.00 for re-programming.  Missing key fobs will be assessed
the programming fee, which is included in the Met fee for the missing key
fob(s).



V.           VEHICLE INTEGRITY


A.  
Damage which compromises the integrity of the vehicle, repaired or not, will be
grounds for rejecting the vehicle as a permanent reject.  Minor damage that has
not been repaired (i.e., small dents, scrapes, or scratches) which does not
compromise the structural integrity of the vehicle is acceptable on the
following components:

1.  
Floor Panel / Trunk Floor

2.  
Mid – Rail Assembly  (See Exhibit D, Part 1)

3.  
Outer Rocker Panels / Pinch Welds

4.  
Frame Rails / Rail Extensions

5.  
Sub-Frame Assemblies (Engine Cradles) (See Exhibit D, Part 2)



B.  
Total time for Frame Set-up and Measure of 2.0 hours or less and 1.5 hours or
less for any cosmetic repairs is acceptable, on the following components,
provided there is no structural damage and the repairs meet GM standards:

1.  
Frame Rail / Rail Extensions

2.  
Apron / Upper Reinforcements

3.  
Cowl Panel

4.  
Hinge / Windshield "A" Pillar

5.  
Center / "B" Pillar



C.  
The cosmetic repair time shown above is just that, cosmetic.  This may include
aligning the ends of the frame rails to align the bumper, etc.  Pulling or
sectioning frame rails, doorframes, and pillars are not acceptable repairs for
rental vehicles being turned back to General Motors.  A cosmetic repair to frame
rails does not include adding body filler / Bondo.  This practice will
permanently reject the vehicle.



D.  
Repaired damage or replacement of the following components is acceptable:

1.  
Radiator Core Support

2.  
Frame Rail Extensions

3.  
Engine Sub-Frame

4.  
Outer Rocker Panel

5.  
Rear Body Panel

6.  
Quarter Panel (Proper Sectioning is Acceptable)

7.  
Roof (Repair only, no repair to the Roof Rails)

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010

 
E.  
Vehicles with misaligned door(s) exhibiting any of the following conditions must
be considered currently ineligible (CI) due to the difficulty in determining the
cause of the misalignment and or appropriate repair charges:



1.  
The door “ramps up” on the lock striker when closing but may be aligned when
closed and latched.

2.  
The door contacts any part of the door opening or door frame.

3.  
Any contact with surrounding panels.

4.  
When previous repairs involving the misaligned door are observed, the
misalignment must be considered a poor previous repair and released to the
rental account for correction.



VI.           LITIGATION LIABILITY


Non-disclosure of damages or the use of non-GM OEM parts by the Major Daily
Rental Company may result, at GM's discretion, in the Major Daily Rental Company
being named as a participant in any litigation brought against GM.  If a Major
Daily Rental Company attempts to return vehicles with non-disclosed damage, or
purposely conceal prior repairs, it will result in GM refusing to accept
additional vehicles for turn-back.


VII.  
GENERAL TURN-IN PROCEDURES



A.  
FORECAST



1.  
At least 30 days prior to vehicle turn-in, the GM Remarketing Department is to
be notified, in writing (E-mail) by the Corporate Office of the Major Daily
Rental Company of the following:

a.  
Turn-in location

b.  
Quantity



Please E-mail this forecast to your Account Representative.  E-mail address can
be found in Section IX-C.


2.  
Two weeks prior to turn-in, the Major Daily Rental Company is to advise the GM
approved turn-in location of tentative quantities and days for turn-in via
written confirmation.  Subject to the turn-in limits set forth in the last
sentence under Subsection E. Acceptance below, GM reserves the option to limit
daily returns, provided the limits are consistent with the practical limitations
of the turn-in sites and their staffing.  Failure to comply with this procedure
may result in GM's refusal to allow any vehicle to be returned, thus delaying
the actual acceptance date.





 
 

--------------------------------------------------------------------------------

 
 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010
 

 
B.  
DELIVERY



Vehicles returned for repurchase shall be delivered to a GM approved turn-in
location and parked in the designated return area at no expense to GM.  A list
of GM approved locations is attached and is subject to change at GM's discretion
(Exhibit D).  Normal operating hours for delivery is 8am to 5pm, Monday through
Friday.  The Major Daily Rental Company should allow sufficient time to prepare
the vehicle for turn-in, i.e. clean, vacuum, repaired/replaced items, etc.


C.  
INSPECTION



1.  
Vehicles will be inspected by an authorized representative of GM, using the
electronic Form AD006.  The initial vehicle inspection will be provided to the
Major Daily Rental Company at General Motor's expense.  The Major Daily Rental
Company will be charged $75 for each inspection and/or verification required
after the initial inspection.  Hawaii vehicles will be charged $115 for each
inspection required after the initial inspection.

2.  
The $75 re-inspection fee will be charged when a vehicle has been previously
inspected and removed by the Major Daily Rental Company prior to acceptance, or
when the Daily Rental Company replaces MET items.



D.  
REVIEWS



1.  
The Met/Non-Met report will be printed twice daily - at mid-day and
end-of-business (5:00 PM).  The end-of-day report will not contain the day's
summary but rather summarize what was completed after the mid-day report.

2.  
Vehicle worksheets are printed and available throughout the day.

3.  
Reviews can be conducted throughout the day.  However, reviews must be completed
prior to three (3:00) PM the day following printing of the worksheet.  This will
permit prompt shipment of vehicles.  If the review is not completed prior to
three (3:00) PM, the vehicle will be processed as per the original inspection.

4.  
Vehicles with current damage not exceeding $400 and MET charges collectively not
exceeding $100 will be processed as written, with no right to review.  Keyless
entry key fob programming is not included in the $100 total and is not
considered a reviewable MET charge.

5.  
After a vehicle has been reviewed by the rental account representative and the
site inspection provider representative, any agreed upon changes must be signed
and dated by both parties on the Yard Worksheet.  The change(s) must be clearly
noted on the Yard Worksheet to aid in tracking the change(s).  Without this
notation it is very difficult to accurately determine which line was changed and
to what extent, should a question arise in the future.  Not clearly noting the
changes can also lead to errors when inputting the changes to update the
inspection.

6.  
Additionally, it is the responsibility of the inspection provider to enter all
agreed upon changes into their inspection system and processed to RIMS so the
charges are added or removed from the Condition Report prior to
acceptance.  Yard worksheets that were changed after the review process must be
retained for a minimum of 6 months.  Failure to make agreed upon changes may
result in a chargeback to the inspection provider for the cost of the
inspection.

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010

 


E.  
ACCEPTANCE



1.  
A copy of the Form AD006 or an electronic file will serve as the acceptance
receipt for the Major Daily Rental Company.  The date used to stop depreciation
will be identified on the acceptance line of Form AD006 or on the electronic
file.

2.  
The Major Daily Rental Company will have three (3) business days from the
vehicle turn-in date to provide the vehicle title to the SGS Title Center:
9805-C NorthCross Center Court, Huntersville, NC 28078 in order to receive the
turn-in date as the depreciation stop date/acceptance date (should all other
conditions be satisfied). The day the vehicle is turned in is considered the
first business day.  See Exhibit I for more details.

3.  
Turn-In Limits - No more than 25% of the Major Daily Rental Company’s annual GM
purchases can be turned-in in a single month or 30 day period.  No more than 34%
of the Major Daily Rental Company’s annual GM purchases can be returned in the
4th quarter.  In the event of a Major Daily Rental Company’s bankruptcy, GM
would allow the Major Daily Rental Company at its option, to turn-in vehicles
subject to the Daily Rental Guaranteed Residual Program evenly over any 3 month
timeframe.

4.  
Transportation Liability - The Major Daily Rental Company is responsible for
turning the vehicle to the appropriate turn-back location for acceptance.  After
acceptance, GM will be responsible for logistics and collection of any
subsequent damage.  The acceptance process will remain unchanged and after
acceptance, GM will have sole responsibility for controlling the sale.



F.  
PAYMENTS



1.  
When a vehicle accepted under the Daily Rental Guaranteed Residual Program is
sold at auction, the auction will direct the net sale proceeds to the Major
Daily Rental Company owning the vehicle, or its assignees.  Net sale proceeds
are defined as gross sales price less auction sales fees/expenses and
transportation expense.  The Major Daily Rental Company will receive the net
sale proceeds within 2 business days after sale of the vehicle.  The net sale
proceeds will be forwarded to the Major Daily Rental Company’s designated bank
account via EFT.  On a monthly basis, GM will process a true-up payment for each
of the Major Daily Rental Company’s vehicles sold in the previous month.  The
true-up payment, with respect to each vehicle, will be equal to the Guaranteed
Repurchase price less penalties less net sale proceeds already transmitted.  GM
will process the true-up payment on the 5th work day of each month and EFT the
funds to the Major Daily Rental Company on the 7th work day.  Should the net
sale proceeds of any vehicle exceed the Guaranteed Repurchase price less
penalties, the Major Daily Rental Company that owns the vehicle will refund the
excess back to GM by either an offset against other true-up payments being paid
to the Major Daily Rental Company or by payment from a manual invoice prepared
by GM.

2.  
Each Major Daily Rental Company and GM are both interested in ensuring that the
correct payments are made to the Major Daily Rental Companies by the auctions
upon the sale of such vehicles.  Accordingly, GM will review the net sales
proceeds before they are released but will not be permitted to stop the release,
except to correct for  misdirected funds for which GM is responsible for making
corrective payments to or collections from the appropriate Major Daily Rental
Company.  In the event that funds are misdirected by an auction, GM will assume
responsibility for making any correcting payments to or collections from the
appropriate Major Daily Rental Company.  This will be accomplished via invoicing
and credit payment.  As a convenience to the Major Daily Rental Companies, GM
will provide reporting to each Major Daily Rental Company on net sales proceeds
on a daily, consolidated basis.

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010

 
3.  
Buyback Provision - In the event that a vehicle accepted under the Daily Rental
Guaranteed Residual Program is unsold through the 90th day after acceptance, GM
will transfer the vehicle from the Daily Rental Guaranteed Residual Program to
the Daily Rental Acquisition Program status on the 91st day, unless GM receives
instructions from the Major Daily Rental Company to the contrary by the 89th day
pursuant to Section VII-H - Other.  Upon transfer to the Daily Rental
Acquisition Program, GM will initiate payment to the Major Daily Rental Company
owning the vehicle for the full guaranteed repurchase price (less penalties)
within the BARS system.  The Major Daily Rental Company will be paid in
approximately 7 days.  The Major Daily Rental Company will assign the title of
such vehicle, or cause such title to be assigned, to GM on the 91st day after
acceptance.  GM will perform a weekly scan of the inventory with a run cycle to
occur over the weekend to avoid mid-week program changes.  Should the number of
returned and accepted vehicles that remain unsold for over 90 days after
acceptance for any Major Daily Rental Company exceed 3% of that Major Daily
Rental Company's total accepted inventory (“Excess Amount”), the auctions will
be instructed not to transfer vehicle titles to GM for these vehicles until the
Major Daily Rental Company has received payment from GM with respect to these
returned vehicles so the Excess Amount is eliminated.  Once the Major Daily
Rental Company receives payment for these vehicles, GM will instruct the
auctions to transfer title to GM for these returned vehicles.  This metric (3%)
will be calculated on a weekly basis concurrent with the scan of inventory.



4.  
Late Auction Fees - In the event that a vehicle accepted under the Daily Rental
Guaranteed Residual Program is unsold through the 25th day after acceptance, GM
will accrue $3.00/day owing such vehicle to the Major Daily Rental Company
starting on the 26th day. On the 61st day after acceptance, the rate will
increase to $4.50/day until the vehicle is either sold or transferred to the
Daily Rental Acquisition Program.  Amounts accrued will be paid monthly with the
true-up payment.



5.  
Hawaii Vehicles - Due to the extended transportation time for Hawaii vehicles,
Hawaii vehicles will be segregated in the GM system.  The transfer of Hawaii
vehicles from the Daily Rental Guaranteed Residual Program to the Daily Rental
Acquisition Program  will be implemented at 120 days vs. 90 for these vehicles
and Late Auction Fees will begin accruing at $3.00/day for vehicles in inventory
over 56 days and at $4.50/day for vehicles in inventory over 91 days.



6.  
General Motors does not staff, nor process payments during the Christmas holiday
or any period of time General Motors is closed (e.g. two week mandatory shutdown
during July).  Payment processing will not resume until General Motors
officially returns to work.



G.  
REJECTS



1.  
Rejected vehicles left at marshalling yards in excess of three (3) business days
upon removal notification may result in no additional vehicles being approved
for return.

2.  
Vehicles at an auction waiting for title more than 30 days must be removed by
the Major Daily Rental Company.  The vehicle will be classified as Currently
Ineligible and will be assessed a re-inspection fee if / when it is returned.
General Motors and all approved turn-in locations are not responsible for any
liability regarding rejected vehicles, not removed within three (3) business
days.

3.  
Vehicles that are classified as a Permanent Reject will be assessed a $50
service charge.  General Motors Remarketing will provide a quarterly invoice
which will include the turn back location, turn-in date, VIN, and the reject
reason.

4.  
It is General Motors’ practice to ship vehicles once they pass the inspection
process, with or without acceptance.  On rare occasions, a title may not be sent
to the Title Center in time and the vehicle exceeds the maximum allowable
in-service time.  Depending on the timing, the auction that received the
vehicle, may recondition the vehicle and / or perform repairs in preparation for
sale.  Should this occur due to the rental account not sending the title and the
vehicle becomes ineligible for repurchase by GM, the charges for these services
along with the shipping cost will be charged to the rental account, and paid,
prior to releasing the vehicle back to the account.

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010

H.
OTHER



1.  
Mechanical and body shop labor rates used to calculate chargeable damage will be
subject to change. The following are the current labor rates for metal repairs,
paint, and mechanical (part replacement):

a. $37.80 Metal Repair
b. $37.80 Paint
c. $38.00 Part Replacement (mechanical)


2.  
Through the 89th day after a vehicle is turned-in by the Major Daily Rental
Company and accepted by GM, and the vehicle remains unsold, the Major Daily
Rental Company may request the return of such vehicle, and immediately upon such
request if permitted as set forth below, such vehicle will be released to or at
the direction of the Major Daily Rental Company, in accordance with the
guidelines set forth below.



a.  
Rental Account request for vehicle return “prior” to acceptance

i.  
Vehicle will be temporarily rejected by General Motors and the vehicle and the
title will be returned to the Major Daily Rental Company.

ii.  
If the vehicle is returned, at a later date, a $75.00 re-inspection fee will be
charged.



 
b.  Rental Account request for vehicle return “after” acceptance

 
i.  Payment can be stopped - The vehicle and its title will be released to the
Major Daily Rental Company from its current location.  A $250 administrative fee
will be charged to the Major Daily Rental Company in addition to all other
expenses incurred by GM on the vehicle, including but not limited to inspection
fees, shipping, marshalling yard, and auction expenses, on a cost basis.

 
ii.  Payment can not be stopped or funds have already been disbursed - The
vehicle will not be returned to the rental account.











 
 

--------------------------------------------------------------------------------

 


 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010

VIII.           PERMANENTLY REJECTED VEHICLES


A.  
Should disqualifying damage be noted after vehicle acceptance, General Motors
will invoice the Major Daily Rental Company for the vehicle purchase price, an
administrative fee of $250, plus any additional costs incurred following vehicle
acceptance by GM (i.e., freight, cleanup, repairs), by a debit to current funds,
or if no funds are available, a check forwarded to:



General Motors LLC
Fleet and Commercial Operations - Remarketing
Renaissance Center
Tower 100, 16th Floor
MC 482-A16-B36
Detroit, MI 48265-1000


B.  
Vehicles removed from the program in accordance with the terms and conditions of
the Program become the responsibility of the Major Daily Rental Company.  The
Major Daily Rental Company is responsible for arranging vehicle pick-up at a
location designated by General Motors.



 
IX.      MISCELLANEOUS ITEMS



A.  
GENERAL RETURN FACILITY GUIDELINE



Any abuse of personnel or property at a GM authorized return facility by a Major
Daily Rental Company representative will result in the immediate expulsion of
said person from the GM authorized return facility.


B.  
HOLIDAYS



General Motors approved turn-in locations will be closed on the following dates:
2010 CY - January 1st, May 31st, July 5th September 6th, November 25th & 26th
and December 24th, through January 1st, 2011.  General Motors reserves the right
to amend this list of dates at its discretion.


C.  
CONTACT INFORMATION



All questions pertaining to the foregoing Turn-In Standards and Procedures
should be directed to the appropriate General Motors Remarketing Customer
Support Team Member:


GM RENTAL SUPPORT GROUP
John Pruse, Manager
313-665-1410
john.pruse@gm.com
Sandy Grinsell, Enterprise / Vanguard / Licensees and  Hertz / Licensees
313-667-6437
 
sandy.grinsell@gm.com
Tom Martin,  Avis Budget / Licensees, Inspection Providers, Technical Bulletins
and Rental Return Guidelines
313-667-6434
 
thomas.martin@gm.com
Audre’ Walls,  Independent Rental Accounts,  Inspection Providers and Special
Projects
313-667-6444
 
audre.walls@gm.com











 
 

--------------------------------------------------------------------------------

 




 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010

 
GENERAL MOTORS
VEHICLE CATEGORIES / PRIOR REPAIR LIMITS


CATEGORY #1
CATEGORY #2
CATEGORY #3
CATEGORY #4
$2,250
$2,750
$3,250
$4,250
       
CHEVROLET
CHEVROLET
CHEVROLET
CHEVROLET
Aveo
Equinox
Impala
Corvette
Cobalt
Malibu
Camaro
Suburban
Cruze
 
Uplander
Tahoe
HHR
PONTIAC
TrailBlazer / EXT
   
G6
Express Van
BUICK
PONTIAC
Torrent
Colorado
Lucerne
G5
Vibe
Silverado
     
Avalanche
CADILLAC
 
GMC
Traverse
CTS (All Models)
 
Terrain
 
DTS
   
BUICK
SRX
 
SATURN
LaCrosse
STS
 
Aura
Regal
Escalade (All)
 
Vue
     
Vibe
PONTIAC
GMC
   
Grand Prix
Yukon / XL
   
G8
             
GMC
     
Envoy / XL
     
Savana Van
     
Canyon
     
Sierra
     
Acadia
             
SATURN
     
Relay
     
Outlook
             
HUMMER
     
H3
 





 
 
 
 

--------------------------------------------------------------------------------

 
 

 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010


EXHIBIT B
PAINTLESS DENT REMOVAL (PDR)
PROCESS AND LIMITATIONS


A.  
PDR Categories



1.  
Size of rounded dent, up to four (4) inches in diameter.

2.  
Number of dings per panel, up to seven (7) per panel, at $50 per panel.

3.  
Number of dings per panel, between eight (8) and twelve (12) per panel, at $75
per panel.

4.  
Number of dings per panel, between thirteen (13) and fifteen (15) per panel, at
$100 per panel.

5.  
One single dent, up to six (6) inches in diameter or one large shallow dent up
to 18 inches in the hood, roof or deck lid, at $100.



B.  
PDR Process - The PDR process can be utilized in the repair of the following
areas:



1.  
Dings and dents varying in size and shape.

2.  
Minor creases, shallow palm prints and protrusions.

3.  
Dents in body feature lines.



C.  
PDR Limitations



1.  
General Motor’s inspection providers will utilize the Dent Wizard, Paintless
Dent Removal Guide to determine panel accessibility by vehicle.

2.  
Creases that exceed six (6) inches will not be considered.

3.  
Sharp creases, regardless of size, will not be considered.

4.  
If the paint is broken, PDR is not to be considered, unless otherwise specified
by panel or area.

5.  
No hole drilling will be acceptable in the PDR process.

6.  
PDR may be used to repair existing, qualifying PDR repairable, damage to a
previously repaired panel that meets GM and industry repair standards.  PDR is
not acceptable for use on a poor previously repaired panel.

7.  
The Dent Wizard Glue Stick process can be used to repair dents where previously
not assessable.  The charge for this process is the some as traditional
PDR.  Please see the requirements for a Glue Stick repair to be considered
below.

a.  
No paint damage may exist in or near the area to be repaired.  This process will
pull damaged or loose paint away from the body.

b.  
The vehicle must have original factory paint as consistency in base coat and
clear coat offer the best opportunity for a successful repair.

c.  
A dime to a half dollar size dent either round or oval can be considered for
this type of repair.

d.  
Shallow or soft impacts with a depth of a ¼ inch or less that is NOT creased or
sharp may be considered for a glue stick repair.

e.  
Damage on a panel edge or body line cannot be considered for a glue stick
repair.



D.  
If the damage exceeds the PDR limitations of these guidelines, paint and metal
time will apply.





 
 

--------------------------------------------------------------------------------

 
 
 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010
 
 
EXHIBIT C
MET PROGRAM PRICE LIST
 
MET Part Description
PRICE
Navigational CD / DVD
$260
13 Inch Tire
$110
14 Inch Tire
$120
15 Inch Tire
$130
16 Inch Tire P
$160
16 Inch Tire T
$210
16 Inch Tire U
$195
17 Inch Tire All
$240
18 Inch Tire All
$250
19 Inch Performance Tire
$516
19 Inch X Over Tire
$159
20 Inch Tire All
$310
22 Inch Tire All
$268
      Alloy Wheel Appearance Fee
$ 50
Ash Tray
$  20
Ash Tray – Multiple
$ 40
Ash Tray with Lid
$ 23
      Cargo Cover – Malibu Maxx
$250
      Cargo Cover – TrailBlazer / Envoy Rear Floor Storage
$59
Cargo Net – Trunk
$ 17
Cargo Package Shelf
$180
Cargo Shade
$108
CD DVD Storage Holder
$ 15
Cell Phone / Sun glass Holder
$ 18
Cigarette Lighter
$   8
Cigarette Lighter – Multiple
$ 16
      Console – Second Row Mini Van
$235
Cup Holder
$  15
Cup Holder – Multiple
$ 30
Dirty Interior
$  35
Dome Light Cover
$   5
Dome Light Cover – Multiple
$ 10
DVD Remote
$ 48
DVD Wireless Headphone (1)
$ 55
DVD Wireless Headphone (2)
$110
Emergency Highway Package
$ 144
Floor Mat – Cargo Area – SUV and Van
$50
Floor Mat Set – Front – Passenger Car
$34
Floor Mat Set – Front – SUV
$40
Floor Mat Set – Front – Van
$22
Floor Mat Set – Rear – Passenger Car
$24
Floor Mat Set – Rear – SUV
$45

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010
 
Floor Mat Set – Rear – Van
$30
      Foot Pedal Pad
$5
      Foot Pedal Pad – Multiple
$10
Hanger Hook
$   5
      Hawaii Outer Island Shipping Fee
$  75
      Hawaii Ship Back Surcharge
$450
Interior Emblem
$   8
Interior Emblem – Multiple
$ 16
Key - Electronic Engine
$  35
Key – Engine
$   7
Key – Trunk
$   4
Keyless Remote (1) Includes programming
$  97
Keyless Remote (2) Includes programming
$187
Keyless Remote Reprogram 1 or 2
$ 30
Manual – All Other
$  10
Manual – Cadillac
$  25
MET Verification
$75
Misc. MET #1
$ 10
Misc. MET #2
$ 20
Misc. MET #3
$ 30
Misc. MET #4
$40
Misc. MET #5
$50
Onstar Antenna (Glass Mounted)
$ 32
Organizer Package Cargo
$120
Radio Knob
$   5
Repair Verification
$ 75
Seat Belt Molding
$   5
Spare tire cover (Passenger car - trunk)
$45
Trunk Mat – Cadillac
$  34
Air Compressor Kit
$101
EXTERIOR
 
Antenna Mast
$   8
Body Side Mldg F Dr Car
$78
Body Side Mldg F Dr Trk
$23
Body Side Mldg F Fdr Car
$28
Body Side Mldg F Fdr Trk
$59
Body Side Mldg Qtr Pnl Car
$34
Body Side Mldg Qtr Pnl Trk
$211
Body Side Mldg R Dr Car
$67
Body Side Mldg R Dr Trk
$54
Convertible Boot – Center Cover
$192
Convertible Boot – Outer Cover
$377
Convertible Boot Bag
$  55
Door Revel Mldg Car 1
$60
Door Revel Mldg Car 2
$60
Gm Logo Small All
$4
Hood Ornament
$  25
Name Plate Rear Car
$17

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010
 
Name Plate Rear Trk
$29
Plastic Lug Nut Cover
$  13
Rocker Mldg Car 1
$120
Rocker Mldg Car 2
$120
Rocker Mldg Trk 1
$131
Rocker Mldg Trk 2
$131
Roof Seam Molding Lt Car
$31
Roof Seam Molding Rt Car
$31
Spare Tire Cover – Truck Only
$  72
Spare Tire Hanger – Van
$  50
Wheel 1  Cover Truck
$39
Wheel 1 Cover Car
$55
Wheel 1 Ctr Cap Car
$26
Wheel 1 Ctr Cap Trk
$21
Wheel 2  Cover Truck
$39
Wheel 2 Cover Car
$55
Wheel 2 Ctr Cap Car
$26
Wheel 2 Ctr Cap Trk
$21
Wheel 3  Cover Truck
$39
Wheel 3 Cover Car
$55
Wheel 3 Ctr Cap Car
$26
Wheel 3 Ctr Cap Trk
$21
Wheel 4  Cover Truck
$39
Wheel 4 Cover Car
$55
Wheel 4 Ctr Cap Car
$26
Wheel 4 Ctr Cap Trk
$21
Windshield Glass
$220

 
 
 
MISCELLANEOUS – MET ITEM


The MET program also includes the acceptance of vehicles with miscellaneous
missing or broken items to facilitate vehicle turn-ins.  Examples of these items
are:


Ø  
Missing/broken knobs and switches

Ø  
Loose rear speaker wires

Ø  
Missing windshield washer cap

Ø  
Missing emblems



The MET codes for these items reflect a flat rate charge as follows:


MET #1………………………$10
MET #2………………………$20
MET #3………………………$30
MET #4………………………$40
MET #5………………………$50


Hawaii Outer Island Shipping Fee…………………………….……..…   $75
Hawaii Ship-Back Surcharge. ……………………..………..…...…..…  $450
“Poor Prior Repairs” – Maximum………………………………………    $700
 
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010
 
EXHIBIT D


MID – RAIL ASSEMBLY


The Mid – Rails are structural components located directly below the occupant
compartment of a vehicle just inboard of the inner rocker panel.  They are
welded to the Torque Box and the vehicle floor pan.


A.  
ACCEPTABLE DAMAGE

1.  
Minor dents in the Torque Box Cover not caused by collision.

2.  
Minor dents in the surface of the Mid-Rail that do not bulge, dent or in anyway
deform the sides of the rail.

3.  
Stamped holes in the Mid - Rail that are enlarged or deformed but not torn.

4.  
Scrapes and scratches confined to the surface of the Mid-Rail not exceeding 12”.

5.  
Minor damage to the Mid - Rail caused by the assembly process’ use of Jigs and
Fixtures.



B.  
REPAIRS

1.  
There are no acceptable or approved repairs.



C.  
CAUTIONS / CONCLUSION

1.  
TIE DOWN HOLES

a.  
Mid – Rails are not a component of vehicle tie down.  Stamped holes in the

Mid – Rail cannot not be used for vehicle tie down. Tie down slots are typically
18mm X 35mm reinforced slots in the underbody.  Four to six slots per vehicle
are engaged via common hardware to secure a vehicle to commercial transportation
equipment.
2.  
JACKING AND LIFTING

a.  
Significant damage to the Mid – Rail can occur from improper lifting.

b.  
Reasonable care should be taken when jacking or lifting any vehicle.  Proper
jack and hoist placement locations are shown in the vehicle’s Owners Manual and
Shop Manual.



ENGINE CRADLE


The engine cradle is generally the lowest part of the vehicle.  Due to its
location on the vehicle, it is subject to abrasions, scarring, and minor denting
from road debris.  These conditions are normal and not indicative of a product
failure or evidence of prior front-end damage.


Upon inspection, minor conditions such as the above are to be noted, as
non-chargeable as long as there is no disclosure of prior damage or repair to
the front of the vehicle, or evidence of misalignment.  The Turn Back Guidelines
clearly allow the Rental Account to replace the engine cradle, as it is a bolt
on part.  Sectioning or pulling this part is not allowed.






 
 

--------------------------------------------------------------------------------

 








EXHIBIT E, 1 of 4


ATTENTION:  Some of the return sites listed below are located at an
auction.  Please note the address is where the vehicles are to be returned and
not necessarily the auction address.


GM REMARKETING VEHICLE TURN-IN LOCATIONS
The turn in locations listed below are at GM's discretion, and are subject to
change.


Alabama
ADESA BIRMINGHAM AA, 804 Sollie Dr., Moody, AL 35004-0817, (205) 640-7761
 
Arizona
EL MIRAGE DIST. CENTER, 11925 West Thompson Ranch Road, El Mirage, AZ 85336,
623-875-2967


 
California
RICHMOND DIST. CENTER, 861 Wharf Street Richmond, CA 94804, (510) 232-9883


SAN BERNARDINO DIST. CENTER,  1698 Santa Fe Way,  San Bernardino, CA 92410,
909-381-9050


MANHEIM’S SOUTHERN CALIFORNIA AA, 10873 Elm Street, 2nd floor, Fontana, CA
92337, 909-829-1825

 
Colorado
MANHEIM’S DENVER AA, 17500 West 32nd Avenue, Aurora, CO 80011, 303-340-3518


 
Connecticut
SOUTHERN AA, 164 South Main St., East Windsor, CT  06088-0388, 860-292-7550


 
Florida
ORLANDO DIST. CENTER, 1600 Pine Avenue, Orlando, FL 32824, 407-438-5505


PALM CENTER DIST. CENTER, 15400 Corporate Road West, Jupiter, FL 33478,
561-625-9615


 
Georgia
ADESA Atlanta AA, 5055 Oakley Industrial Blvd., Fairburn, GA 30265, 770-357-2133


 
Hawaii
HONOLULU DIST CENTER, Pier 51 B Sand Island Road, Honolulu, HI 96819,
808-848-8146


MAUI DIST CENTER,   Pier 1 - 105 Ala Luna Street, Kahului, HI 96732,
808-848-8146
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010

 
EXHIBIT E, 2 of 4
Idaho
BRASHER’S IDAHO AA, 7355 Eisenman Rd., Boise, ID 83716, 208-395-3111


 
Illinois
MANHEIM’S ARENA ILLINOIS AA, 550 South Bolingbrook Drive, Bolingbrook, IL 60440,
630-783-1261


 
Indiana
ADESA INDIANAPOLIS AA, 2950 East Main Street, Indianapolis, IN 46168,
317-838-5777


 
Louisiana
ADESA SHREVEPORT AA, 7666 Highway 80 W., Shreveport, LA 71109, 318-938-7903 x425


 
Maryland
BALTIMORE / JESSUP, 8459 Dorsey Run Road, Jessup, MD 20794, 301-604-7316


 
Massachusetts
ADESA BOSTON / FRAMINGHAM AA, 63 Western Avenue, Framingham, MA 01701,
508-620-2959


 
Michigan
MELVINDALE MARSHALLING YARD, 1461 South Schaefer Road, Melvindale, MI 48122,
734-474-5328


FLINT / COLDWATER MY, 1245 East Coldwater Road, Flint, MI 48505, 810-785-3077


 
Minnesota
MANHEIM’S NORTHSTAR MINNESOTA AA, CANTERBURY PARK, 1100 Canterbury Road,
Shakopee, MN 55379, 952-403-9560


 
Mississippi
MANHEIM MISSISSIPPI AA, 7510 US Hwy. 49 North, Hattiesburg, MS  39402,
601-296-0201


 
Missouri
ADESA KANSAS CITY, 1551 ADESA Drive, BELTON, MO 64081, 816-318-9912


MANHEIM’S ST. LOUIS AA, 13813 St. Charles Rock Road, Bridgeton, MO  63045,
314-298-2175
 

 
 
 

--------------------------------------------------------------------------------

 


 
 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010

EXHIBIT E, 3 of 4
Nebraska
MANHEIM’S OMAHA AA, 9201 S. 144th St., Omaha, NE  68138, 402-894-5855


 
Nevada
BRASHER’S RENO AA,  6000 Echo Ave.,  Reno, NV 89506,  775-828-3427


MANHEIM’S NEVADA AA, 6600 Auction Lane, North Las Vegas, NV 89165, 702-632-1249


 
New Jersey
PORT NEWARK DIST. CENTER, Lot B Craneway Street, Port Newark, NJ 07114,
973-274-1737


 
New Mexico
MANHEIM NEW MEXICO AA, 102 Woodward, Albuquerque, NM  87102, 505-242-3808


 
New York
STATE LINE AA, 830 Talmadge Hill Road, Waverly, NY 14892, 607-565-3533


 
North Carolina
GREENSBORO AA, INC., 3802 West Wendover Avenue, Greensboro, NC 27407,
336-856-2440


 
North Dakota
ADESA FARGO, 1650 East Main Ave., West Fargo, ND 58078, 701-282-8203 x139


 
Ohio
COLUMBUS FAIR AA,  2170 New World Dr.,  Columbus, OH 43207,  614-497-1710


 
Oklahoma
DEALERS AA OF OKLAHOMA CITY, 2900 West Reno Ave., Oklahoma City, OK  37107,
405-290-7192


 
Oregon
MANHEIM PORTLAND AA, 3000 North Hayden Island Dr., Portland, OR 97217,
503-286-8884


 
Pennsylvania
MANHEIM PITTSBURGH AA, 145 Lindsay Road, Zelienople, PA 19014, 724-631-0094


 
South Carolina
MANHEIM’S DARLINGTON AA, Hwy. 34 West, 1111 Harry-Bird Hwy., Darlington,
SC  29532, 843-393-2000


 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010
 
 
EXHIBIT E, 4 of 4
Tennessee
ADESA MEMPHIS AA, 5400 Getwell Rd., Memphis, TN  37210, 901-365-8978


MANHEIM NASHVILLE AA, 8400 Eastgate Blvd., Mt. Juliet, TN  37122, 615-773-4961


 
Texas
ADESA SAN ANTONIO AA,  200 S. Callaghan Road,  San Antonio, TX 78227,
210-432-2253


MANHEIM’S HOUSTON AA, 14450 West Road, Houston, TX 77041, 281-955-4654


ADESA DALLAS AA, 1224 Big Town Blvd., Mesquite, TX 75149, 972- 329- 9742


 
Utah
MANHEIM UTAH AA, 1650 W. 500 South, West Bountiful, UT 84087, 801-299-9871


 
Washington
TACOMA DIST. CENTER, 2810 Marshall Ave. Suite “B”, Tacoma, WA 98421,
253-719-1761


 
Wisconsin
MANHEIM MILWAUKEE AA, 2833 South 27th Street, Franksville, WI 53126,
262-824-2529
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010
 
 
EXHIBIT F




GM Approved 2010 MY Replacement
Tire Table




For Electronic Receipt,
 


 
 
 

--------------------------------------------------------------------------------

 






 
 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010

EXHIBIT G


MET Tire Program Replacement Tires




MET Number                              Tire
Size                                MET Charge


00000168                                       13
Inch                                    $110.00
00000169                                       14
Inch                                    $120.00
00000170                                       15
Inch                                    $130.00
00000171                                       16
InchP                                  $160.00
00000207                                       16
InchU                                 $195.00
00000208                                       16
InchT                                  $210.00
00000206                                       17 Inch
All                              $240.00
00000607                                       18 Inch
All                               $250.00
00000983                                     19 Inch
Perf.                        $516.00
00000985                                     19 Inch X
Over                    $159.00
00000609                                        20 Inch
All                              $310.00
00000987                                      22 Inch
All                            $268.00


 
 
Legend:
P – Passenger Car
U – Uplander and Relay
T – Trucks
Perf. – Performance Tire
X Over – Cross Over Vehicle


The MET Tire Program is limited to two (2) tires per vehicle.  Any flat,
mismatched or incorrect tires will not be considered for the MET tire program.




 
 

--------------------------------------------------------------------------------

 


 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010

 


EXHIBIT H


GM WINDSHIELD GLASS MANUFACTURERS


AP Technoglass
Asahi / Asahi of America
Carlex
Pilkington
Guardian
L.O.F.
PPG
Sekurit
Vitro / Crinamex








 
 

--------------------------------------------------------------------------------

 






 
 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010





EXHIBIT I


TITLE SHIPPING and HANDLING PROCEDURE


This procedure will assure timely payment and processing of returned rental
vehicle(s) to General Motors.  All titles must be received within three (3)
Business days of the vehicle’s return to retain the original return date.  All
titles must be sent to the SGS Title Center to the address below:


SGS Title Center
9805-C North Cross Center Court
Huntersville, NC 28078
704-997-1082


Furthermore, all title shipments to the title center must contain a packing
list.  The packing list must contain the following information:


Company name and address
Contact name and phone number
FAX number
Full Vehicle Identification Number (VIN), for each title in the package.


An example of a packing list is shown below.  For packages containing more than
ten titles, e-Mail an Excel Spreadsheet with a list of the full VIN for all
titles to be sent to, Mike.Guthrie@sgs.com or susan.miller@sgs.com at the SGS
Title Center.  The spreadsheet should contain the same contact information shown
above for a packing list.  The Title Center will enter the VIN list into their
system and use it to verify the titles have been received and processed.  The
sender will be notified of any missing or incorrect titles.


SAMPLE PACKING LIST




PACKING LIST


Friendly Rent A Car
123 USA Drive
Anywhere, USA 12312


John Doe
Phone                                123-123-4567
FAX                      123-123-7654




Full VIN for each title contained in the package.








 
 

--------------------------------------------------------------------------------

 


 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010

EXHIBIT J
 
 
Aluminum / Alloy Wheel Repair Guidelines


The photos below are examples of aluminum / alloy wheel damage and the
appropriate charges associated with each example.


 
Minor scuff   non-chargeable
[minorscuff.jpg]


 
Light scratches that can be repaired with light sanding will be charged a $50.00
MET Appearance Fee
 
 
[lightscratches.jpg]

 
 
 
Substantial amount of material removed.  Must be charged for a wheel repair as
shown below
 
 
[substantial.jpg]




 
 

--------------------------------------------------------------------------------

 






 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010

The following guidelines have been established to define the extent of
repairable damage to an aluminum / alloy wheel.  The charge for wheels damaged
as described below including mounting and balancing will be as follows:  All car
and truck aluminum / Alloy clear coat or paint $165.00, all car and truck
polished aluminum / Alloy $235.00, all car and truck chrome plated aluminum /
Alloy or steel $205.00.


·  
The damaged area to be repaired cannot exceed 90 degrees of the wheel’s
circumference, see chart below.

·  
Curb rash is defined as a scrape or gouge to the outboard rim flange.  This is
the part of the wheel where a clip-on balance weight would attach.



[curbrash.jpg]


·  
On a flanged wheel (one that will accept a clip-on balance weight), the damage
cannot be deeper than 7 mm or (9/32”) 0.280”, which is the approximate distance
to the surface where the lead or steel weight rests.

7 MM or (9/32”) 0.280”
Wheel Weight Flange = 7 MM








[flanged.jpg]



·  
On a flangeless wheel (one that will not accept a clip-on balance weight), the
damage cannot be deeper than 3 mm or (1/8”) 0.120”.



3 MM or (1/8”) 0.120”
 
[flangless.jpg]

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010

 
·  
Damage to any other part of the wheel or damage to the rim flange exceeding the
above conditions is not repairable and would require replacement.

·  
A wheel with a crack or dent of any type is not acceptable for repair.



ALLOWABLE WHEEL DAMAGE AREA IN INCHES
WHEEL SIZE
CIRCUMFERENCE
90 DEGREE DAMAGE AREA IN INCHES
14”
44”
11”
15”
47”
12”
16”
50”
12”
17”
54”
14”
18”
57”
14”
19”
60”
15”
20”
63 ”
16”
22”
69”
17”







Only GM Approved Wheel Refinisher:  Transwheel Corp.  1-800-892-3733

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
gm [gm.jpg]

 
Fleet & Commercial Operations



February 12, 2010
 
To:
Daily Rental Companies and All Inspection Providers

 
Re:           2010 CY Rental Return Program Guidelines
                      Implementation Date: February 15, 2010




General Motors is pleased to announce the 2010 CY Rental Return Program
Guidelines.  Please note the changes and additions from the 2009 Guidelines are
shown in bold print in the guideline document.  The 2010 Rental Return Program
Guidelines contain very few changes from the 2009 Guidelines.  A summary of the
changes and clarifications are as follows:


NEW ITEMS AND CHANGES


·  
Door misalignment criteria was added to the “Vehicle Integrity” section



·  
General Motors policy on charges pertaining to vehicles becoming ineligible
while in auction inventory was added to the “Reject” section.



·  
MET Codes were added for 19 and 22 inch tires shown in the MET table and MET
Tire Program sections.



·  
The GM Holiday section, Contact Information and Vehicle Categories are updated
for 2010.



These revisions to the return program guidelines are a result of rental customer
input and lessons learned from joint customer / GM site visits during the 2009
calendar year.  Through these continuous improvements, our customers will
experience superior value and fairness in the 2010 CY Rental Return Program.


If there are any questions, please contact your lead representative in the GM
Remarketing Department.


Tom Martin                                Avis / Budget and Licensees /
SGS                                       313-667-6434
Sandy Grinsell                            Enterprise / Vanguard Car Rental /
Hertz /
      and
Licensees                                                                           313-667-6437
Audre Walls                                Independent Rental accounts / CT Axis
/ Inviso               313-667-6444




John Pruse
Manager, Rental Support and Inspection Development
 
 

]
General Motors
Corporation                                                                          Tower
100 – 16th floor                                                          P.O.
Box 100
Fleet & Commercial
Operations                                                              Mail
Code 482-A16-B36                                      Detroit, MI 48265-1000
Used Vehicle Activities 313-665-1410






 

 


 
 

--------------------------------------------------------------------------------

 

REFERNCE INFORMATION ONLY. FOR DETAILED
RELEASE INFO, REFER TO VDS AND EPL
GM CONFIDENTIAL
2010 Tire Usage Chart with Construction Number
Product
Nameplate
Model
Tire Size
Part Number
Cons. Number
Service Desc
Tread Type
Side wall
Tire Brand
Tire Trade Name
RPO
TPC No
Mass
Police
Z
Saturn
Astra
225/40ZR18 P205/55R16 P225/45R17 T115/70R16
94728968 93357835 93357836 93358013
6X1430V 5X1330H 0505716B 47702
92W 89T 90H 92M
HWY AL2 AL3 SOR
BW BW BW BW
Dunlop Goodyear Hankook Continental
SP SPORT 01 Eagle LS2 H725A CST 17
NA NA NA NA
N/A 1338MS 1273MS 610
10.5 9.7 9.9 4.5
 
Y
Chevrolet
Corvette
P245/40ZR18 P245/40ZR18 P275/35ZR18
9597281 9597283 9594364
0X1302G 0X1322D 0X1341R
(88Y) (88Y) (87Y)
RF4 RF4 RF4
BW BW BW
Goodyear Goodyear Goodyear
Eagle F1 GS-2 EMT Eagle F1 SC EMT Eagle F1 SC EMT
XBH XND XFA
1215 1217 1213
12.7 12.8 13.4
       
P285/30ZR19 P285/35ZR19 P285/35ZR19 P325/30ZR19 P335/25ZR20
9597151 9597282 9597284 9594365 9597152
S149019Y 0X1312G 0X1332D 0X1353C S149020L
(87Y) (90Y) (90Y) (94Y) (94Y)
RF4 RF4 RF4 RF4 RF4
BW BW BW BW BW
Michelin Goodyear Goodyear Goodyear Michelin
Pilot Sport 2ZP Eagle F1 GS-2 EMT Eagle F1 SC EMT Eagle F1 SC EMT Pilot Sport
2ZP
XFG YPI YTK YFJ YPS
1317 1216 1218 1214 1318
14.0 15.6 14.1 16.0 15.8
 
W
Chevrolet
Impala
P225/60R16 P225/60R16
9595364 9596038
PT144/4A 3X1540P
97V 97S
AL3 ALS
BW BW
Pirelli Goodyear
P6 FourSeasons Integrity
&QPP QPX
1286MS 1298MS
11.0 10.9
Yes
     
P235/50R18
9595621
2X1560G
97W
AL3
BW
Goodyear
Eagle RS-A
QDG
1242MS
12.5
       
T125/70D16
9597907
G38611B
96M
SPR
BW
Maxxis
MAXXIS
ZFH
513
7.5
 
TA
Chevrolet
HHR
P215/50R17 P215/55R16
9596224 9594284
DW736Q DP520T
90T 91H
AL2 AL3
BW BW
Firestone Firestone
Firehawk GTA 03 Firehawk GTA
QBV QDJ
1288MS 1209MS
11.2 10.0
       
P215/55R16 P225/45R18 T115/70D15
9595766 9597384 9595431
DX135Q 134464D 2X1550B
91S 91W 90M
AL2 TBD SPR
BW BW BW
Firestone Michelin Goodyear
Affinity S4 Pilot HX MXM4 Convenience Spare
QDB TBD NONE
1287MS 1313MS 517
10.0 11.6 4.2
 
N
Cadillac
SRX
P235/55R20
9597405
MIC9597405
102H
AL3
BW
Michelin
TBD
QRX
1315MS
0.0
       
P235/65R18
9597403
MIC9597403
104H
AL3
BW
Michelin
TBD
QMY
1314MS
0.0
       
T135/70R18
9598115
G32213F
104M
SPR
BW
Maxxis
MAXXIS
ZAA
620
7.0
 
N
SAAB
9-4x
235/55R20 P235/55R20 P235/65R18 T135/70R18
9597406 9597405 9597403 9598115
CON9597406 MIC9597405 MIC9597403 G172A3C
102W 102H 104H 104M
HW4 AL3 AL3 SPR
BW BW BW BW
Continental Michelin Michelin Maxxis
TBD TBD TBD Convenience Spare
QJO QRX QMY ZAA
1316 1315MS 1314MS 620
0.0 0.0 0.0 7.0
 
M
Opel
Opel GT
245/45R18
9597956
067635.
100W
HW4
BW
Bridgestone
Potenza RE050A
QVX
NONE
0.0
 
M
Pontiac
Solstice
P245/45R18
9596139
4X1441C
96W
HW4
BW
Goodyear
Eagle F1 GS
QSL
1294
11.4
       
P245/45R18
9598498
7X1400K
96W
AL3
BW
Goodyear
Eagle F1 A/S
QKR
1377MS
0.0
 
M
Saturn
Sky
P245/45R18
9596139
4X1441C
96W
HW4
BW
Goodyear
Eagle F1 GS
QSL
1294
11.4
       
P245/45R18
9598498
7X1400K
96W
AL3
BW
Goodyear
Eagle F1 A/S
QKR
1377MS
0.0
 

 
 
 
1

--------------------------------------------------------------------------------

 
 
 
REFERNCE INFORMATION ONLY. FOR DETAILED
RELEASE INFO, REFER TO VDS AND EPL
GM CONFIDENTIAL
2010 Tire Usage Chart with Construction Number
Product
Nameplate
Model
Tire Size
Part Number
Cons. Number
Service Desc
Tread Type
Side wall
Tire Brand
Tire Trade Name
RPO
TPC No
Mass
Police
K
Cadillac
DTS
LT235/60R17E LT235/60R17E P235/55R17 P235/55R17 P235/60R17/EL P245/50R18
T125/70R17
9595590 9596048 9593072 9593586 9593610 9595276 9598109
3X0050A 3X0050A 5X1122Q F2730U 7X1280F DV880Q 42032
112S 112S 98H 98H 103S 99H 98M
ALS ALS AL3 AL3 ALS AL3 SPR
WS BW BW BW WS BW BW
Goodyear Goodyear Goodyear Michelin Goodyear Bridgestone Continental
Radial LS Radial LS Eagle RS-A MXV4+ Eagle LS Turanza EL400 CST 17
QSG QSG QNB QCH QLD QJE NONE
2019MS 2019MS 1160MS 1160MS 1171MS 1247MS 614
16.1 16.1 11.0 12.0 14.0 13.6 5.0
 
H
Buick
Lucerne
P235/55R17 P235/55R17 P245/50R18 T125/70R16 T125/70R17
9593072 9593586 9595276 9595277 9598109
5X1122Q F2730U DV880Q 0205601C 42032
98H 98H 99H 96M 98M
AL3 AL3 AL3 SPR SPR
BW BW BW BW BW
Goodyear Michelin Bridgestone Hankook Continental
Eagle RS-A MXV4+ Turanza EL400 S300 CST 17
QNB QCH QJE NONE NONE
1160MS 1160MS 1247MS 615 614
11.0 12.0 13.6 0.0 5.0
 
E-8
Pontiac
G8
245/40R19 245/45R18 P245/40R19 P245/45R18
92201920 92201919 92206523 92202618
DS71B DP71B 7X1411D 7X1382D
94W 96V 94W 100V
HW4 HW4 AL3 AL3
BW BW BW BW
Bridgestone Bridgestone Goodyear Goodyear
Potenza RE050A Potenza RE050A Eagle RS-A Eagle LS2
QCZ QWD RP2 R1L
1347 1346 1366MS 1060MS
11.9 13.1 0.0 0.0
 
D
Cadillac
CTS
P235/50R18
9596641
133945N.
97V
AL3
BW
Michelin
Pilot HX MXM4 S2
QKE
1321MS
0.0
       
P235/55R17
9596638
133939M.
98H
AL3
BW
Michelin
Pilot HX MXM4 S9
QCH
1160MS
0.0
       
T135/70R18
9598115
G32213F
104M
SPR
BW
Maxxis
MAXXIS
ZAA
620
7.0
 
D
Cadillac
CTS-V
P255/40ZR19
9596643
S49048M
96Y
HW4
BW
Michelin
Pilot Sport 2
Q42
1356
12.4
       
P285/35ZR19
9596644
S49049K
99Y
HW4
BW
Michelin
Pilot Sport 2
Q42
1357
13.8
 
D
Cadillac
STS
255/45R18 P235/50R17 P235/50R17 P235/50ZR18 P255/45R17 P255/45ZR18 T125/70R16
9596944 9594274 9594276 9596668 9595219 9596669 9594279
BF025900 F3151M F3152R F3182M F3181H F3153N 2X1540A
99Y 95S 95V 97W 98V 99W 96M
HW4 ALS AL3 AL3 AL3 AL3 SPR
BW BW BW BW BW BW BW
Bridgestone Michelin Michelin Michelin Michelin Michelin Goodyear
BS Potenza RE050A Energy LX4 Pilot HX MXM4 Pilot HX MXM4 Pilot HX MXM4 Pilot HX
MXM4 Convenience Spare
QAF QKP QKS Q12 Q11 Q12 JL9
1342 1196MS 1198MS 1289MS 1230MS 1290MS 604
12.3 10.8 12.1 13.8 12.0 14.0 5.1
 
D
Cadillac
STS-V
P255/45R18
9595787
PGK028
99Y
RF4
BW
Pirelli
Euforia
Q19
1248
14.6
       
P275/40R19
9595788
PGL025
101Y
RF4
BW
Pirelli
Euforia
Q19
1249
15.7
 
8
Chevrolet
Express
LT215/85R16/E LT225/75R16/E
9595584 9594172
80E99275 U05107R
112S 115S
ALS ALS
BW BW
General Uniroyal
AMERITRAC Laredo HP
QEC QHF
2016 2011MS
17.5 17.5
       
LT245/75R16/E
9594727
BS836T
120S
ALS
BW
Bridgestone
V-Steel RIB R265
QLP
NONE
20.0
       
LT245/75R16/E
9594923
DR353T
120S
ALS
BW
Bridgestone
V-Steel RIB R265
QIZ
2012MS
17.7
       
P245/70R17
9597917
90075
108S
ALS
BW
General
AMERITRAC
QPR
1352MS
13.6
 

 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
REFERNCE INFORMATION ONLY. FOR DETAILED
RELEASE INFO, REFER TO VDS AND EPL
GM CONFIDENTIAL
2010 Tire Usage Chart with Construction Number
Product
Nameplate
Model
Tire Size
Part Number
Cons. Number
Service Desc
Tread Type
Side wall
Tire Brand
Tire Trade Name
RPO
TPC No
Mass
Police
8
GMC
Savana
LT215/85R16/E LT225/75R16/E LT245/75R16/E LT245/75R16/E P245/70R17
9595584 9594172 9594727 9594923 9597917
80E99275 U05107R BS836T DR353T 90075
112S 115S 120S 120S 108S
ALS ALS ALS ALS ALS
BW BW BW BW BW
General Uniroyal Bridgestone Bridgestone General
AMERITRAC Laredo HP V-Steel RIB R265 V-Steel RIB R265 AMERITRAC
QEC QHF QLP QIZ QPR
2016 2011MS NONE 2012MS 1352MS
17.5 17.5 20.0 17.7 13.6
 
7L
Chevrolet
Equinox
P225/65R17 P235/55R18
9597966 9597627
134747G 0707609A
100T 99T
ALS AL2
BW BW
Michelin Hankook
Latitude touring H725/OPTIMO
QYZ QNT
1326MS 1324MS
11.6 0.0
       
P235/55R19
9597628
0707623A
101H
AL3
BW
Hankook
H725/OPTIMO
QDT
1325MS
13.8
       
T145/70R17
9596651
G172A3C
106M
SPR
BW
Maxxis
Convenience Spare
NONE
623
7.0
 
7L
GMC
Terrain
P225/65R17 P235/55R18 P235/55R19 P235/55R19 T145/70R17
9597966 9597944 9597628 9598752 9596651
133928Q 134960B HAN9597628 0707623A G172A3C
100T 99T 101H 101H 106M
ALS AL2 AL3 AL3 SPR
BW BW BW BW BW
Michelin Michelin Hankook Hankook Maxxis
Latitude touring Latitude touring TBD H725/OPTIMO Convenience Spare
QYZ QNT QDT QDT NONE
1326MS 1380MS 1325MS 1325MS 623
17.0 12.3 0.0 13.8 7.0
 
7L
Saturn
Vue
P225/60R17 P235/55R18 P235/60R17 P235/65R16
9597677 9596477 9598377 9596277
6X1280A 0505607A EB576Q DZ373Q
98S 99H 100H 101S
ALS AL3 AL3 AL2
BW BW BW BW
Goodyear Hankook Firestone Firestone
Integrity H725 DESTINATION LE DESTINATION LE
QKY QDP QMU QKG
1264MS 1301MS 1268MS 1099MS
10.6 13.4 13.4 13.4
       
T135/70R16
9596985
G31912E
100M
SPR
BW
Maxxis
MAXXIS
TBD
609
5.0
 
7L
Suzuki
XL7
P235/60R17
9598377
EB576Q
100H
AL3
BW
Firestone
DESTINATION LE
QMU
1268MS
13.4
       
P235/65R16
9596277
DZ373Q
101S
AL2
BW
Firestone
DESTINATION LE
QKG
1099MS
13.4
       
T155/90D16
9597854
G33511B
110M
SPR
BW
Maxxis
MAXXIS
ZAA
508
7.5
 
3Z
Chevrolet
Malibu
P215/55R17 P225/50R17 P225/50R18 P225/50R18 T125/70D16
9597699 9595515 9595888 9596797 9597907
ED072Q 0305308O 3X1510J LA190Q G38611B
93S 93S 94T 94W 96M
AL2 AL2 AL2 HW4 SPR
BW BW BW BW BW
Bridgestone Hankook Goodyear Bridgestone Maxxis
FS FR710 H725A Eagle LS2 Potenza RE050A MAXXIS
QGG QAD QYH QGQ ZFH
1323MS 1292MS 1257MS 1291 513
9.9 10.3 11.6 13.0 7.5
 
3Z
Pontiac
G6
P215/55R17 P225/50R17 P225/50R18 P225/50R18 T125/70D16
9597699 9595515 9595888 9596797 9592173
ED072Q 0305308O 3X1510J LA190Q 2X9934B
93S 93S 94T 94W 96M
AL2 AL2 AL2 HW4 SPR
BW BW BW BW BW
Bridgestone Hankook Goodyear Bridgestone Goodyear
FS FR710 H725A Eagle LS2 Potenza RE050A Convenience Spare
QGG QAD QYH QGQ ZFH
1323MS 1292MS 1257MS 1291 513
9.9 10.3 11.6 13.0 4.2
 
3Z
Saturn
AURA
P215/55R17 P225/50R17 P225/50R18 T125/70D16
9597699 9595515 9595888 9597907
ED072Q 0305308O 3X1510J G38611B
93S 93S 94T 96M
AL2 AL2 AL2 SPR
BW BW BW BW
Bridgestone Hankook Goodyear Maxxis
FS FR710 H725A Eagle LS2 MAXXIS
QGG QAD QYH ZFH
1323MS 1292MS 1257MS 513
9.9 10.3 11.6 7.5
 

 
 
 
3

--------------------------------------------------------------------------------

 
 
REFERNCE INFORMATION ONLY. FOR DETAILED
RELEASE INFO, REFER TO VDS AND EPL
GM CONFIDENTIAL
2010 Tire Usage Chart with Construction Number
Product
Nameplate
Model
Tire Size
Part Number
Cons. Number
Service Desc
Tread Type
Side wall
Tire Brand
Tire Trade Name
RPO
TPC No
Mass
Police
3A
Chevrolet
Cobalt
195/65R15 225/40R18 P195/60R15 P205/50R17 P205/55R16 T115/70D15 T115/70R16
9598473 9597587 9598472 9595430 9597022 9595431 90539545
7X1450 88610 57711 33/4H 0505208A 2X1550B DD424G
89S 92Y 87S 90H 89H 90M 92M
ALS HW4 ALS AL3 AL3 SPR SPR
BW BW BW BW BW BW BW
Goodyear Continental Continental Pirelli Hankook Goodyear Firestone
Integrity Sport Contact 2 Touring Contact AS P6 FourSeasons H725 Convenience
Spare Tempa Spare
N2H QPA RPJ QBU QLG NONE NONE
1365MS 1322 1179MS 1267MS 1130MS 517 610
8.4 12.0 8.4 10.4 10.3 4.2 4.2
       
T115/70R16
9598593
EC189-G
92M
SPA
BW
Firestone
Tempa Spare
NA
610
4.5
 
3A
Pontiac
G5
P195/60R15 P205/50R17 P205/55R16 T115/70D15 T115/70R16 T115/70R16
9598472 9595430 9597022 9595431 90539545 9598593
57711 33/4H 0505710C 2X1550B DD424G EC189-G
87S 90H 89H 90M 92M 92M
ALS AL3 AL3 SPR SPR SPA
BW BW BW BW BW BW
Continental Pirelli Hankook Goodyear Firestone Firestone
Touring Contact AS P6 FourSeasons H725A Convenience Spare Tempa Spare Tempa
Spare
RPJ QBU QLG NONE NONE NA
1179MS 1267MS 1130MS 517 610 610
8.4 10.4 10.3 4.2 4.2 4.5
 
2T
Chevrolet
Aveo
185/55R15 185/55R15 P185/60R14 P185/60R14 T105/70D14 T105/70D14
96653069 96887759 96534945 96534945 96534929 96534929
P96653069 EC509Q KE-5H GT811A01 HAN96534929 UM96534929
82V 82V 82H 82H 84M 84M
AL3 AL3 AL3 AL3 SPR SPR
BW BW BW BW BW BW
Hankook Firestone Hankook Kumho Hankook Kumho
H418 Firehawk GTV H420 722 S400 121
? ? Q98 Q98 QQS QQS
NONE 1345MS 1068MS 1068MS NONE NONE
0.0 8.2 7.0 7.3 0.0 0.0
 
2T
Pontiac
G3
185/55R15 185/55R15 P185/60R14 P185/60R14 T105/70D14 T105/70D14
96653069 96887759 96534945 96534945 96534929 96534929
P96653069 EC509Q KE-5H GT811A01 HAN96534929 UM96534929
82V 82V 82H 82H 84M 84M
AL3 AL3 AL3 AL3 SPR SPR
BW BW BW BW BW BW
Hankook Firestone Hankook Kumho Hankook Kumho
H418 Firehawk GTV H420 722 S400 121
? ? Q98 Q98 QQS QQS
NONE 1345MS 1068MS 1068MS NONE NONE
0.0 8.2 7.0 7.3 0.0 0.0
 
2T
Pontiac
Vibe
215/50R17 P205/55R16 P215/50R17
42652-AG070 42652-AG010 42652-AG091-A
UN42652-AG0 DY42652-AG0 TBD
91V 89H 90H
HW4 AL3 AL3
BW BW BW
Dunlop Goodyear Firestone
SP9000 Eagle RS-A Transforce AT
NONE NONE NONE
NONE NONE NONE
0.0 0.0 0.0
       
T135/70R16 T135/80R16
42652-02690 42652-01070
IR42652-0269 IR42652-0107
100M 101M
SPR SPR
BW BW
Firestone Firestone
Tempa Spare Tempa Spare
NONE NONE
NONE NONE
0.0 0.0
 

 
 
 
 
4

--------------------------------------------------------------------------------

 


REFERNCE INFORMATION ONLY. FOR DETAILED
RELEASE INFO, REFER TO VDS AND EPL
GM CONFIDENTIAL
2010 Tire Usage Chart with Construction Number
Product
Nameplate
Model
Tire Size
Part Number
Cons. Number
Service Desc
Tread Type
Side wall
Tire Brand
Tire Trade Name
RPO
TPC No
Mass
Police
2T
Pontiac
Wave
185/55R15 185/55R15 P185/60R14 P185/60R14 T105/70D14 T105/70D14
96653069 96887759 96534945 96534945 96534929 96534929
P96653069 EC509Q KE-5H GT811A01 HAN96534929 UM96534929
82V 82V 82H 82H 84M 84M
AL3 AL3 AL3 AL3 SPR SPR
BW BW BW BW BW BW
Hankook Firestone Hankook Kumho Hankook Kumho
H418 Firehawk GTV H420 722 S400 121
? ? Q98 Q98 QQS QQS
NONE 1345MS 1068MS 1068MS NONE NONE
0.0 8.2 7.0 7.3 0.0 0.0
 
2J
Chevrolet
Optra
P195/55R15 P195/55R15
96458016 96458016
HAN96458016 KUM96458016
84V 84V
ALS ALS
BW BW
Hankook Kumho
H420 ECSTA HP4
QTL QTL
NONE NONE
0.0 0.0
       
T125/70D15
96212162
HAN96212162
95M
SPR
BW
Hankook
S400
QQT
NONE
0.0
       
T125/70D15
96212162
KUM96212162
95M
SPR
BW
Kumho
121
QQT
NONE
0.0
 
17
Buick
Enclave
P255/55R20 P255/60R19 P255/60R19 T145/70R17
9598549 9596132 9596574 9596651
ED883Q 4X1431B 133928Q G172A3C
107H 108H 108S 106M
AL3 AL3 ALS SPR
BW BW BW BW
Bridgestone Goodyear Michelin Maxxis
Dueler A/T Eagle RS-A Latitude touring Convenience Spare
QQD QCW QUP NONE
1372MS 1263MS 1278MS 623
16.9 15.5 17.0 7.0
 
17
Chevrolet
Traverse
P245/70R17 P255/55R20 P255/65R18 T145/70R17
9597511 9598549 9595797 9596651
55367 ED883Q 3X1491D G172A3C
108S 107H 109S 106M
ALS AL3 ALS SPR
BW BW BW BW
General Bridgestone Goodyear Maxxis
Grabber HTS Dueler A/T Fortera HL Convenience Spare
QPR QQD QLW NONE
1359MS 1372MS 1259MS 623
14.6 16.9 16.4 7.0
 
17
GMC
Acadia
P255/55R20 P255/60R19 P255/65R18 T145/70R17
9598549 9596132 9595797 9596651
ED883Q 4X1431B 3X1491D G172A3C
107H 108H 109S 106M
AL3 AL3 ALS SPR
BW BW BW BW
Bridgestone Goodyear Goodyear Maxxis
Dueler A/T Eagle RS-A Fortera HL Convenience Spare
QQD QCW QLW NONE
1372MS 1263MS 1259MS 623
16.9 15.5 16.4 7.0
 
17
Saturn
OUTLOOK
P255/55R20
9598549
ED883Q
107H
AL3
BW
Bridgestone
Dueler A/T
QQD
1372MS
16.9
       
P255/65R18
9595797
3X1491D
109S
ALS
BW
Goodyear
Fortera HL
QLW
1259MS
16.4
       
T145/70R17
9596651
G172A3C
106M
SPR
BW
Maxxis
Convenience Spare
NONE
623
7.0
 
15
Hummer
H2
LT305/60R20
9595939
4X0022A
118S
AT
BW
Goodyear
Wrangler SR-A
QHJ
2338
26.5
       
LT315/70R17D
9594592
U05156L
121Q
OOR
BW
Goodrich
All Terrain T/A KO
QHW
2327
29.4
 
12
Chevrolet
Colorado
P215/70R16 P235/50R18 P235/75R16 P235/75R16 P265/70R17 T155/90D17
9598232 9595621 9596400 9597839 9597149 9597838
293215 2X1560G 3X1441M EC168G DZ504G G355A1A
99S 97W 106S 106S 113S 112M
ALS AL3 ALS OOR OOR SPR
BW BW BW BW BW BW
General Goodyear Goodyear Firestone Bridgestone Maxxis
Grabber HTS Eagle RS-A Wrangler S/T DESTINATION AT Dueler A/T Spare tire
QRD QDG QNF QSR QJP ZCY
1374MS 1242MS 1272MS 2346 2345 518
11.0 12.5 14.5 15.5 18.7 8.1
 

 
 
 
 
5

--------------------------------------------------------------------------------

 
 
REFERNCE INFORMATION ONLY. FOR DETAILED
RELEASE INFO, REFER TO VDS AND EPL
GM CONFIDENTIAL
2010 Tire Usage Chart with Construction Number
Product
Nameplate
Model
Tire Size
Part Number
Cons. Number
Service Desc
Tread Type
Side wall
Tire Brand
Tire Trade Name
RPO
TPC No
Mass
Police
12
GMC
Canyon
P215/70R16 P235/50R18
9598232 9595621
293215 2X1560G
99S 97W
ALS AL3
BW BW
General Goodyear
Grabber HTS Eagle RS-A
QRD QDG
1374MS 1242MS
11.0 12.5
       
P235/75R16
9596400
3X1441M
106S
ALS
BW
Goodyear
Wrangler S/T
QNF
1272MS
14.5
       
P235/75R16
9597839
EC168G
106S
OOR
BW
Firestone
DESTINATION AT
QSR
2346
15.5
       
P265/70R17
9597149
DZ504G
113S
OOR
BW
Bridgestone
Dueler A/T
QJP
2345
18.7
       
T155/90D17
9597838
G355A1A
112M
SPR
BW
Maxxis
Spare tire
ZCY
518
8.1
 
12
Hummer
H-3
LT285/75R16 P265/75R16 P265/75R16 P265/75R16
9595349 9592844 9597979 9598087
DW561Q 8D1010J 134098F 134098F
116Q 114H 114T 114T
OOR AT AT AT
BW BW BW BW
Bridgestone Goodyear Goodrich Goodrich
Dueler A/T Wrangler RT/S Rugged Trail T/A Rugged Trail T/A
QLB QHS QAX ZAX
2330 NONE 2353 2353
24.0 19.0 18.3 18.3
 
12
Hummer
H-3G
LT285/75R16
9595349
DW561Q
116Q
OOR
BW
Bridgestone
Dueler A/T
QLB
2330
24.0
       
P265/75R16
9592844
8D1010J-SA
114H
AT
BW
Goodyear
Wrangler RT/S
QHS
NONE
19.0
 
12
Hummer
H3T
LT285/75R16 P265/75R16 P265/75R16 P265/75R16
9595349 9592844 9597979 9598087
DW561Q 8D1010J 134098F 134098F
116Q 114H 114T 114T
OOR AT AT AT
BW BW BW BW
Bridgestone Goodyear Goodrich Goodrich
Dueler A/T Wrangler RT/S Rugged Trail T/A Rugged Trail T/A
QLB QHS QAX ZAX
2330 NONE 2353 2353
24.0 19.0 18.3 18.3
 
1
Cadillac
Escalade
P265/65R18
9595443
DX199G
112S
AL2
BW
Bridgestone
Dueler H/T
QXK
1239MS
18.2
       
P265/65R18
9595446
LA171T
112H
AL3
BW
Bridgestone
Dueler H/L
QXO
1240MS
18.5
       
P285/45R22
9595860
D0138Q
110H
AL3
BW
Bridgestone
Dueler H/L Alenza
QST
1261MS
19.3
 
1
Cadillac
Escalade
P265/65R18
9595443
DX199G
112S
AL2
BW
Bridgestone
Dueler H/T
QXK
1239MS
18.2
     
ESV
                             
P265/65R18
9595446
LA171T
112H
AL3
BW
Bridgestone
Dueler H/L
QXO
1240MS
18.5
       
P285/45R22
9595860
D0138Q
110H
AL3
BW
Bridgestone
Dueler H/L Alenza
QST
1261MS
19.3
 
1
Cadillac
Escalade Ext
P265/65R18
9595443
DX199G
112S
AL2
BW
Bridgestone
Dueler H/T
QXK
1239MS
18.2
       
P265/65R18
9595446
LA171T
112H
AL3
BW
Bridgestone
Dueler H/L
QXO
1240MS
18.5
       
P285/45R22
9595860
D0138Q
110H
AL3
BW
Bridgestone
Dueler H/L Alenza
QST
1261MS
19.3
 
1
Chevrolet
Avalanche
P265/65R18 P265/70R17 P265/70R17
9595979 9598256 9598681
DY284G 88750. 8X1420B
112S 113H 113S
OOR OOR AL2
BW BW BW
Bridgestone General Goodyear
Dueler A/T RH-S AMERITRAC TR Wrangler HP
QXN QBL QAN
2337 2356 1183MS
18.6 17.0 17.0
       
P275/55R20 P285/50R20
9598428 9597940
EC513Q 5X1430
111S 111H
AL2 AL3
BW BW
Bridgestone Goodyear
Dueler H/L Alenza Eagle GT2
QSS QHX
1245MS 1341MS
18.9 18.5
 

 
 
 
 
6

--------------------------------------------------------------------------------

 

 
REFERNCE INFORMATION ONLY. FOR DETAILED
RELEASE INFO, REFER TO VDS AND EPL
GM CONFIDENTIAL
2010 Tire Usage Chart with Construction Number
Product
Nameplate
Model
Tire Size
Part Number
Cons. Number
Service Desc
Tread Type
Side wall
Tire Brand
Tire Trade Name
RPO
TPC No
Mass
Police
1
Chevrolet
Silverado
LT245/70R17C P245/70R17 P245/70R17 P265/65R18 P265/65R18 P265/65R18 P265/65R18
9595505 9595310 9597589 9595979 9595980 9597230 9597231
DX998G 74345 86000 DY284G DY284G EB546G EB546G
108Q 108H 108S 112S 112S 112S 112S
AT ALS ALS OOR OOR ALS ALS
BW BW BW BW WOL BW WOL
Firestone General General Bridgestone Bridgestone Bridgestone Bridgestone
Transforce AT AMERITRAC AMERITRAC Dueler A/T RH-S Dueler A/T RH-S FS Destination
LE FS Destination LE
QXR QNM QPR QXN QXQ QMG QMH
2332 NONE 1234MS 2337 2337 1302MS 1302MS
17.6 15.3 14.6 18.6 18.6 18.6 18.6
       
P265/70R17 P265/70R17 P265/70R17 P265/70R17 P265/70R17 P275/55R20 P275/55R20
9593913 9594342 9594729 9594730 9598256 9597132 9598428
8D1051D 8D1051D 1X1051D 1X1051D 88750. 3X1421A EC513Q
113S 113S 113S 113S 113H 111S 111S
OOR OOR ALS ALS OOR AL2 AL2
BW WOL BW WOL BW BW BW
Goodyear Goodyear Goodyear Goodyear General Goodyear Bridgestone
Wrangler AT/S Wrangler AT/S Wrangler S/T Wrangler S/T AMERITRAC TR Eagle LS2
Dueler H/L Alenza
QJP QJM QVL QVM QBL QSS QSS
2323 2323 1210MS 1210MS 2356 1245MS 1245MS
18.6 18.6 17.6 17.6 17.0 18.4 18.9
 
1
Chevrolet
Silverado HD
LT225/75R17 LT225/75R17 LT245/75R16/E LT245/75R16/E LT265/70R17/E LT265/70R17/E
LT265/75R16 LT265/75R16/E
9597299 9597339 9594923 9597592 9595449 9595675 9597471 9595243
88295 88490 DR353T DZ796T DX488G 3X0083A 6X0080 EA921T
116Q 116Q 120S 120R 121Q 121S 123R 123Q
HWY OOR ALS OOR AT AT OOR OOR
BW BW BW BW BW BW BW BW
General General Bridgestone Bridgestone Bridgestone Goodyear Goodyear
Bridgestone
Grabber AW Grabber TR V-Steel RIB R265 Duravis M773 Duravis M700 Wrangler SR-A
Wrangler Silent Armor Duravis M773
QBD QCV QIZ QIW QXT QXU QIT QER
2020 2343 2012MS 2310 2334 2336 NONE 2331
17.7 17.9 17.7 18.5 22.0 22.2 23.6 21.7
 
1
Chevrolet
Suburban
LT245/75R16/E LT245/75R16/E LT245/75R16/E LT265/70R17/E LT265/75R16 P265/65R18
P265/70R17 P265/70R17 P275/55R20 P285/50R20
9594727 9594923 9597592 9595449 9597471 9595446 9598256 9598681 9598428 9597940
BS836T DR353T DZ796T DX488G 6X0080 LA171T 88750. 8X1420B EC513Q 5X1430
120S 120S 120R 121Q 123R 112H 113H 113S 111S 111H
ALS ALS OOR AT OOR AL3 OOR AL2 AL2 AL3
BW BW BW BW BW BW BW BW BW BW
Bridgestone Bridgestone Bridgestone Bridgestone Goodyear Bridgestone General
Goodyear Bridgestone Goodyear
V-Steel RIB R265 V-Steel RIB R265 Duravis M773 Duravis M700 Wrangler Silent
Armor Dueler H/L AMERITRAC TR Wrangler HP Dueler H/L Alenza Eagle GT2
QLP QIZ QIW QXT QIT QXO QBL QAN QSS QHX
NONE 2012MS 2310 2334 NONE 1240MS 2356 1183MS 1245MS 1341MS
20.0 17.7 18.5 22.0 23.6 18.5 17.0 17.0 18.9 18.5
 

 
 
 
 
7

--------------------------------------------------------------------------------

 
REFERNCE INFORMATION ONLY. FOR DETAILED
RELEASE INFO, REFER TO VDS AND EPL
GM CONFIDENTIAL
2010 Tire Usage Chart with Construction Number
Product
Nameplate
Model
Tire Size
Part Number
Cons. Number
Service Desc
Tread Type
Side wall
Tire Brand
Tire Trade Name
RPO
TPC No
Mass
Police
1
Chevrolet
Tahoe
P265/60R17 P265/60R17 P265/65R18 P265/65R18 P265/65R18 P265/70R17 P265/70R17
9596127 9596127 9595443 9595446 9595979 9593913 9594342
GDY9596127 4X1501C DX199G LA171T DY284G 8D1051D 8D1051D
108H 108H 112S 112H 112S 113S 113S
AL3 AL3 AL2 AL3 OOR OOR OOR
BW BW BW BW BW BW WOL
Goodyear Goodyear Bridgestone Bridgestone Bridgestone Goodyear Goodyear
Eagle RS-A Eagle RS-A Dueler H/T Dueler H/L Dueler A/T RH-S Wrangler AT/S
Wrangler AT/S
QVT QVT QXK QXO QXN QJP QJM
1275MS 1275MS 1239MS 1240MS 2337 2323 2323
16.1 16.1 18.2 18.5 18.6 18.6 18.6
Yes Yes
     
P265/70R17 P265/70R17 P265/70R17 P275/55R20 P285/50R20
9596719 9598256 9598681 9598428 9597940
5X1302A 88750. 8X1420B EC513Q 5X1430
113S 113H 113S 111S 111H
AL2 OOR AL2 AL2 AL3
BW BW BW BW BW
Goodyear General Goodyear Bridgestone Goodyear
Wrangler HP AMERITRAC TR Wrangler HP Dueler H/L Alenza Eagle GT2
QGI QBL QAN QSS QHX
1319MS 2356 1183MS 1245MS 1341MS
19.9 17.0 17.0 18.9 18.5
 
1
GMC
Sierra
LT245/70R17C P245/70R17 P245/70R17 P265/65R18 P265/65R18 P265/65R18
9595505 9595310 9597589 9595979 9595980 9597230
DX998G 74345 86000 DY284G DY284G EB546G
108Q 108H 108S 112S 112S 112S
AT ALS ALS OOR OOR ALS
BW BW BW BW WOL BW
Firestone General General Bridgestone Bridgestone Bridgestone
Transforce AT AMERITRAC AMERITRAC Dueler A/T RH-S Dueler A/T RH-S FS Destination
LE
QXR QNM QPR QXN QXQ QMG
2332 NONE 1234MS 2337 2337 1302MS
17.6 15.3 14.6 18.6 18.6 18.6
       
P265/65R18 P265/70R17 P265/70R17 P265/70R17 P265/70R17 P265/70R17 P275/55R20
P275/55R20
9597231 9593913 9594342 9594729 9594730 9598256 9597132 9598428
EB546G 8D1051D 8D1051D 1X1051D 1X1051D 88750. 3X1421A EC513Q
112S 113S 113S 113S 113S 113H 111S 111S
ALS OOR OOR ALS ALS OOR AL2 AL2
WOL BW WOL BW WOL BW BW BW
Bridgestone Goodyear Goodyear Goodyear Goodyear General Goodyear Bridgestone
FS Destination LE Wrangler AT/S Wrangler AT/S Wrangler S/T Wrangler S/T
AMERITRAC TR Eagle LS2 Dueler H/L Alenza
QMH QJP QJM QVL QVM QBL QSS QSS
1302MS 2323 2323 1210MS 1210MS 2356 1245MS 1245MS
18.6 18.6 18.6 17.6 17.6 17.0 18.4 18.9
 
1
GMC
Sierra HD
LT225/75R17 LT225/75R17 LT245/75R16/E
9597299 9597339 9594923
88295 88490 DR353T
116Q 116Q 120S
HWY OOR ALS
BW BW BW
General General Bridgestone
Grabber AW Grabber TR V-Steel RIB R265
QBD QCV QIZ
2020 2343 2012MS
17.7 17.9 17.7
       
LT245/75R16/E LT265/70R17/E LT265/70R17/E LT265/75R16 LT265/75R16/E
9597592 9595449 9595675 9597471 9595243
DZ796T DX488G 3X0083A 6X0080 EA921T
120R 121Q 121S 123R 123Q
OOR AT AT OOR OOR
BW BW BW BW BW
Bridgestone Bridgestone Goodyear Goodyear Bridgestone
Duravis M773 Duravis M700 Wrangler SR-A Wrangler Silent Armor Duravis M773
QIW QXT QXU QIT QER
2310 2334 2336 NONE 2331
18.5 22.0 22.2 23.6 21.7
 

 
 
 
 
8

--------------------------------------------------------------------------------

 

 
REFERNCE INFORMATION ONLY. FOR DETAILED
RELEASE INFO, REFER TO VDS AND EPL
GM CONFIDENTIAL
2010 Tire Usage Chart with Construction Number
Product
Nameplate
Model
Tire Size
Part Number
Cons. Number
Service Desc
Tread Type
Side wall
Tire Brand
Tire Trade Name
RPO
TPC No
Mass
Police
1
GMC
Yukon
P265/65R18 P265/65R18 P265/70R17 P265/70R17 P265/70R17 P265/70R17 P275/55R20
9595443 9595446 9593913 9594342 9598256 9598681 9598428
DX199G LA171T 8D1051D 8D1051D 88750. 8X1420B EC513Q
112S 112H 113S 113S 113H 113S 111S
AL2 AL3 OOR OOR OOR AL2 AL2
BW BW BW WOL BW BW BW
Bridgestone Bridgestone Goodyear Goodyear General Goodyear Bridgestone
Dueler H/T Dueler H/L Wrangler AT/S Wrangler AT/S AMERITRAC TR Wrangler HP
Dueler H/L Alenza
QXK QXO QJP QJM QBL QAN QSS
1239MS 1240MS 2323 2323 2356 1183MS 1245MS
18.2 18.5 18.6 18.6 17.0 17.0 18.9
       
P285/50R20
9597940
5X1430
111H
AL3
BW
Goodyear
Eagle GT2
QHX
1341MS
18.5
 
1
GMC
Yukon - XL
LT245/75R16/E LT245/75R16/E LT245/75R16/E LT265/70R17/E LT265/75R16 P265/70R17
P265/70R17 P275/55R20 P285/50R20
9594727 9594923 9597592 9595449 9597471 9598256 9598681 9598428 9597940
BS836T DR353T DZ796T DX488G 6X0080 88750. 8X1420B EC513Q 5X1430
120S 120S 120R 121Q 123R 113H 113S 111S 111H
ALS ALS OOR AT OOR OOR AL2 AL2 AL3
BW BW BW BW BW BW BW BW BW
Bridgestone Bridgestone Bridgestone Bridgestone Goodyear General Goodyear
Bridgestone Goodyear
V-Steel RIB R265 V-Steel RIB R265 Duravis M773 Duravis M700 Wrangler Silent
Armor AMERITRAC TR Wrangler HP Dueler H/L Alenza Eagle GT2
QLP QIZ QIW QXT QIT QBL QAN QSS QHX
NONE 2012MS 2310 2334 NONE 2356 1183MS 1245MS 1341MS
20.0 17.7 18.5 22.0 23.6 17.0 17.0 18.9 18.5
 
1
GMC
Yukon - XL
P265/65R18
9595443
DX199G
112S
AL2
BW
Bridgestone
Dueler H/T
QXK
1239MS
18.2
     
Denali
                             
P275/55R20
9598428
EC513Q
111S
AL2
BW
Bridgestone
Dueler H/L Alenza
QSS
1245MS
18.9
       
P285/50R20
9597940
5X1430
111H
AL3
BW
Goodyear
Eagle GT2
QHX
1341MS
18.5
 
1
GMC
Yukon Denali
P265/65R18
9595443
DX199G
112S
AL2
BW
Bridgestone
Dueler H/T
QXK
1239MS
18.2
       
P275/55R20
9598428
EC513Q
111S
AL2
BW
Bridgestone
Dueler H/L Alenza
QSS
1245MS
18.9
       
P285/50R20
9597940
5X1430
111H
AL3
BW
Goodyear
Eagle GT2
QHX
1341MS
18.5
 
1
GMT900
SPARE
LT225/75R17 LT225/75R17 LT245/75R16/E LT265/70R17/E LT265/75R16 LT265/75R16/E
P265/70R17 P265/70R17
9597299 9597339 9594923 9595675 9597471 9595243 9594729 9598256
88295 88490 DR353T 3X0083A 6X0080 EA921T 1X1051D 88750.
116Q 116Q 120S 121S 123R 123Q 113S 113H
HWY OOR ALS AT OOR OOR ALS OOR
BW BW BW BW BW BW BW BW
General General Bridgestone Goodyear Goodyear Bridgestone Goodyear General
Grabber AW Grabber TR V-Steel RIB R265 Wrangler SR-A Wrangler Silent Armor
Duravis M773 Wrangler S/T AMERITRAC TR
QBD QCV QIZ QXU QIT QER QVL QBL
2020 2343 2012MS 2336 NONE 2331 1210MS 2356
17.7 17.9 17.7 22.2 23.6 21.7 17.6 17.0
 
0G
Buick
LaCrosse
P235/50R18 P245/40R19 P245/50R17 T125/70R17
9596641 9597492 9597556 13235024
133945N ED478Q 134580K GEPS12D
97V 98H 98H 98M
AL3 HW4 AL3 SPR
BW BW BW BW
Michelin Bridgestone Michelin Maxxis
Pilot HX MXM4 Potenza RE92A Primacy MXM4 MAXXIS
QKE QWT QFV Q77
1321MS 1355MS 1353MS 619
12.5 13.1 11.6 5.4
 

 
 
 
 
9

--------------------------------------------------------------------------------

 
 
REFERNCE INFORMATION ONLY. FOR DETAILED
RELEASE INFO, REFER TO VDS AND EPL
GM CONFIDENTIAL
2010 Tire Usage Chart with Construction Number
Product
Nameplate
Model
Tire Size
Part Number
Cons. Number
Service Desc
Tread Type
Side wall
Tire Brand
Tire Trade Name
RPO
TPC No
Mass
Police
?
Cadillac
CTS
235/50ZR18
9596640
149009N
97Y
HW4
BW
Michelin
Pilot Sport 2
QUR
1320
12.4
 
?
Cadillac
CTS-Wagon
235/50ZR18
9596640
149009N
97Y
HW4
BW
Michelin
Pilot Sport 2
QUR
1320
12.4
 
?
Chevrolet
Camaro
245/40ZR21 245/45ZR20 275/35ZR21 275/40ZR20 P245/50ZR19 P245/55R18 P255/60R18
T155/70R18
92205121 92197179 92205122 92197178 92197180 92197181 92197177 92197182
PCT05 27508E PCU05 27408A 4608L 134408L BFS92197177 G511A2A
100Y 103Y 103Y 106Y 104W 102T 99T 112M
HW4 HW4 HW4 HW4 AL3 AL2 AL2 SPR
BW BW BW BW BW BW ? BW
Pirelli Pirelli Pirelli Pirelli Pirelli Goodrich Bridgestone Maxxis
P Zero P Zero P Zero P Zero P Zero Nero Radial T/A Spec FS FR710 MAXXIS
SPO QOO SPO QOO QZN QAM QAM N65
1349 1334 1348 1335 1333MS 1332MS TBD 622
0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0
 
?
Chevrolet
Spark
185/55R15
96653069
P96653069
82V
AL3
BW
Hankook
H418
?
NONE
0.0
 

 
 

 
 
10

--------------------------------------------------------------------------------

 


 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010




EXHIBIT H
GM WINDSHIELD GLASS MANUFACTURERS






MANUFACTURER
BRAND
BRAND
BRAND
BRAND
BRAND
AGC
AP Tech
AP Technoglass
Asahi of America
Asahi
AP
Carlex
         
Pilkington
LOF
United LN
     
PPG
PGW
       
Guardian
         
Fuyao
         
Vitro
Crinamex
Autotemplex
Vitroflex
   
Saint Gobian Sekurit
Sekurit
       



 
REVISED - APRIL 14, 2010































































2010 General Motors Return Guidelines
Final:  February 15, 2010


 

 
 
 

--------------------------------------------------------------------------------

 
 
GENERAL MOTORS INSPECTION SITE CONTACTS


MARSHALLING YARD
INSP. CO.
SITE CODE
REGION
BAC CODE
SUPERVISOR
ADMINISTRATOR
PHONE #
FAX #
E-MAIL
ARENA
CT
IBI
NORTHCENTRAL
214656
TBD
SYLVIA CALDERON
630-783-1261
630-783-9442
sylvia.calderon@axisgrp.com
LORDSTOWN
CT
DLO
NORTHCENTRAL
213332
         
BUTLER AA
CT
IPA
NORTHCENTRAL
234315
ROBERT ROBISON
ROBERT ROBISON
724-452-3183
724-452-3185
robert.robison@axisgrp.com
MILWAUKEE
CT
IWI
NORTHCENTRAL
234316
GLEN KANN
GLEN KANN
262-835-9802
262-835-9823
glen.kann@axisgrp.com
FLINT DIST. CENTER
INVISO
DFT
NORTHCENTRAL
213877
SEAN MAYER
SEAN MAYER
810-785-3077
810-785-3556
smayer@invisoinspections.com
ADESA FARGO
INVISO
IFN
NORTHCENTRAL
214424
TROY FLANAGIN
TROY FLANAGIN
701-356-0363
 
tflanagin@invisoinspections.com
OMAHA
INVISO
INE
NORTHCENTRAL
214428
MIKE NASH
MIKE NASH
402-614-5128
402-614-5115
mnash@invisoinspection.com
NORTHSTAR
SGS
IMN
NORTHCENTRAL
215153
MELISSA CHARLSON
MELISSA CHARLSON
952-403-9560
952-403-9561
Melissa_Charlson@sgs.com
COLUMBUS
SGS
ICF
NORTHCENTRAL
164204
MELODY QUINTANA
KATHY BOHANNON
614-497-1710
614-497-1641
melody.quintana@sgs.com
INDIANAPOLIS
SGS
IIN
NORTHCENTRAL
164207
MELODY QUINTANA
KEVIN KLUTTS
317-838-5777
317-838-5778
melody.quintana@sgs.com
MELVINDALE
SGS
DME
NORTHCENTRAL
259413
MELODY QUINTANA
CHRISTOPHER WIESE
734-474-5328
734-675-5495
melody.quintana@sgs.com
BALTIMORE
CT
DMD
NORTHEAST
164232
PAUL MC CULLOUGH
MARLIES HEDGEPETH
301-604-7316
301-604-7319
Paul.Mccullough@axisgrp.com
TWIN OAKS
CT
DTP
NORTHEAST
213334
         
SOUTHERN
INVISO
IWC
NORTHEAST
214654
James Ugolik
James Ugolik
860-292-8705
860-292-8552
iwc@invisoinspections.com
BUFFALO
SGS
IBU
NORTHEAST
164203
         
FRAMINGHAM
SGS
DFY
NORTHEAST
164228
LINDA MITCHELL
BARBARA RODRIGUEZ
508-620-2959
508-620-2961
linda.mitchell@sgs.com
PORT NEWARK
SGS
DND
NORTHEAST
165493
MIGUEL AVILES
MIGUEL AVILES
973-274-1737
973-274-1714
miguel.aviles@sgs.com
STATELINE
SGS
INY
NORTHEAST
164214
JONATHAN MORRIS
JONATHAN MORRIS
425-210-5265
607-565-8459
jonathan.morris@sgs.com
DALLAS
CT
DDM
SOUTHCENTRAL
209319
TOM WAWRZYNIAK
SARA ATILANO
972-284-4778
972-284-4783
tom.wawrzyniak@axisgrp.com
SAN ANTONIO
CT
IST
SOUTHCENTRAL
208866
YVONNE WILLBORN
YVONNE WILLBORN
210-432-2253
210-438-9248
yvonne.willborn@axisgrp.com
HATTIESBURG
CT
IMS
SOUTHCENTRAL
234319
JOSEPH BOOTH
JOSEPH BOOTH
601-268-6985
601-268-6975
joseph.booth@axisgrp.com
BIG H AUTO AUCTION
CT
IHO
SOUTHCENTRAL
234318
REESE HARVEY
ERICA BAKER
281-807-4584
281-807-5125
reese.harvey@axisgrp.com
OKLAHOMA CITY
INVISO
IOC
SOUTHCENTRAL
215154
CARLOS CASILLAS
Nathan Smith
810-287-8976
405-297-9630
Inviso@daaokc.com
SHREVEPORT
SGS
ISH
SOUTHCENTRAL
220630
KEVIN STANLEY
LARRY SNYDER
318-572-6266
318-938-7960
kevin.stanley@sgs.com
LOUISVILLE
SGS
DKY
SOUTHCENTRAL
215560
         
ST LOUIS AA
SGS
ISL
SOUTHCENTRAL
209323
JIM CONNOR
JIM CONNOR
314-291-3111
314-291-3777
james.connor@sgs.com
KANSAS CITY*
SGS
IKC
SOUTHCENTRAL
164208
STEVE ENGEL
STEVE ENGEL
816-318-9912
 
john.beyers@sgs.com
MEMPHIS
SGS
IAT
SOUTHCENTRAL
164201
KEVIN STANLEY
KEVIN STANLEY
901-365-8978
901-365-9046
kevin.stanley@sgs.com
BIRMINGHAM
INVISO
IAL
SOUTHEAST
234312
RONNIE DUNCAN
SHELLY JOHNSON
205-640-5221
205-640-5293
ronnie.duncan@axisgrp.com
ATLANTA
INVISO
DGA
SOUTHEAST
234313
DARYL ARMSTRONG
DARYL ARMSTRONG
770-357-2133
770-357-2134
darmstrong@invisoinspections.com
DARLINGTON
INVISO
ISC
SOUTHEAST
234314
FREDDIE BRAXTON
FREDDIE BRAXTON
843-610-8246
843-393-0223
fbraxton@invisoinspections.com
JACKSONVILLE
SGS
DJR
SOUTHEAST
164229
         
NASHVILLE
SGS
ITN
SOUTHEAST
164221
KEVIN STANLEY
CATHY HUGHES
615-773-4961
615-773-4965
kevin.stanley@sgs.com
ORLANDO
SGS
DOM
SOUTHEAST
164236
JERRY GORLA
DIANE SKORNIK
407-438-5505
407-438-5598
jerry.gorla@sgs.com
GREENSBORO
SGS
IGB
SOUTHEAST
258634
DARYL STOUT
JERRY GEHLING
336-856-2440
336-856-2439
darrell.stout@sgs.com
TAMPA
SGS
DTR
SOUTHEAST
164243
         
WEST PALM
SGS
DPC
SOUTHEAST
164237
JERRY GORLA
CECILIA GRANADOS
561-625-9615
561-625-9617
loretta.dingus@sgs.com
ALBUQUERQUE
CT
INM
WESTERN
206446
ALAN JONES
 
505-242-3808
505-242-3842
alan.jones@axisgrp.com
DENVER
CT
ICO
WESTERN
209322
HAL STATZ
LISA BRANSON
303-340-3518
303-340-8461
hal.statz@axisgp.com
EL MIRAGE
CT
DPA
WESTERN
213133
CAROL MATELSKI
JOHN VAUTHIER
623-933-4604
623-875-2968
Carol.matelski@axisgrp.com
FREMONT, CA
CT
DCA
WESTERN
204683
         
FONTANA, CA
CT
ICA
WESTERN
227026
SAMUEL RAMIREZ
909-829-1825
909-829-1835
samuel.ramirez@axisgrp.com
LAS VEGAS
CT
INV
WESTERN
208864
THOMAS TROTSKY
THERESA MOORE
702-632-1249
702-632-1250
Thomas.trotsky@axis.grp.com
SAN BERNARDINO
CT
DSB
WESTERN
208862
ZOHRAB YEDALIAN
DEBORAH CRUMLINE
909-381-9050
909-381-9069
zohrab.yedalian@axisgrp.com
SAN DIEGO
CT
DSD
WESTERN
201463
         
IDAHO
INVISO
IIB
WESTERN
214426
Stan Anderson
Ryan Weeks
208-395-3111
208-395-3135
sscholwinski@invisoinspections.com
RENO
INVISO
IRN
WESTERN
223473
GARRET BIRD
KATIE BALDWIN
775-828-3427
775-677-4340
gbird@invisoinspections.com
HONOLULU / MAUI
SGS
DMH
WESTERN
164233
CLIFFORD GONSALVES
CLIFFORD GONSALVES
808-848-8146
808-842-7137
clifford.gonsalves@sgs.com
TACOMA
SGS
DTW
WESTERN
221093
ALEX PEDERSEN
ALEX PEDERSEN
253-719-1761
253-719-1558
alex.pedersen@sgs.com
PORTLAND
SGS
IOR
WESTERN
164216
WILLIAM VOLLER
WILLIAM VOLLER
503-286-8884
503-286-6527
william.voller@sgs.com
RICHMOND
SGS
DRC
WESTERN
208861
MERVIN ESTABILLO
MARQUITA JOHNSON
510-232-9883
510-232-9885
mervin.estabillo@sgs.com
UTAH
SGS
IUA
WESTERN
164222
PATTI SCHOLTE
KEVIN HEDGEPETH
801-299-9871
801-299-0499
patti.scholte@sgs.com



 
 

--------------------------------------------------------------------------------

 


2011MY LOADING FLEET VN9 DEPRECIATION RATE TABLE
FLEETBBR
ATTACHMENT 1E
 


x
x
       
x
x
x
Model
Vehicle
Dep
Dep
Dep
Dep
Penalty
Excess
Allw
Year
Turn In
Tier - 1
Tier - 2
Tier - 3
Tier - 4
Mile
Mileage
Dmge
Desc
Date
Rate
Rate
Rate
Rate
Qty
Penalty
Amt
yyyy
yyyy-mm-dd
9.9999
9.9999
9.9999
9.9999
99999
0.00
99999.00
2011
2010-07-01
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-07-02
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-07-03
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-07-04
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-07-05
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-07-06
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-07-07
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-07-08
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-07-09
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-07-10
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-07-11
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-07-12
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-07-13
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-07-14
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-07-15
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-07-16
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-07-17
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-07-18
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-07-19
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-07-20
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-07-21
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-07-22
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-07-23
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-07-24
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-07-25
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-07-26
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-07-27
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-07-28
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-07-29
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-07-30
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-07-31
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-08-01
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-08-02
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-08-03
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-08-04
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-08-05
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-08-06
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-08-07
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-08-08
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-08-09
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-08-10
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-08-11
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-08-12
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-08-13
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-08-14
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-08-15
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-08-16
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-08-17
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-08-18
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-08-19
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-08-20
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-08-21
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-08-22
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-08-23
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-08-24
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-08-25
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-08-26
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-08-27
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-08-28
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-08-29
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-08-30
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-08-31
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-09-01
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-09-02
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-09-03
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-09-04
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-09-05
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-09-06
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-09-07
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-09-08
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-09-09
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-09-10
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-09-11
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-09-12
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-09-13
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-09-14
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-09-15
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-09-16
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-09-17
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-09-18
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-09-19
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-09-20
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-09-21
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-09-22
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-09-23
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-09-24
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-09-25
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-09-26
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-09-27
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-09-28
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-09-29
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-09-30
0.8750
0.8750
0.8850
0.9150
20000
0.25
00450.00
2011
2010-10-01
0.8750
0.8750
0.8850
0.9150
22500
0.25
00450.00
2011
2010-10-02
0.8750
0.8750
0.8850
0.9150
22500
0.25
00450.00
2011
2010-10-03
0.8750
0.8750
0.8850
0.9150
22500
0.25
00450.00
2011
2010-10-04
0.8750
0.8750
0.8850
0.9150
22500
0.25
00450.00
2011
2010-10-05
0.8750
0.8750
0.8850
0.9150
22500
0.25
00450.00
2011
2010-10-06
0.8750
0.8750
0.8850
0.9150
22500
0.25
00450.00
2011
2010-10-07
0.8750
0.8750
0.8850
0.9150
22500
0.25
00450.00
2011
2010-10-08
0.8750
0.8750
0.8850
0.9150
22500
0.25
00450.00
2011
2010-10-09
0.8750
0.8750
0.8850
0.9150
22500
0.25
00450.00
2011
2010-10-10
0.8750
0.8750
0.8850
0.9150
22500
0.25
00450.00
2011
2010-10-11
0.8750
0.8750
0.8850
0.9150
22500
0.25
00450.00
2011
2010-10-12
0.8750
0.8750
0.8850
0.9150
22500
0.25
00450.00
2011
2010-10-13
0.8750
0.8750
0.8850
0.9150
22500
0.25
00450.00
2011
2010-10-14
0.8750
0.8750
0.8850
0.9150
22500
0.25
00450.00
2011
2010-10-15
0.8750
0.8750
0.8850
0.9150
22500
0.25
00450.00
2011
2010-10-16
0.8750
0.8750
0.8850
0.9150
22500
0.25
00450.00
2011
2010-10-17
0.8750
0.8750
0.8850
0.9150
22500
0.25
00450.00
2011
2010-10-18
0.8750
0.8750
0.8850
0.9150
22500
0.25
00450.00
2011
2010-10-19
0.8750
0.8750
0.8850
0.9150
22500
0.25
00450.00
2011
2010-10-20
0.8750
0.8750
0.8850
0.9150
22500
0.25
00450.00
2011
2010-10-21
0.8750
0.8750
0.8850
0.9150
22500
0.25
00450.00
2011
2010-10-22
0.8750
0.8750
0.8850
0.9150
22500
0.25
00450.00
2011
2010-10-23
0.8750
0.8750
0.8850
0.9150
22500
0.25
00450.00
2011
2010-10-24
0.8750
0.8750
0.8850
0.9150
22500
0.25
00450.00
2011
2010-10-25
0.8750
0.8750
0.8850
0.9150
22500
0.25
00450.00
2011
2010-10-26
0.8750
0.8750
0.8850
0.9150
22500
0.25
00450.00
2011
2010-10-27
0.8750
0.8750
0.8850
0.9150
22500
0.25
00450.00
2011
2010-10-28
0.8750
0.8750
0.8850
0.9150
22500
0.25
00450.00
2011
2010-10-29
0.8750
0.8750
0.8850
0.9150
22500
0.25
00450.00
2011
2010-10-30
0.8750
0.8750
0.8850
0.9150
22500
0.25
00450.00
2011
2010-10-31
0.8750
0.8750
0.8850
0.9150
22500
0.25
00450.00
2011
2010-11-01
0.8747
0.8750
0.8847
0.9147
22500
0.25
00450.00
2011
2010-11-02
0.8743
0.8750
0.8843
0.9143
22500
0.25
00450.00
2011
2010-11-03
0.8740
0.8750
0.8840
0.9140
22500
0.25
00450.00
2011
2010-11-04
0.8737
0.8750
0.8837
0.9137
22500
0.25
00450.00
2011
2010-11-05
0.8733
0.8750
0.8833
0.9133
22500
0.25
00450.00
2011
2010-11-06
0.8730
0.8750
0.8830
0.9130
22500
0.25
00450.00
2011
2010-11-07
0.8727
0.8750
0.8827
0.9127
22500
0.25
00450.00
2011
2010-11-08
0.8723
0.8750
0.8823
0.9123
22500
0.25
00450.00
2011
2010-11-09
0.8720
0.8750
0.8820
0.9120
22500
0.25
00450.00
2011
2010-11-10
0.8717
0.8750
0.8817
0.9117
22500
0.25
00450.00
2011
2010-11-11
0.8713
0.8750
0.8813
0.9113
22500
0.25
00450.00
2011
2010-11-12
0.8710
0.8750
0.8810
0.9110
22500
0.25
00450.00
2011
2010-11-13
0.8707
0.8750
0.8807
0.9107
22500
0.25
00450.00
2011
2010-11-14
0.8703
0.8750
0.8803
0.9103
22500
0.25
00450.00
2011
2010-11-15
0.8700
0.8750
0.8800
0.9100
22500
0.25
00450.00
2011
2010-11-16
0.8697
0.8750
0.8797
0.9097
22500
0.25
00450.00
2011
2010-11-17
0.8693
0.8750
0.8793
0.9093
22500
0.25
00450.00
2011
2010-11-18
0.8690
0.8750
0.8790
0.9090
22500
0.25
00450.00
2011
2010-11-19
0.8687
0.8750
0.8787
0.9087
22500
0.25
00450.00
2011
2010-11-20
0.8683
0.8750
0.8783
0.9083
22500
0.25
00450.00
2011
2010-11-21
0.8680
0.8750
0.8780
0.9080
22500
0.25
00450.00
2011
2010-11-22
0.8677
0.8750
0.8777
0.9077
22500
0.25
00450.00
2011
2010-11-23
0.8673
0.8750
0.8773
0.9073
22500
0.25
00450.00
2011
2010-11-24
0.8670
0.8750
0.8770
0.9070
22500
0.25
00450.00
2011
2010-11-25
0.8667
0.8750
0.8767
0.9067
22500
0.25
00450.00
2011
2010-11-26
0.8663
0.8750
0.8763
0.9063
22500
0.25
00450.00
2011
2010-11-27
0.8660
0.8750
0.8760
0.9060
22500
0.25
00450.00
2011
2010-11-28
0.8657
0.8750
0.8757
0.9057
22500
0.25
00450.00
2011
2010-11-29
0.8653
0.8750
0.8753
0.9053
22500
0.25
00450.00
2011
2010-11-30
0.8650
0.8750
0.8750
0.9050
22500
0.25
00450.00
2011
2010-12-01
0.8647
0.8750
0.8750
0.9050
22500
0.25
00450.00
2011
2010-12-02
0.8644
0.8750
0.8750
0.9050
22500
0.25
00450.00
2011
2010-12-03
0.8640
0.8750
0.8750
0.9050
22500
0.25
00450.00
2011
2010-12-04
0.8637
0.8750
0.8750
0.9050
22500
0.25
00450.00
2011
2010-12-05
0.8634
0.8750
0.8750
0.9050
22500
0.25
00450.00
2011
2010-12-06
0.8631
0.8750
0.8750
0.9050
22500
0.25
00450.00
2011
2010-12-07
0.8627
0.8750
0.8750
0.9050
22500
0.25
00450.00
2011
2010-12-08
0.8624
0.8750
0.8750
0.9050
22500
0.25
00450.00
2011
2010-12-09
0.8621
0.8750
0.8750
0.9050
22500
0.25
00450.00
2011
2010-12-10
0.8618
0.8750
0.8750
0.9050
22500
0.25
00450.00
2011
2010-12-11
0.8615
0.8750
0.8750
0.9050
22500
0.25
00450.00
2011
2010-12-12
0.8611
0.8750
0.8750
0.9050
22500
0.25
00450.00
2011
2010-12-13
0.8608
0.8750
0.8750
0.9050
22500
0.25
00450.00
2011
2010-12-14
0.8605
0.8750
0.8750
0.9050
22500
0.25
00450.00
2011
2010-12-15
0.8602
0.8750
0.8750
0.9050
22500
0.25
00450.00
2011
2010-12-16
0.8598
0.8750
0.8750
0.9050
22500
0.25
00450.00
2011
2010-12-17
0.8595
0.8750
0.8750
0.9050
22500
0.25
00450.00
2011
2010-12-18
0.8592
0.8750
0.8750
0.9050
22500
0.25
00450.00
2011
2010-12-19
0.8589
0.8750
0.8750
0.9050
22500
0.25
00450.00
2011
2010-12-20
0.8586
0.8750
0.8750
0.9050
22500
0.25
00450.00
2011
2010-12-21
0.8582
0.8750
0.8750
0.9050
22500
0.25
00450.00
2011
2010-12-22
0.8579
0.8750
0.8750
0.9050
22500
0.25
00450.00
2011
2010-12-23
0.8576
0.8750
0.8750
0.9050
22500
0.25
00450.00
2011
2010-12-24
0.8573
0.8750
0.8750
0.9050
22500
0.25
00450.00
2011
2010-12-25
0.8569
0.8750
0.8750
0.9050
22500
0.25
00450.00
2011
2010-12-26
0.8566
0.8750
0.8750
0.9050
22500
0.25
00450.00
2011
2010-12-27
0.8563
0.8750
0.8750
0.9050
22500
0.25
00450.00
2011
2010-12-28
0.8560
0.8750
0.8750
0.9050
22500
0.25
00450.00
2011
2010-12-29
0.8556
0.8750
0.8750
0.9050
22500
0.25
00450.00
2011
2010-12-30
0.8553
0.8750
0.8750
0.9050
22500
0.25
00450.00
2011
2010-12-31
0.8550
0.8750
0.8750
0.9050
22500
0.25
00450.00
2011
2011-01-01
0.8548
0.8748
0.8750
0.9050
25000
0.25
00450.00
2011
2011-01-02
0.8547
0.8747
0.8750
0.9050
25000
0.25
00450.00
2011
2011-01-03
0.8545
0.8745
0.8750
0.9050
25000
0.25
00450.00
2011
2011-01-04
0.8544
0.8744
0.8750
0.9050
25000
0.25
00450.00
2011
2011-01-05
0.8542
0.8742
0.8750
0.9050
25000
0.25
00450.00
2011
2011-01-06
0.8540
0.8740
0.8750
0.9050
25000
0.25
00450.00
2011
2011-01-07
0.8539
0.8739
0.8750
0.9050
25000
0.25
00450.00
2011
2011-01-08
0.8537
0.8737
0.8750
0.9050
25000
0.25
00450.00
2011
2011-01-09
0.8535
0.8735
0.8750
0.9050
25000
0.25
00450.00
2011
2011-01-10
0.8534
0.8734
0.8750
0.9050
25000
0.25
00450.00
2011
2011-01-11
0.8532
0.8732
0.8750
0.9050
25000
0.25
00450.00
2011
2011-01-12
0.8531
0.8731
0.8750
0.9050
25000
0.25
00450.00
2011
2011-01-13
0.8529
0.8729
0.8750
0.9050
25000
0.25
00450.00
2011
2011-01-14
0.8527
0.8727
0.8750
0.9050
25000
0.25
00450.00
2011
2011-01-15
0.8526
0.8726
0.8750
0.9050
25000
0.25
00450.00
2011
2011-01-16
0.8524
0.8724
0.8750
0.9050
25000
0.25
00450.00
2011
2011-01-17
0.8523
0.8723
0.8750
0.9050
25000
0.25
00450.00
2011
2011-01-18
0.8521
0.8721
0.8750
0.9050
25000
0.25
00450.00
2011
2011-01-19
0.8519
0.8719
0.8750
0.9050
25000
0.25
00450.00
2011
2011-01-20
0.8518
0.8718
0.8750
0.9050
25000
0.25
00450.00
2011
2011-01-21
0.8516
0.8716
0.8750
0.9050
25000
0.25
00450.00
2011
2011-01-22
0.8514
0.8715
0.8750
0.9050
25000
0.25
00450.00
2011
2011-01-23
0.8513
0.8713
0.8750
0.9050
25000
0.25
00450.00
2011
2011-01-24
0.8511
0.8711
0.8750
0.9050
25000
0.25
00450.00
2011
2011-01-25
0.8510
0.8710
0.8750
0.9050
25000
0.25
00450.00
2011
2011-01-26
0.8508
0.8708
0.8750
0.9050
25000
0.25
00450.00
2011
2011-01-27
0.8506
0.8706
0.8750
0.9050
25000
0.25
00450.00
2011
2011-01-28
0.8505
0.8705
0.8750
0.9050
25000
0.25
00450.00
2011
2011-01-29
0.8503
0.8703
0.8750
0.9050
25000
0.25
00450.00
2011
2011-01-30
0.8502
0.8702
0.8750
0.9050
25000
0.25
00450.00
2011
2011-01-31
0.8500
0.8700
0.8750
0.9050
25000
0.25
00450.00
2011
2011-02-01
0.8498
0.8698
0.8750
0.9048
25000
0.25
00450.00
2011
2011-02-02
0.8496
0.8696
0.8750
0.9046
25000
0.25
00450.00
2011
2011-02-03
0.8495
0.8695
0.8750
0.9045
25000
0.25
00450.00
2011
2011-02-04
0.8493
0.8693
0.8750
0.9043
25000
0.25
00450.00
2011
2011-02-05
0.8491
0.8691
0.8750
0.9041
25000
0.25
00450.00
2011
2011-02-06
0.8489
0.8689
0.8750
0.9039
25000
0.25
00450.00
2011
2011-02-07
0.8487
0.8688
0.8750
0.9038
25000
0.25
00450.00
2011
2011-02-08
0.8486
0.8686
0.8750
0.9036
25000
0.25
00450.00
2011
2011-02-09
0.8484
0.8684
0.8750
0.9034
25000
0.25
00450.00
2011
2011-02-10
0.8482
0.8682
0.8750
0.9032
25000
0.25
00450.00
2011
2011-02-11
0.8480
0.8680
0.8750
0.9030
25000
0.25
00450.00
2011
2011-02-12
0.8479
0.8679
0.8750
0.9029
25000
0.25
00450.00
2011
2011-02-13
0.8477
0.8677
0.8750
0.9027
25000
0.25
00450.00
2011
2011-02-14
0.8475
0.8675
0.8750
0.9025
25000
0.25
00450.00
2011
2011-02-15
0.8473
0.8673
0.8750
0.9023
25000
0.25
00450.00
2011
2011-02-16
0.8471
0.8671
0.8750
0.9021
25000
0.25
00450.00
2011
2011-02-17
0.8470
0.8670
0.8750
0.9020
25000
0.25
00450.00
2011
2011-02-18
0.8468
0.8668
0.8750
0.9018
25000
0.25
00450.00
2011
2011-02-19
0.8466
0.8666
0.8750
0.9016
25000
0.25
00450.00
2011
2011-02-20
0.8464
0.8664
0.8750
0.9014
25000
0.25
00450.00
2011
2011-02-21
0.8462
0.8663
0.8750
0.9013
25000
0.25
00450.00
2011
2011-02-22
0.8461
0.8661
0.8750
0.9011
25000
0.25
00450.00
2011
2011-02-23
0.8459
0.8659
0.8750
0.9009
25000
0.25
00450.00
2011
2011-02-24
0.8457
0.8657
0.8750
0.9007
25000
0.25
00450.00
2011
2011-02-25
0.8455
0.8655
0.8750
0.9005
25000
0.25
00450.00
2011
2011-02-26
0.8454
0.8654
0.8750
0.9004
25000
0.25
00450.00
2011
2011-02-27
0.8452
0.8652
0.8750
0.9002
25000
0.25
00450.00
2011
2011-02-28
0.8450
0.8650
0.8750
0.9000
25000
0.25
00450.00
2011
2011-03-01
0.8448
0.8648
0.8750
0.8998
25000
0.25
00450.00
2011
2011-03-02
0.8447
0.8647
0.8750
0.8997
25000
0.25
00450.00
2011
2011-03-03
0.8445
0.8645
0.8750
0.8995
25000
0.25
00450.00
2011
2011-03-04
0.8444
0.8644
0.8750
0.8994
25000
0.25
00450.00
2011
2011-03-05
0.8442
0.8642
0.8750
0.8992
25000
0.25
00450.00
2011
2011-03-06
0.8440
0.8640
0.8750
0.8990
25000
0.25
00450.00
2011
2011-03-07
0.8439
0.8639
0.8750
0.8989
25000
0.25
00450.00
2011
2011-03-08
0.8437
0.8637
0.8750
0.8987
25000
0.25
00450.00
2011
2011-03-09
0.8435
0.8636
0.8750
0.8986
25000
0.25
00450.00
2011
2011-03-10
0.8434
0.8634
0.8750
0.8984
25000
0.25
00450.00
2011
2011-03-11
0.8432
0.8632
0.8750
0.8982
25000
0.25
00450.00
2011
2011-03-12
0.8431
0.8631
0.8750
0.8981
25000
0.25
00450.00
2011
2011-03-13
0.8429
0.8629
0.8750
0.8979
25000
0.25
00450.00
2011
2011-03-14
0.8427
0.8627
0.8750
0.8977
25000
0.25
00450.00
2011
2011-03-15
0.8426
0.8626
0.8750
0.8976
25000
0.25
00450.00
2011
2011-03-16
0.8424
0.8624
0.8750
0.8974
25000
0.25
00450.00
2011
2011-03-17
0.8423
0.8623
0.8750
0.8973
25000
0.25
00450.00
2011
2011-03-18
0.8421
0.8621
0.8750
0.8971
25000
0.25
00450.00
2011
2011-03-19
0.8419
0.8619
0.8750
0.8969
25000
0.25
00450.00
2011
2011-03-20
0.8418
0.8618
0.8750
0.8968
25000
0.25
00450.00
2011
2011-03-21
0.8416
0.8616
0.8750
0.8966
25000
0.25
00450.00
2011
2011-03-22
0.8415
0.8615
0.8750
0.8965
25000
0.25
00450.00
2011
2011-03-23
0.8413
0.8613
0.8750
0.8963
25000
0.25
00450.00
2011
2011-03-24
0.8411
0.8611
0.8750
0.8961
25000
0.25
00450.00
2011
2011-03-25
0.8410
0.8610
0.8750
0.8960
25000
0.25
00450.00
2011
2011-03-26
0.8408
0.8608
0.8750
0.8958
25000
0.25
00450.00
2011
2011-03-27
0.8406
0.8606
0.8750
0.8956
25000
0.25
00450.00
2011
2011-03-28
0.8405
0.8605
0.8750
0.8955
25000
0.25
00450.00
2011
2011-03-29
0.8403
0.8603
0.8750
0.8953
25000
0.25
00450.00
2011
2011-03-30
0.8402
0.8602
0.8750
0.8952
25000
0.25
00450.00
2011
2011-03-31
0.8400
0.8600
0.8750
0.8950
25000
0.25
00450.00
2011
2011-04-01
0.8398
0.8598
0.8748
0.8948
27500
0.25
00450.00
2011
2011-04-02
0.8397
0.8597
0.8747
0.8947
27500
0.25
00450.00
2011
2011-04-03
0.8395
0.8595
0.8745
0.8945
27500
0.25
00450.00
2011
2011-04-04
0.8393
0.8593
0.8743
0.8943
27500
0.25
00450.00
2011
2011-04-05
0.8392
0.8592
0.8742
0.8942
27500
0.25
00450.00
2011
2011-04-06
0.8390
0.8590
0.8740
0.8940
27500
0.25
00450.00
2011
2011-04-07
0.8388
0.8588
0.8738
0.8938
27500
0.25
00450.00
2011
2011-04-08
0.8387
0.8587
0.8737
0.8937
27500
0.25
00450.00
2011
2011-04-09
0.8385
0.8585
0.8735
0.8935
27500
0.25
00450.00
2011
2011-04-10
0.8383
0.8583
0.8733
0.8933
27500
0.25
00450.00
2011
2011-04-11
0.8382
0.8582
0.8732
0.8932
27500
0.25
00450.00
2011
2011-04-12
0.8380
0.8580
0.8730
0.8930
27500
0.25
00450.00
2011
2011-04-13
0.8378
0.8578
0.8728
0.8928
27500
0.25
00450.00
2011
2011-04-14
0.8377
0.8577
0.8727
0.8927
27500
0.25
00450.00
2011
2011-04-15
0.8375
0.8575
0.8725
0.8925
27500
0.25
00450.00
2011
2011-04-16
0.8373
0.8573
0.8723
0.8923
27500
0.25
00450.00
2011
2011-04-17
0.8372
0.8572
0.8722
0.8922
27500
0.25
00450.00
2011
2011-04-18
0.8370
0.8570
0.8720
0.8920
27500
0.25
00450.00
2011
2011-04-19
0.8368
0.8568
0.8718
0.8918
27500
0.25
00450.00
2011
2011-04-20
0.8367
0.8567
0.8717
0.8917
27500
0.25
00450.00
2011
2011-04-21
0.8365
0.8565
0.8715
0.8915
27500
0.25
00450.00
2011
2011-04-22
0.8363
0.8563
0.8713
0.8913
27500
0.25
00450.00
2011
2011-04-23
0.8362
0.8562
0.8712
0.8912
27500
0.25
00450.00
2011
2011-04-24
0.8360
0.8560
0.8710
0.8910
27500
0.25
00450.00
2011
2011-04-25
0.8358
0.8558
0.8708
0.8908
27500
0.25
00450.00
2011
2011-04-26
0.8357
0.8557
0.8707
0.8907
27500
0.25
00450.00
2011
2011-04-27
0.8355
0.8555
0.8705
0.8905
27500
0.25
00450.00
2011
2011-04-28
0.8353
0.8553
0.8703
0.8903
27500
0.25
00450.00
2011
2011-04-29
0.8352
0.8552
0.8702
0.8902
27500
0.25
00450.00
2011
2011-04-30
0.8350
0.8550
0.8700
0.8900
27500
0.25
00450.00
2011
2011-05-01
0.8347
0.8547
0.8698
0.8898
27500
0.25
00450.00
2011
2011-05-02
0.8344
0.8544
0.8697
0.8897
27500
0.25
00450.00
2011
2011-05-03
0.8340
0.8540
0.8695
0.8895
27500
0.25
00450.00
2011
2011-05-04
0.8337
0.8537
0.8694
0.8894
27500
0.25
00450.00
2011
2011-05-05
0.8334
0.8534
0.8692
0.8892
27500
0.25
00450.00
2011
2011-05-06
0.8331
0.8531
0.8690
0.8890
27500
0.25
00450.00
2011
2011-05-07
0.8327
0.8527
0.8689
0.8889
27500
0.25
00450.00
2011
2011-05-08
0.8324
0.8524
0.8687
0.8887
27500
0.25
00450.00
2011
2011-05-09
0.8321
0.8521
0.8686
0.8886
27500
0.25
00450.00
2011
2011-05-10
0.8318
0.8518
0.8684
0.8884
27500
0.25
00450.00
2011
2011-05-11
0.8314
0.8515
0.8682
0.8882
27500
0.25
00450.00
2011
2011-05-12
0.8311
0.8511
0.8681
0.8881
27500
0.25
00450.00
2011
2011-05-13
0.8308
0.8508
0.8679
0.8879
27500
0.25
00450.00
2011
2011-05-14
0.8305
0.8505
0.8677
0.8877
27500
0.25
00450.00
2011
2011-05-15
0.8302
0.8502
0.8676
0.8876
27500
0.25
00450.00
2011
2011-05-16
0.8298
0.8498
0.8674
0.8874
27500
0.25
00450.00
2011
2011-05-17
0.8295
0.8495
0.8673
0.8873
27500
0.25
00450.00
2011
2011-05-18
0.8292
0.8492
0.8671
0.8871
27500
0.25
00450.00
2011
2011-05-19
0.8289
0.8489
0.8669
0.8869
27500
0.25
00450.00
2011
2011-05-20
0.8285
0.8485
0.8668
0.8868
27500
0.25
00450.00
2011
2011-05-21
0.8282
0.8482
0.8666
0.8866
27500
0.25
00450.00
2011
2011-05-22
0.8279
0.8479
0.8665
0.8865
27500
0.25
00450.00
2011
2011-05-23
0.8276
0.8476
0.8663
0.8863
27500
0.25
00450.00
2011
2011-05-24
0.8272
0.8473
0.8661
0.8861
27500
0.25
00450.00
2011
2011-05-25
0.8269
0.8469
0.8660
0.8860
27500
0.25
00450.00
2011
2011-05-26
0.8266
0.8466
0.8658
0.8858
27500
0.25
00450.00
2011
2011-05-27
0.8263
0.8463
0.8656
0.8856
27500
0.25
00450.00
2011
2011-05-28
0.8260
0.8460
0.8655
0.8855
27500
0.25
00450.00
2011
2011-05-29
0.8256
0.8456
0.8653
0.8853
27500
0.25
00450.00
2011
2011-05-30
0.8253
0.8453
0.8652
0.8852
27500
0.25
00450.00
2011
2011-05-31
0.8250
0.8450
0.8650
0.8850
27500
0.25
00450.00
2011
2011-06-01
0.8248
0.8448
0.8648
0.8848
29250
0.25
00450.00
2011
2011-06-02
0.8246
0.8446
0.8647
0.8847
29250
0.25
00450.00
2011
2011-06-03
0.8245
0.8445
0.8645
0.8845
29250
0.25
00450.00
2011
2011-06-04
0.8243
0.8443
0.8643
0.8843
29250
0.25
00450.00
2011
2011-06-05
0.8241
0.8441
0.8642
0.8842
29250
0.25
00450.00
2011
2011-06-06
0.8240
0.8440
0.8640
0.8840
29250
0.25
00450.00
2011
2011-06-07
0.8238
0.8438
0.8638
0.8838
29250
0.25
00450.00
2011
2011-06-08
0.8236
0.8436
0.8637
0.8837
29250
0.25
00450.00
2011
2011-06-09
0.8235
0.8435
0.8635
0.8835
29250
0.25
00450.00
2011
2011-06-10
0.8233
0.8433
0.8633
0.8833
29250
0.25
00450.00
2011
2011-06-11
0.8231
0.8431
0.8632
0.8832
29250
0.25
00450.00
2011
2011-06-12
0.8230
0.8430
0.8630
0.8830
29250
0.25
00450.00
2011
2011-06-13
0.8228
0.8428
0.8628
0.8828
29250
0.25
00450.00
2011
2011-06-14
0.8226
0.8426
0.8627
0.8827
29250
0.25
00450.00
2011
2011-06-15
0.8225
0.8425
0.8625
0.8825
29250
0.25
00450.00
2011
2011-06-16
0.8223
0.8423
0.8623
0.8823
29250
0.25
00450.00
2011
2011-06-17
0.8221
0.8421
0.8622
0.8822
29250
0.25
00450.00
2011
2011-06-18
0.8220
0.8420
0.8620
0.8820
29250
0.25
00450.00
2011
2011-06-19
0.8218
0.8418
0.8618
0.8818
29250
0.25
00450.00
2011
2011-06-20
0.8216
0.8416
0.8617
0.8817
29250
0.25
00450.00
2011
2011-06-21
0.8215
0.8415
0.8615
0.8815
29250
0.25
00450.00
2011
2011-06-22
0.8213
0.8413
0.8613
0.8813
29250
0.25
00450.00
2011
2011-06-23
0.8211
0.8411
0.8612
0.8812
29250
0.25
00450.00
2011
2011-06-24
0.8210
0.8410
0.8610
0.8810
29250
0.25
00450.00
2011
2011-06-25
0.8208
0.8408
0.8608
0.8808
29250
0.25
00450.00
2011
2011-06-26
0.8206
0.8406
0.8607
0.8807
29250
0.25
00450.00
2011
2011-06-27
0.8205
0.8405
0.8605
0.8805
29250
0.25
00450.00
2011
2011-06-28
0.8203
0.8403
0.8603
0.8803
29250
0.25
00450.00
2011
2011-06-29
0.8201
0.8401
0.8602
0.8802
29250
0.25
00450.00
2011
2011-06-30
0.8200
0.8400
0.8600
0.8800
29250
0.25
00450.00
2011
2011-07-01
0.8197
0.8397
0.8597
0.8798
29250
0.30
00450.00
2011
2011-07-02
0.8193
0.8393
0.8594
0.8797
29250
0.30
00450.00
2011
2011-07-03
0.8190
0.8390
0.8590
0.8795
29250
0.30
00450.00
2011
2011-07-04
0.8187
0.8387
0.8587
0.8794
29250
0.30
00450.00
2011
2011-07-05
0.8184
0.8384
0.8584
0.8792
29250
0.30
00450.00
2011
2011-07-06
0.8180
0.8380
0.8581
0.8790
29250
0.30
00450.00
2011
2011-07-07
0.8177
0.8377
0.8577
0.8789
29250
0.30
00450.00
2011
2011-07-08
0.8174
0.8374
0.8574
0.8787
29250
0.30
00450.00
2011
2011-07-09
0.8171
0.8371
0.8571
0.8786
29250
0.30
00450.00
2011
2011-07-10
0.8167
0.8368
0.8568
0.8784
29250
0.30
00450.00
2011
2011-07-11
0.8164
0.8364
0.8565
0.8782
29250
0.30
00450.00
2011
2011-07-12
0.8161
0.8361
0.8561
0.8781
29250
0.30
00450.00
2011
2011-07-13
0.8158
0.8358
0.8558
0.8779
29250
0.30
00450.00
2011
2011-07-14
0.8155
0.8355
0.8555
0.8778
29250
0.30
00450.00
2011
2011-07-15
0.8151
0.8351
0.8552
0.8776
29250
0.30
00450.00
2011
2011-07-16
0.8148
0.8348
0.8548
0.8774
29250
0.30
00450.00
2011
2011-07-17
0.8145
0.8345
0.8545
0.8773
29250
0.30
00450.00
2011
2011-07-18
0.8142
0.8342
0.8542
0.8771
29250
0.30
00450.00
2011
2011-07-19
0.8138
0.8338
0.8539
0.8769
29250
0.30
00450.00
2011
2011-07-20
0.8135
0.8335
0.8535
0.8768
29250
0.30
00450.00
2011
2011-07-21
0.8132
0.8332
0.8532
0.8766
29250
0.30
00450.00
2011
2011-07-22
0.8129
0.8329
0.8529
0.8765
29250
0.30
00450.00
2011
2011-07-23
0.8126
0.8326
0.8526
0.8763
29250
0.30
00450.00
2011
2011-07-24
0.8122
0.8322
0.8523
0.8761
29250
0.30
00450.00
2011
2011-07-25
0.8119
0.8319
0.8519
0.8760
29250
0.30
00450.00
2011
2011-07-26
0.8116
0.8316
0.8516
0.8758
29250
0.30
00450.00
2011
2011-07-27
0.8113
0.8313
0.8513
0.8757
29250
0.30
00450.00
2011
2011-07-28
0.8109
0.8309
0.8510
0.8755
29250
0.30
00450.00
2011
2011-07-29
0.8106
0.8306
0.8506
0.8753
29250
0.30
00450.00
2011
2011-07-30
0.8103
0.8303
0.8503
0.8752
29250
0.30
00450.00
2011
2011-07-31
0.8100
0.8300
0.8500
0.8750
29250
0.30
00450.00
2011
2011-08-01
0.8096
0.8293
0.8497
0.8747
29250
0.30
00450.00
2011
2011-08-02
0.8093
0.8287
0.8493
0.8744
29250
0.30
00450.00
2011
2011-08-03
0.8090
0.8280
0.8490
0.8740
29250
0.30
00450.00
2011
2011-08-04
0.8087
0.8274
0.8487
0.8737
29250
0.30
00450.00
2011
2011-08-05
0.8084
0.8267
0.8484
0.8734
29250
0.30
00450.00
2011
2011-08-06
0.8080
0.8261
0.8481
0.8731
29250
0.30
00450.00
2011
2011-08-07
0.8077
0.8255
0.8477
0.8728
29250
0.30
00450.00
2011
2011-08-08
0.8074
0.8248
0.8474
0.8724
29250
0.30
00450.00
2011
2011-08-09
0.8071
0.8242
0.8471
0.8721
29250
0.30
00450.00
2011
2011-08-10
0.8067
0.8235
0.8468
0.8718
29250
0.30
00450.00
2011
2011-08-11
0.8064
0.8229
0.8464
0.8715
29250
0.30
00450.00
2011
2011-08-12
0.8061
0.8222
0.8461
0.8711
29250
0.30
00450.00
2011
2011-08-13
0.8058
0.8216
0.8458
0.8708
29250
0.30
00450.00
2011
2011-08-14
0.8054
0.8209
0.8455
0.8705
29250
0.30
00450.00
2011
2011-08-15
0.8051
0.8203
0.8451
0.8702
29250
0.30
00450.00
2011
2011-08-16
0.8048
0.8196
0.8448
0.8698
29250
0.30
00450.00
2011
2011-08-17
0.8045
0.8190
0.8445
0.8695
29250
0.30
00450.00
2011
2011-08-18
0.8042
0.8184
0.8442
0.8692
29250
0.30
00450.00
2011
2011-08-19
0.8038
0.8177
0.8439
0.8689
29250
0.30
00450.00
2011
2011-08-20
0.8035
0.8171
0.8435
0.8686
29250
0.30
00450.00
2011
2011-08-21
0.8032
0.8164
0.8432
0.8682
29250
0.30
00450.00
2011
2011-08-22
0.8029
0.8158
0.8429
0.8679
29250
0.30
00450.00
2011
2011-08-23
0.8025
0.8151
0.8426
0.8676
29250
0.30
00450.00
2011
2011-08-24
0.8022
0.8145
0.8422
0.8673
29250
0.30
00450.00
2011
2011-08-25
0.8019
0.8138
0.8419
0.8669
29250
0.30
00450.00
2011
2011-08-26
0.8016
0.8132
0.8416
0.8666
29250
0.30
00450.00
2011
2011-08-27
0.8012
0.8126
0.8413
0.8663
29250
0.30
00450.00
2011
2011-08-28
0.8009
0.8119
0.8409
0.8660
29250
0.30
00450.00
2011
2011-08-29
0.8006
0.8113
0.8406
0.8656
29250
0.30
00450.00
2011
2011-08-30
0.8003
0.8106
0.8403
0.8653
29250
0.30
00450.00
2011
2011-08-31
0.8000
0.8100
0.8400
0.8650
29250
0.30
00450.00
2011
2011-09-01
0.7996
0.8096
0.8396
0.8642
29250
0.30
00450.00
2011
2011-09-02
0.7993
0.8093
0.8393
0.8633
29250
0.30
00450.00
2011
2011-09-03
0.7990
0.8090
0.8390
0.8625
29250
0.30
00450.00
2011
2011-09-04
0.7986
0.8086
0.8386
0.8617
29250
0.30
00450.00
2011
2011-09-05
0.7983
0.8083
0.8383
0.8608
29250
0.30
00450.00
2011
2011-09-06
0.7980
0.8080
0.8380
0.8600
29250
0.30
00450.00
2011
2011-09-07
0.7976
0.8076
0.8376
0.8592
29250
0.30
00450.00
2011
2011-09-08
0.7973
0.8073
0.8373
0.8583
29250
0.30
00450.00
2011
2011-09-09
0.7970
0.8070
0.8370
0.8575
29250
0.30
00450.00
2011
2011-09-10
0.7966
0.8066
0.8366
0.8567
29250
0.30
00450.00
2011
2011-09-11
0.7963
0.8063
0.8363
0.8558
29250
0.30
00450.00
2011
2011-09-12
0.7960
0.8060
0.8360
0.8550
29250
0.30
00450.00
2011
2011-09-13
0.7956
0.8056
0.8356
0.8542
29250
0.30
00450.00
2011
2011-09-14
0.7953
0.8053
0.8353
0.8533
29250
0.30
00450.00
2011
2011-09-15
0.7950
0.8050
0.8350
0.8525
29250
0.30
00450.00
2011
2011-09-16
0.7946
0.8046
0.8346
0.8517
29250
0.30
00450.00
2011
2011-09-17
0.7943
0.8043
0.8343
0.8508
29250
0.30
00450.00
2011
2011-09-18
0.7940
0.8040
0.8340
0.8500
29250
0.30
00450.00
2011
2011-09-19
0.7936
0.8036
0.8336
0.8492
29250
0.30
00450.00
2011
2011-09-20
0.7933
0.8033
0.8333
0.8483
29250
0.30
00450.00
2011
2011-09-21
0.7930
0.8030
0.8330
0.8475
29250
0.30
00450.00
2011
2011-09-22
0.7926
0.8026
0.8326
0.8467
29250
0.30
00450.00
2011
2011-09-23
0.7923
0.8023
0.8323
0.8458
29250
0.30
00450.00
2011
2011-09-24
0.7920
0.8020
0.8320
0.8450
29250
0.30
00450.00
2011
2011-09-25
0.7916
0.8016
0.8316
0.8442
29250
0.30
00450.00
2011
2011-09-26
0.7913
0.8013
0.8313
0.8433
29250
0.30
00450.00
2011
2011-09-27
0.7910
0.8010
0.8310
0.8425
29250
0.30
00450.00
2011
2011-09-28
0.7906
0.8007
0.8306
0.8417
29250
0.30
00450.00
2011
2011-09-29
0.7903
0.8003
0.8303
0.8408
29250
0.30
00450.00
2011
2011-09-30
0.7900
0.8000
0.8300
0.8400
29250
0.30
00450.00
2011
2011-10-01
0.7893
0.7990
0.8293
0.8397
29250
0.30
00450.00
2011
2011-10-02
0.7887
0.7980
0.8287
0.8394
29250
0.30
00450.00
2011
2011-10-03
0.7880
0.7971
0.8281
0.8390
29250
0.30
00450.00
2011
2011-10-04
0.7874
0.7961
0.8274
0.8387
29250
0.30
00450.00
2011
2011-10-05
0.7867
0.7951
0.8268
0.8384
29250
0.30
00450.00
2011
2011-10-06
0.7861
0.7942
0.8261
0.8381
29250
0.30
00450.00
2011
2011-10-07
0.7854
0.7932
0.8255
0.8377
29250
0.30
00450.00
2011
2011-10-08
0.7848
0.7922
0.8248
0.8374
29250
0.30
00450.00
2011
2011-10-09
0.7842
0.7913
0.8242
0.8371
29250
0.30
00450.00
2011
2011-10-10
0.7835
0.7903
0.8235
0.8368
29250
0.30
00450.00
2011
2011-10-11
0.7829
0.7893
0.8229
0.8364
29250
0.30
00450.00
2011
2011-10-12
0.7822
0.7884
0.8222
0.8361
29250
0.30
00450.00
2011
2011-10-13
0.7816
0.7874
0.8216
0.8358
29250
0.30
00450.00
2011
2011-10-14
0.7809
0.7864
0.8210
0.8355
29250
0.30
00450.00
2011
2011-10-15
0.7803
0.7855
0.8203
0.8352
29250
0.30
00450.00
2011
2011-10-16
0.7796
0.7845
0.8197
0.8348
29250
0.30
00450.00
2011
2011-10-17
0.7790
0.7835
0.8190
0.8345
29250
0.30
00450.00
2011
2011-10-18
0.7784
0.7826
0.8184
0.8342
29250
0.30
00450.00
2011
2011-10-19
0.7777
0.7816
0.8177
0.8339
29250
0.30
00450.00
2011
2011-10-20
0.7771
0.7806
0.8171
0.8335
29250
0.30
00450.00
2011
2011-10-21
0.7764
0.7797
0.8164
0.8332
29250
0.30
00450.00
2011
2011-10-22
0.7758
0.7787
0.8158
0.8329
29250
0.30
00450.00
2011
2011-10-23
0.7751
0.7777
0.8152
0.8326
29250
0.30
00450.00
2011
2011-10-24
0.7745
0.7768
0.8145
0.8322
29250
0.30
00450.00
2011
2011-10-25
0.7738
0.7758
0.8139
0.8319
29250
0.30
00450.00
2011
2011-10-26
0.7732
0.7748
0.8132
0.8316
29250
0.30
00450.00
2011
2011-10-27
0.7725
0.7739
0.8126
0.8313
29250
0.30
00450.00
2011
2011-10-28
0.7719
0.7729
0.8119
0.8310
29250
0.30
00450.00
2011
2011-10-29
0.7713
0.7719
0.8113
0.8306
29250
0.30
00450.00
2011
2011-10-30
0.7706
0.7710
0.8106
0.8303
29250
0.30
00450.00
2011
2011-10-31
0.7700
0.7700
0.8100
0.8300
29250
0.30
00450.00
2011
2011-11-01
0.7696
0.7700
0.8090
0.8297
29250
0.30
00450.00
2011
2011-11-02
0.7693
0.7700
0.8080
0.8293
29250
0.30
00450.00
2011
2011-11-03
0.7690
0.7700
0.8070
0.8290
29250
0.30
00450.00
2011
2011-11-04
0.7686
0.7700
0.8060
0.8287
29250
0.30
00450.00
2011
2011-11-05
0.7683
0.7700
0.8050
0.8283
29250
0.30
00450.00
2011
2011-11-06
0.7680
0.7700
0.8040
0.8280
29250
0.30
00450.00
2011
2011-11-07
0.7676
0.7700
0.8030
0.8277
29250
0.30
00450.00
2011
2011-11-08
0.7673
0.7700
0.8020
0.8273
29250
0.30
00450.00
2011
2011-11-09
0.7670
0.7700
0.8010
0.8270
29250
0.30
00450.00
2011
2011-11-10
0.7666
0.7700
0.8000
0.8267
29250
0.30
00450.00
2011
2011-11-11
0.7663
0.7700
0.7990
0.8263
29250
0.30
00450.00
2011
2011-11-12
0.7660
0.7700
0.7980
0.8260
29250
0.30
00450.00
2011
2011-11-13
0.7656
0.7700
0.7970
0.8257
29250
0.30
00450.00
2011
2011-11-14
0.7653
0.7700
0.7960
0.8253
29250
0.30
00450.00
2011
2011-11-15
0.7650
0.7700
0.7950
0.8250
29250
0.30
00450.00
2011
2011-11-16
0.7646
0.7700
0.7940
0.8247
29250
0.30
00450.00
2011
2011-11-17
0.7643
0.7700
0.7930
0.8243
29250
0.30
00450.00
2011
2011-11-18
0.7640
0.7700
0.7920
0.8240
29250
0.30
00450.00
2011
2011-11-19
0.7636
0.7700
0.7910
0.8237
29250
0.30
00450.00
2011
2011-11-20
0.7633
0.7700
0.7900
0.8233
29250
0.30
00450.00
2011
2011-11-21
0.7630
0.7700
0.7890
0.8230
29250
0.30
00450.00
2011
2011-11-22
0.7626
0.7700
0.7880
0.8227
29250
0.30
00450.00
2011
2011-11-23
0.7623
0.7700
0.7870
0.8223
29250
0.30
00450.00
2011
2011-11-24
0.7620
0.7700
0.7860
0.8220
29250
0.30
00450.00
2011
2011-11-25
0.7616
0.7700
0.7850
0.8217
29250
0.30
00450.00
2011
2011-11-26
0.7613
0.7700
0.7840
0.8213
29250
0.30
00450.00
2011
2011-11-27
0.7610
0.7700
0.7830
0.8210
29250
0.30
00450.00
2011
2011-11-28
0.7606
0.7700
0.7820
0.8207
29250
0.30
00450.00
2011
2011-11-29
0.7603
0.7700
0.7810
0.8203
29250
0.30
00450.00
2011
2011-11-30
0.7600
0.7700
0.7800
0.8200
29250
0.30
00450.00
2011
2011-12-01
0.7597
0.7700
0.7797
0.8197
29250
0.30
00450.00
2011
2011-12-02
0.7593
0.7700
0.7793
0.8194
29250
0.30
00450.00
2011
2011-12-03
0.7590
0.7700
0.7790
0.8190
29250
0.30
00450.00
2011
2011-12-04
0.7587
0.7700
0.7787
0.8187
29250
0.30
00450.00
2011
2011-12-05
0.7584
0.7700
0.7784
0.8184
29250
0.30
00450.00
2011
2011-12-06
0.7580
0.7700
0.7781
0.8181
29250
0.30
00450.00
2011
2011-12-07
0.7577
0.7700
0.7777
0.8178
29250
0.30
00450.00
2011
2011-12-08
0.7574
0.7700
0.7774
0.8174
29250
0.30
00450.00
2011
2011-12-09
0.7571
0.7700
0.7771
0.8171
29250
0.30
00450.00
2011
2011-12-10
0.7568
0.7700
0.7768
0.8168
29250
0.30
00450.00
2011
2011-12-11
0.7564
0.7700
0.7764
0.8165
29250
0.30
00450.00
2011
2011-12-12
0.7561
0.7700
0.7761
0.8161
29250
0.30
00450.00
2011
2011-12-13
0.7558
0.7700
0.7758
0.8158
29250
0.30
00450.00
2011
2011-12-14
0.7555
0.7700
0.7755
0.8155
29250
0.30
00450.00
2011
2011-12-15
0.7551
0.7700
0.7752
0.8152
29250
0.30
00450.00
2011
2011-12-16
0.7548
0.7700
0.7748
0.8148
29250
0.30
00450.00
2011
2011-12-17
0.7545
0.7700
0.7745
0.8145
29250
0.30
00450.00
2011
2011-12-18
0.7542
0.7700
0.7742
0.8142
29250
0.30
00450.00
2011
2011-12-19
0.7539
0.7700
0.7739
0.8139
29250
0.30
00450.00
2011
2011-12-20
0.7535
0.7700
0.7735
0.8136
29250
0.30
00450.00
2011
2011-12-21
0.7532
0.7700
0.7732
0.8132
29250
0.30
00450.00
2011
2011-12-22
0.7529
0.7700
0.7729
0.8129
29250
0.30
00450.00
2011
2011-12-23
0.7526
0.7700
0.7726
0.8126
29250
0.30
00450.00
2011
2011-12-24
0.7522
0.7700
0.7723
0.8123
29250
0.30
00450.00
2011
2011-12-25
0.7519
0.7700
0.7719
0.8119
29250
0.30
00450.00
2011
2011-12-26
0.7516
0.7700
0.7716
0.8116
29250
0.30
00450.00
2011
2011-12-27
0.7513
0.7700
0.7713
0.8113
29250
0.30
00450.00
2011
2011-12-28
0.7509
0.7700
0.7710
0.8110
29250
0.30
00450.00
2011
2011-12-29
0.7506
0.7700
0.7706
0.8107
29250
0.30
00450.00
2011
2011-12-30
0.7503
0.7700
0.7703
0.8103
29250
0.30
00450.00
2011
2011-12-31
0.7500
0.7700
0.7700
0.8100
29250
0.30
00450.00
2011
2012-01-01
0.7497
0.7697
0.7697
0.8097
31000
0.30
00450.00
2011
2012-01-02
0.7493
0.7693
0.7693
0.8094
31000
0.30
00450.00
2011
2012-01-03
0.7490
0.7690
0.7690
0.8090
31000
0.30
00450.00
2011
2012-01-04
0.7487
0.7687
0.7687
0.8087
31000
0.30
00450.00
2011
2012-01-05
0.7484
0.7684
0.7684
0.8084
31000
0.30
00450.00
2011
2012-01-06
0.7480
0.7681
0.7681
0.8081
31000
0.30
00450.00
2011
2012-01-07
0.7477
0.7677
0.7677
0.8078
31000
0.30
00450.00
2011
2012-01-08
0.7474
0.7674
0.7674
0.8074
31000
0.30
00450.00
2011
2012-01-09
0.7471
0.7671
0.7671
0.8071
31000
0.30
00450.00
2011
2012-01-10
0.7468
0.7668
0.7668
0.8068
31000
0.30
00450.00
2011
2012-01-11
0.7464
0.7664
0.7664
0.8065
31000
0.30
00450.00
2011
2012-01-12
0.7461
0.7661
0.7661
0.8061
31000
0.30
00450.00
2011
2012-01-13
0.7458
0.7658
0.7658
0.8058
31000
0.30
00450.00
2011
2012-01-14
0.7455
0.7655
0.7655
0.8055
31000
0.30
00450.00
2011
2012-01-15
0.7451
0.7651
0.7652
0.8052
31000
0.30
00450.00
2011
2012-01-16
0.7448
0.7648
0.7648
0.8048
31000
0.30
00450.00
2011
2012-01-17
0.7445
0.7645
0.7645
0.8045
31000
0.30
00450.00
2011
2012-01-18
0.7442
0.7642
0.7642
0.8042
31000
0.30
00450.00
2011
2012-01-19
0.7439
0.7639
0.7639
0.8039
31000
0.30
00450.00
2011
2012-01-20
0.7435
0.7635
0.7635
0.8036
31000
0.30
00450.00
2011
2012-01-21
0.7432
0.7632
0.7632
0.8032
31000
0.30
00450.00
2011
2012-01-22
0.7429
0.7629
0.7629
0.8029
31000
0.30
00450.00
2011
2012-01-23
0.7426
0.7626
0.7626
0.8026
31000
0.30
00450.00
2011
2012-01-24
0.7422
0.7622
0.7623
0.8023
31000
0.30
00450.00
2011
2012-01-25
0.7419
0.7619
0.7619
0.8019
31000
0.30
00450.00
2011
2012-01-26
0.7416
0.7616
0.7616
0.8016
31000
0.30
00450.00
2011
2012-01-27
0.7413
0.7613
0.7613
0.8013
31000
0.30
00450.00
2011
2012-01-28
0.7410
0.7610
0.7610
0.8010
31000
0.30
00450.00
2011
2012-01-29
0.7406
0.7606
0.7606
0.8007
31000
0.30
00450.00
2011
2012-01-30
0.7403
0.7603
0.7603
0.8003
31000
0.30
00450.00
2011
2012-01-31
0.7400
0.7600
0.7600
0.8000
31000
0.30
00450.00
2011
2012-02-01
0.7396
0.7596
0.7600
0.8000
31000
0.30
00450.00
2011
2012-02-02
0.7393
0.7593
0.7600
0.8000
31000
0.30
00450.00
2011
2012-02-03
0.7389
0.7590
0.7600
0.8000
31000
0.30
00450.00
2011
2012-02-04
0.7386
0.7586
0.7600
0.8000
31000
0.30
00450.00
2011
2012-02-05
0.7383
0.7583
0.7600
0.8000
31000
0.30
00450.00
2011
2012-02-06
0.7379
0.7579
0.7600
0.8000
31000
0.30
00450.00
2011
2012-02-07
0.7376
0.7576
0.7600
0.8000
31000
0.30
00450.00
2011
2012-02-08
0.7372
0.7572
0.7600
0.8000
31000
0.30
00450.00
2011
2012-02-09
0.7369
0.7569
0.7600
0.8000
31000
0.30
00450.00
2011
2012-02-10
0.7365
0.7565
0.7600
0.8000
31000
0.30
00450.00
2011
2012-02-11
0.7362
0.7562
0.7600
0.8000
31000
0.30
00450.00
2011
2012-02-12
0.7358
0.7559
0.7600
0.8000
31000
0.30
00450.00
2011
2012-02-13
0.7355
0.7555
0.7600
0.8000
31000
0.30
00450.00
2011
2012-02-14
0.7352
0.7552
0.7600
0.8000
31000
0.30
00450.00
2011
2012-02-15
0.7348
0.7548
0.7600
0.8000
31000
0.30
00450.00
2011
2012-02-16
0.7345
0.7545
0.7600
0.8000
31000
0.30
00450.00
2011
2012-02-17
0.7341
0.7541
0.7600
0.8000
31000
0.30
00450.00
2011
2012-02-18
0.7338
0.7538
0.7600
0.8000
31000
0.30
00450.00
2011
2012-02-19
0.7334
0.7534
0.7600
0.8000
31000
0.30
00450.00
2011
2012-02-20
0.7331
0.7531
0.7600
0.8000
31000
0.30
00450.00
2011
2012-02-21
0.7327
0.7527
0.7600
0.8000
31000
0.30
00450.00
2011
2012-02-22
0.7324
0.7524
0.7600
0.8000
31000
0.30
00450.00
2011
2012-02-23
0.7321
0.7521
0.7600
0.8000
31000
0.30
00450.00
2011
2012-02-24
0.7317
0.7517
0.7600
0.8000
31000
0.30
00450.00
2011
2012-02-25
0.7314
0.7514
0.7600
0.8000
31000
0.30
00450.00
2011
2012-02-26
0.7310
0.7510
0.7600
0.8000
31000
0.30
00450.00
2011
2012-02-27
0.7307
0.7507
0.7600
0.8000
31000
0.30
00450.00
2011
2012-02-28
0.7303
0.7503
0.7600
0.8000
31000
0.30
00450.00
2011
2012-02-29
0.7300
0.7500
0.7600
0.8000
31000
0.30
00450.00
2011
2012-03-01
0.7297
0.7497
0.7597
0.7997
31000
0.30
00450.00
2011
2012-03-02
0.7293
0.7493
0.7593
0.7994
31000
0.30
00450.00
2011
2012-03-03
0.7290
0.7490
0.7590
0.7990
31000
0.30
00450.00
2011
2012-03-04
0.7287
0.7487
0.7587
0.7987
31000
0.30
00450.00
2011
2012-03-05
0.7284
0.7484
0.7584
0.7984
31000
0.30
00450.00
2011
2012-03-06
0.7280
0.7481
0.7581
0.7981
31000
0.30
00450.00
2011
2012-03-07
0.7277
0.7477
0.7577
0.7978
31000
0.30
00450.00
2011
2012-03-08
0.7274
0.7474
0.7574
0.7974
31000
0.30
00450.00
2011
2012-03-09
0.7271
0.7471
0.7571
0.7971
31000
0.30
00450.00
2011
2012-03-10
0.7268
0.7468
0.7568
0.7968
31000
0.30
00450.00
2011
2012-03-11
0.7264
0.7464
0.7564
0.7965
31000
0.30
00450.00
2011
2012-03-12
0.7261
0.7461
0.7561
0.7961
31000
0.30
00450.00
2011
2012-03-13
0.7258
0.7458
0.7558
0.7958
31000
0.30
00450.00
2011
2012-03-14
0.7255
0.7455
0.7555
0.7955
31000
0.30
00450.00
2011
2012-03-15
0.7251
0.7451
0.7552
0.7952
31000
0.30
00450.00
2011
2012-03-16
0.7248
0.7448
0.7548
0.7948
31000
0.30
00450.00
2011
2012-03-17
0.7245
0.7445
0.7545
0.7945
31000
0.30
00450.00
2011
2012-03-18
0.7242
0.7442
0.7542
0.7942
31000
0.30
00450.00
2011
2012-03-19
0.7238
0.7439
0.7539
0.7939
31000
0.30
00450.00
2011
2012-03-20
0.7235
0.7435
0.7535
0.7936
31000
0.30
00450.00
2011
2012-03-21
0.7232
0.7432
0.7532
0.7932
31000
0.30
00450.00
2011
2012-03-22
0.7229
0.7429
0.7529
0.7929
31000
0.30
00450.00
2011
2012-03-23
0.7226
0.7426
0.7526
0.7926
31000
0.30
00450.00
2011
2012-03-24
0.7222
0.7422
0.7522
0.7923
31000
0.30
00450.00
2011
2012-03-25
0.7219
0.7419
0.7519
0.7919
31000
0.30
00450.00
2011
2012-03-26
0.7216
0.7416
0.7516
0.7916
31000
0.30
00450.00
2011
2012-03-27
0.7213
0.7413
0.7513
0.7913
31000
0.30
00450.00
2011
2012-03-28
0.7209
0.7409
0.7510
0.7910
31000
0.30
00450.00
2011
2012-03-29
0.7206
0.7406
0.7506
0.7906
31000
0.30
00450.00
2011
2012-03-30
0.7203
0.7403
0.7503
0.7903
31000
0.30
00450.00
2011
2012-03-31
0.7200
0.7400
0.7500
0.7900
31000
0.30
00450.00
2011
2012-04-01
0.7196
0.7396
0.7496
0.7897
33000
0.30
00450.00
2011
2012-04-02
0.7193
0.7393
0.7493
0.7893
33000
0.30
00450.00
2011
2012-04-03
0.7190
0.7390
0.7490
0.7890
33000
0.30
00450.00
2011
2012-04-04
0.7186
0.7386
0.7486
0.7887
33000
0.30
00450.00
2011
2012-04-05
0.7183
0.7383
0.7483
0.7883
33000
0.30
00450.00
2011
2012-04-06
0.7180
0.7380
0.7480
0.7880
33000
0.30
00450.00
2011
2012-04-07
0.7176
0.7376
0.7476
0.7877
33000
0.30
00450.00
2011
2012-04-08
0.7173
0.7373
0.7473
0.7873
33000
0.30
00450.00
2011
2012-04-09
0.7170
0.7370
0.7470
0.7870
33000
0.30
00450.00
2011
2012-04-10
0.7166
0.7366
0.7466
0.7867
33000
0.30
00450.00
2011
2012-04-11
0.7163
0.7363
0.7463
0.7863
33000
0.30
00450.00
2011
2012-04-12
0.7160
0.7360
0.7460
0.7860
33000
0.30
00450.00
2011
2012-04-13
0.7156
0.7356
0.7456
0.7857
33000
0.30
00450.00
2011
2012-04-14
0.7153
0.7353
0.7453
0.7853
33000
0.30
00450.00
2011
2012-04-15
0.7150
0.7350
0.7450
0.7850
33000
0.30
00450.00
2011
2012-04-16
0.7146
0.7346
0.7446
0.7847
33000
0.30
00450.00
2011
2012-04-17
0.7143
0.7343
0.7443
0.7843
33000
0.30
00450.00
2011
2012-04-18
0.7140
0.7340
0.7440
0.7840
33000
0.30
00450.00
2011
2012-04-19
0.7136
0.7336
0.7436
0.7837
33000
0.30
00450.00
2011
2012-04-20
0.7133
0.7333
0.7433
0.7833
33000
0.30
00450.00
2011
2012-04-21
0.7130
0.7330
0.7430
0.7830
33000
0.30
00450.00
2011
2012-04-22
0.7126
0.7326
0.7426
0.7827
33000
0.30
00450.00
2011
2012-04-23
0.7123
0.7323
0.7423
0.7823
33000
0.30
00450.00
2011
2012-04-24
0.7120
0.7320
0.7420
0.7820
33000
0.30
00450.00
2011
2012-04-25
0.7116
0.7316
0.7416
0.7817
33000
0.30
00450.00
2011
2012-04-26
0.7113
0.7313
0.7413
0.7813
33000
0.30
00450.00
2011
2012-04-27
0.7110
0.7310
0.7410
0.7810
33000
0.30
00450.00
2011
2012-04-28
0.7106
0.7306
0.7406
0.7807
33000
0.30
00450.00
2011
2012-04-29
0.7103
0.7303
0.7403
0.7803
33000
0.30
00450.00
2011
2012-04-30
0.7100
0.7300
0.7400
0.7800
33000
0.30
00450.00
2011
2012-05-01
0.7096
0.7297
0.7397
0.7797
33000
0.30
00450.00
2011
2012-05-02
0.7093
0.7293
0.7393
0.7794
33000
0.30
00450.00
2011
2012-05-03
0.7090
0.7290
0.7390
0.7790
33000
0.30
00450.00
2011
2012-05-04
0.7087
0.7287
0.7387
0.7787
33000
0.30
00450.00
2011
2012-05-05
0.7084
0.7284
0.7384
0.7784
33000
0.30
00450.00
2011
2012-05-06
0.7080
0.7280
0.7380
0.7781
33000
0.30
00450.00
2011
2012-05-07
0.7077
0.7277
0.7377
0.7777
33000
0.30
00450.00
2011
2012-05-08
0.7074
0.7274
0.7374
0.7774
33000
0.30
00450.00
2011
2012-05-09
0.7071
0.7271
0.7371
0.7771
33000
0.30
00450.00
2011
2012-05-10
0.7067
0.7268
0.7368
0.7768
33000
0.30
00450.00
2011
2012-05-11
0.7064
0.7264
0.7364
0.7764
33000
0.30
00450.00
2011
2012-05-12
0.7061
0.7261
0.7361
0.7761
33000
0.30
00450.00
2011
2012-05-13
0.7058
0.7258
0.7358
0.7758
33000
0.30
00450.00
2011
2012-05-14
0.7055
0.7255
0.7355
0.7755
33000
0.30
00450.00
2011
2012-05-15
0.7051
0.7251
0.7351
0.7752
33000
0.30
00450.00
2011
2012-05-16
0.7048
0.7248
0.7348
0.7748
33000
0.30
00450.00
2011
2012-05-17
0.7045
0.7245
0.7345
0.7745
33000
0.30
00450.00
2011
2012-05-18
0.7042
0.7242
0.7342
0.7742
33000
0.30
00450.00
2011
2012-05-19
0.7038
0.7238
0.7339
0.7739
33000
0.30
00450.00
2011
2012-05-20
0.7035
0.7235
0.7335
0.7735
33000
0.30
00450.00
2011
2012-05-21
0.7032
0.7232
0.7332
0.7732
33000
0.30
00450.00
2011
2012-05-22
0.7029
0.7229
0.7329
0.7729
33000
0.30
00450.00
2011
2012-05-23
0.7026
0.7226
0.7326
0.7726
33000
0.30
00450.00
2011
2012-05-24
0.7022
0.7222
0.7322
0.7723
33000
0.30
00450.00
2011
2012-05-25
0.7019
0.7219
0.7319
0.7719
33000
0.30
00450.00
2011
2012-05-26
0.7016
0.7216
0.7316
0.7716
33000
0.30
00450.00
2011
2012-05-27
0.7013
0.7213
0.7313
0.7713
33000
0.30
00450.00
2011
2012-05-28
0.7009
0.7209
0.7309
0.7710
33000
0.30
00450.00
2011
2012-05-29
0.7006
0.7206
0.7306
0.7706
33000
0.30
00450.00
2011
2012-05-30
0.7003
0.7203
0.7303
0.7703
33000
0.30
00450.00
2011
2012-05-31
0.7000
0.7200
0.7300
0.7700
33000
0.30
00450.00
2011
2012-06-01
0.6996
0.7196
0.7296
0.7697
33000
0.30
00450.00
2011
2012-06-02
0.6993
0.7193
0.7293
0.7693
33000
0.30
00450.00
2011
2012-06-03
0.6990
0.7190
0.7290
0.7690
33000
0.30
00450.00
2011
2012-06-04
0.6986
0.7186
0.7286
0.7687
33000
0.30
00450.00
2011
2012-06-05
0.6983
0.7183
0.7283
0.7683
33000
0.30
00450.00
2011
2012-06-06
0.6980
0.7180
0.7280
0.7680
33000
0.30
00450.00
2011
2012-06-07
0.6976
0.7176
0.7276
0.7677
33000
0.30
00450.00
2011
2012-06-08
0.6973
0.7173
0.7273
0.7673
33000
0.30
00450.00
2011
2012-06-09
0.6970
0.7170
0.7270
0.7670
33000
0.30
00450.00
2011
2012-06-10
0.6966
0.7166
0.7266
0.7667
33000
0.30
00450.00
2011
2012-06-11
0.6963
0.7163
0.7263
0.7663
33000
0.30
00450.00
2011
2012-06-12
0.6960
0.7160
0.7260
0.7660
33000
0.30
00450.00
2011
2012-06-13
0.6956
0.7156
0.7256
0.7657
33000
0.30
00450.00
2011
2012-06-14
0.6953
0.7153
0.7253
0.7653
33000
0.30
00450.00
2011
2012-06-15
0.6950
0.7150
0.7250
0.7650
33000
0.30
00450.00
2011
2012-06-16
0.6946
0.7146
0.7246
0.7647
33000
0.30
00450.00
2011
2012-06-17
0.6943
0.7143
0.7243
0.7643
33000
0.30
00450.00
2011
2012-06-18
0.6940
0.7140
0.7240
0.7640
33000
0.30
00450.00
2011
2012-06-19
0.6936
0.7136
0.7236
0.7637
33000
0.30
00450.00
2011
2012-06-20
0.6933
0.7133
0.7233
0.7633
33000
0.30
00450.00
2011
2012-06-21
0.6930
0.7130
0.7230
0.7630
33000
0.30
00450.00
2011
2012-06-22
0.6926
0.7126
0.7226
0.7627
33000
0.30
00450.00
2011
2012-06-23
0.6923
0.7123
0.7223
0.7623
33000
0.30
00450.00
2011
2012-06-24
0.6920
0.7120
0.7220
0.7620
33000
0.30
00450.00
2011
2012-06-25
0.6916
0.7116
0.7216
0.7617
33000
0.30
00450.00
2011
2012-06-26
0.6913
0.7113
0.7213
0.7613
33000
0.30
00450.00
2011
2012-06-27
0.6910
0.7110
0.7210
0.7610
33000
0.30
00450.00
2011
2012-06-28
0.6906
0.7106
0.7206
0.7607
33000
0.30
00450.00
2011
2012-06-29
0.6903
0.7103
0.7203
0.7603
33000
0.30
00450.00
2011
2012-06-30
0.6900
0.7100
0.7200
0.7600
33000
0.30
00450.00
2011
2012-07-01
0.6893
0.7093
0.7193
0.7594
35000
0.40
00450.00
2011
2012-07-02
0.6887
0.7087
0.7187
0.7587
35000
0.40
00450.00
2011
2012-07-03
0.6880
0.7080
0.7180
0.7581
35000
0.40
00450.00
2011
2012-07-04
0.6874
0.7074
0.7174
0.7574
35000
0.40
00450.00
2011
2012-07-05
0.6867
0.7068
0.7168
0.7568
35000
0.40
00450.00
2011
2012-07-06
0.6861
0.7061
0.7161
0.7561
35000
0.40
00450.00
2011
2012-07-07
0.6855
0.7055
0.7155
0.7555
35000
0.40
00450.00
2011
2012-07-08
0.6848
0.7048
0.7148
0.7548
35000
0.40
00450.00
2011
2012-07-09
0.6842
0.7042
0.7142
0.7542
35000
0.40
00450.00
2011
2012-07-10
0.6835
0.7035
0.7135
0.7535
35000
0.40
00450.00
2011
2012-07-11
0.6829
0.7029
0.7129
0.7529
35000
0.40
00450.00
2011
2012-07-12
0.6822
0.7022
0.7122
0.7523
35000
0.40
00450.00
2011
2012-07-13
0.6816
0.7016
0.7116
0.7516
35000
0.40
00450.00
2011
2012-07-14
0.6809
0.7009
0.7110
0.7510
35000
0.40
00450.00
2011
2012-07-15
0.6803
0.7003
0.7103
0.7503
35000
0.40
00450.00
2011
2012-07-16
0.6797
0.6997
0.7097
0.7497
35000
0.40
00450.00
2011
2012-07-17
0.6790
0.6990
0.7090
0.7490
35000
0.40
00450.00
2011
2012-07-18
0.6784
0.6984
0.7084
0.7484
35000
0.40
00450.00
2011
2012-07-19
0.6777
0.6977
0.7077
0.7477
35000
0.40
00450.00
2011
2012-07-20
0.6771
0.6971
0.7071
0.7471
35000
0.40
00450.00
2011
2012-07-21
0.6764
0.6964
0.7064
0.7465
35000
0.40
00450.00
2011
2012-07-22
0.6758
0.6958
0.7058
0.7458
35000
0.40
00450.00
2011
2012-07-23
0.6751
0.6951
0.7051
0.7452
35000
0.40
00450.00
2011
2012-07-24
0.6745
0.6945
0.7045
0.7445
35000
0.40
00450.00
2011
2012-07-25
0.6738
0.6939
0.7039
0.7439
35000
0.40
00450.00
2011
2012-07-26
0.6732
0.6932
0.7032
0.7432
35000
0.40
00450.00
2011
2012-07-27
0.6726
0.6926
0.7026
0.7426
35000
0.40
00450.00
2011
2012-07-28
0.6719
0.6919
0.7019
0.7419
35000
0.40
00450.00
2011
2012-07-29
0.6713
0.6913
0.7013
0.7413
35000
0.40
00450.00
2011
2012-07-30
0.6706
0.6906
0.7006
0.7406
35000
0.40
00450.00
2011
2012-07-31
0.6700
0.6900
0.7000
0.7400
35000
0.40
00450.00
2011
2012-08-01
0.6697
0.6897
0.6997
0.7397
35000
0.40
00450.00
2011
2012-08-02
0.6693
0.6893
0.6993
0.7394
35000
0.40
00450.00
2011
2012-08-03
0.6690
0.6890
0.6990
0.7390
35000
0.40
00450.00
2011
2012-08-04
0.6687
0.6887
0.6987
0.7387
35000
0.40
00450.00
2011
2012-08-05
0.6684
0.6884
0.6984
0.7384
35000
0.40
00450.00
2011
2012-08-06
0.6680
0.6880
0.6981
0.7381
35000
0.40
00450.00
2011
2012-08-07
0.6677
0.6877
0.6977
0.7377
35000
0.40
00450.00
2011
2012-08-08
0.6674
0.6874
0.6974
0.7374
35000
0.40
00450.00
2011
2012-08-09
0.6671
0.6871
0.6971
0.7371
35000
0.40
00450.00
2011
2012-08-10
0.6668
0.6868
0.6968
0.7368
35000
0.40
00450.00
2011
2012-08-11
0.6664
0.6864
0.6964
0.7365
35000
0.40
00450.00
2011
2012-08-12
0.6661
0.6861
0.6961
0.7361
35000
0.40
00450.00
2011
2012-08-13
0.6658
0.6858
0.6958
0.7358
35000
0.40
00450.00
2011
2012-08-14
0.6655
0.6855
0.6955
0.7355
35000
0.40
00450.00
2011
2012-08-15
0.6651
0.6851
0.6951
0.7352
35000
0.40
00450.00
2011
2012-08-16
0.6648
0.6848
0.6948
0.7348
35000
0.40
00450.00
2011
2012-08-17
0.6645
0.6845
0.6945
0.7345
35000
0.40
00450.00
2011
2012-08-18
0.6642
0.6842
0.6942
0.7342
35000
0.40
00450.00
2011
2012-08-19
0.6638
0.6839
0.6939
0.7339
35000
0.40
00450.00
2011
2012-08-20
0.6635
0.6835
0.6935
0.7336
35000
0.40
00450.00
2011
2012-08-21
0.6632
0.6832
0.6932
0.7332
35000
0.40
00450.00
2011
2012-08-22
0.6629
0.6829
0.6929
0.7329
35000
0.40
00450.00
2011
2012-08-23
0.6626
0.6826
0.6926
0.7326
35000
0.40
00450.00
2011
2012-08-24
0.6622
0.6822
0.6922
0.7323
35000
0.40
00450.00
2011
2012-08-25
0.6619
0.6819
0.6919
0.7319
35000
0.40
00450.00
2011
2012-08-26
0.6616
0.6816
0.6916
0.7316
35000
0.40
00450.00
2011
2012-08-27
0.6613
0.6813
0.6913
0.7313
35000
0.40
00450.00
2011
2012-08-28
0.6609
0.6809
0.6910
0.7310
35000
0.40
00450.00
2011
2012-08-29
0.6606
0.6806
0.6906
0.7306
35000
0.40
00450.00
2011
2012-08-30
0.6603
0.6803
0.6903
0.7303
35000
0.40
00450.00
2011
2012-08-31
0.6600
0.6800
0.6900
0.7300
35000
0.40
00450.00
2011
2012-09-01
0.6596
0.6796
0.6896
0.7297
35000
0.40
00450.00
2011
2012-09-02
0.6593
0.6793
0.6893
0.7293
35000
0.40
00450.00
2011
2012-09-03
0.6590
0.6790
0.6890
0.7290
35000
0.40
00450.00
2011
2012-09-04
0.6586
0.6786
0.6886
0.7287
35000
0.40
00450.00
2011
2012-09-05
0.6583
0.6783
0.6883
0.7283
35000
0.40
00450.00
2011
2012-09-06
0.6580
0.6780
0.6880
0.7280
35000
0.40
00450.00
2011
2012-09-07
0.6576
0.6776
0.6876
0.7277
35000
0.40
00450.00
2011
2012-09-08
0.6573
0.6773
0.6873
0.7273
35000
0.40
00450.00
2011
2012-09-09
0.6570
0.6770
0.6870
0.7270
35000
0.40
00450.00
2011
2012-09-10
0.6566
0.6766
0.6866
0.7267
35000
0.40
00450.00
2011
2012-09-11
0.6563
0.6763
0.6863
0.7263
35000
0.40
00450.00
2011
2012-09-12
0.6560
0.6760
0.6860
0.7260
35000
0.40
00450.00
2011
2012-09-13
0.6556
0.6756
0.6856
0.7257
35000
0.40
00450.00
2011
2012-09-14
0.6553
0.6753
0.6853
0.7253
35000
0.40
00450.00
2011
2012-09-15
0.6550
0.6750
0.6850
0.7250
35000
0.40
00450.00
2011
2012-09-16
0.6546
0.6746
0.6846
0.7247
35000
0.40
00450.00
2011
2012-09-17
0.6543
0.6743
0.6843
0.7243
35000
0.40
00450.00
2011
2012-09-18
0.6540
0.6740
0.6840
0.7240
35000
0.40
00450.00
2011
2012-09-19
0.6536
0.6736
0.6836
0.7237
35000
0.40
00450.00
2011
2012-09-20
0.6533
0.6733
0.6833
0.7233
35000
0.40
00450.00
2011
2012-09-21
0.6530
0.6730
0.6830
0.7230
35000
0.40
00450.00
2011
2012-09-22
0.6526
0.6726
0.6827
0.7227
35000
0.40
00450.00
2011
2012-09-23
0.6523
0.6723
0.6823
0.7223
35000
0.40
00450.00
2011
2012-09-24
0.6520
0.6720
0.6820
0.7220
35000
0.40
00450.00
2011
2012-09-25
0.6516
0.6716
0.6817
0.7217
35000
0.40
00450.00
2011
2012-09-26
0.6513
0.6713
0.6813
0.7213
35000
0.40
00450.00
2011
2012-09-27
0.6510
0.6710
0.6810
0.7210
35000
0.40
00450.00
2011
2012-09-28
0.6506
0.6706
0.6807
0.7207
35000
0.40
00450.00
2011
2012-09-29
0.6503
0.6703
0.6803
0.7203
35000
0.40
00450.00
2011
2012-09-30
0.6500
0.6700
0.6800
0.7200
35000
0.40
00450.00
2011
2012-10-01
0.6500
0.6700
0.6797
0.7197
37500
0.40
00450.00
2011
2012-10-02
0.6500
0.6700
0.6793
0.7194
37500
0.40
00450.00
2011
2012-10-03
0.6500
0.6700
0.6790
0.7190
37500
0.40
00450.00
2011
2012-10-04
0.6500
0.6700
0.6787
0.7187
37500
0.40
00450.00
2011
2012-10-05
0.6500
0.6700
0.6784
0.7184
37500
0.40
00450.00
2011
2012-10-06
0.6500
0.6700
0.6780
0.7181
37500
0.40
00450.00
2011
2012-10-07
0.6500
0.6700
0.6777
0.7177
37500
0.40
00450.00
2011
2012-10-08
0.6500
0.6700
0.6774
0.7174
37500
0.40
00450.00
2011
2012-10-09
0.6500
0.6700
0.6771
0.7171
37500
0.40
00450.00
2011
2012-10-10
0.6500
0.6700
0.6768
0.7168
37500
0.40
00450.00
2011
2012-10-11
0.6500
0.6700
0.6764
0.7164
37500
0.40
00450.00
2011
2012-10-12
0.6500
0.6700
0.6761
0.7161
37500
0.40
00450.00
2011
2012-10-13
0.6500
0.6700
0.6758
0.7158
37500
0.40
00450.00
2011
2012-10-14
0.6500
0.6700
0.6755
0.7155
37500
0.40
00450.00
2011
2012-10-15
0.6500
0.6700
0.6751
0.7152
37500
0.40
00450.00
2011
2012-10-16
0.6500
0.6700
0.6748
0.7148
37500
0.40
00450.00
2011
2012-10-17
0.6500
0.6700
0.6745
0.7145
37500
0.40
00450.00
2011
2012-10-18
0.6500
0.6700
0.6742
0.7142
37500
0.40
00450.00
2011
2012-10-19
0.6500
0.6700
0.6738
0.7139
37500
0.40
00450.00
2011
2012-10-20
0.6500
0.6700
0.6735
0.7135
37500
0.40
00450.00
2011
2012-10-21
0.6500
0.6700
0.6732
0.7132
37500
0.40
00450.00
2011
2012-10-22
0.6500
0.6700
0.6729
0.7129
37500
0.40
00450.00
2011
2012-10-23
0.6500
0.6700
0.6726
0.7126
37500
0.40
00450.00
2011
2012-10-24
0.6500
0.6700
0.6722
0.7123
37500
0.40
00450.00
2011
2012-10-25
0.6500
0.6700
0.6719
0.7119
37500
0.40
00450.00
2011
2012-10-26
0.6500
0.6700
0.6716
0.7116
37500
0.40
00450.00
2011
2012-10-27
0.6500
0.6700
0.6713
0.7113
37500
0.40
00450.00
2011
2012-10-28
0.6500
0.6700
0.6709
0.7110
37500
0.40
00450.00
2011
2012-10-29
0.6500
0.6700
0.6706
0.7106
37500
0.40
00450.00
2011
2012-10-30
0.6500
0.6700
0.6703
0.7103
37500
0.40
00450.00
2011
2012-10-31
0.6500
0.6700
0.6700
0.7100
37500
0.40
00450.00
2011
2012-11-01
0.6493
0.6696
0.6700
0.7097
37500
0.40
00450.00
2011
2012-11-02
0.6486
0.6693
0.6700
0.7093
37500
0.40
00450.00
2011
2012-11-03
0.6480
0.6690
0.6700
0.7090
37500
0.40
00450.00
2011
2012-11-04
0.6473
0.6686
0.6700
0.7087
37500
0.40
00450.00
2011
2012-11-05
0.6466
0.6683
0.6700
0.7083
37500
0.40
00450.00
2011
2012-11-06
0.6460
0.6680
0.6700
0.7080
37500
0.40
00450.00
2011
2012-11-07
0.6453
0.6676
0.6700
0.7077
37500
0.40
00450.00
2011
2012-11-08
0.6446
0.6673
0.6700
0.7073
37500
0.40
00450.00
2011
2012-11-09
0.6440
0.6670
0.6700
0.7070
37500
0.40
00450.00
2011
2012-11-10
0.6433
0.6666
0.6700
0.7067
37500
0.40
00450.00
2011
2012-11-11
0.6426
0.6663
0.6700
0.7063
37500
0.40
00450.00
2011
2012-11-12
0.6420
0.6660
0.6700
0.7060
37500
0.40
00450.00
2011
2012-11-13
0.6413
0.6656
0.6700
0.7057
37500
0.40
00450.00
2011
2012-11-14
0.6406
0.6653
0.6700
0.7053
37500
0.40
00450.00
2011
2012-11-15
0.6400
0.6650
0.6700
0.7050
37500
0.40
00450.00
2011
2012-11-16
0.6393
0.6646
0.6700
0.7047
37500
0.40
00450.00
2011
2012-11-17
0.6386
0.6643
0.6700
0.7043
37500
0.40
00450.00
2011
2012-11-18
0.6380
0.6640
0.6700
0.7040
37500
0.40
00450.00
2011
2012-11-19
0.6373
0.6636
0.6700
0.7037
37500
0.40
00450.00
2011
2012-11-20
0.6366
0.6633
0.6700
0.7033
37500
0.40
00450.00
2011
2012-11-21
0.6360
0.6630
0.6700
0.7030
37500
0.40
00450.00
2011
2012-11-22
0.6353
0.6626
0.6700
0.7027
37500
0.40
00450.00
2011
2012-11-23
0.6346
0.6623
0.6700
0.7023
37500
0.40
00450.00
2011
2012-11-24
0.6340
0.6620
0.6700
0.7020
37500
0.40
00450.00
2011
2012-11-25
0.6333
0.6616
0.6700
0.7017
37500
0.40
00450.00
2011
2012-11-26
0.6327
0.6613
0.6700
0.7013
37500
0.40
00450.00
2011
2012-11-27
0.6320
0.6610
0.6700
0.7010
37500
0.40
00450.00
2011
2012-11-28
0.6313
0.6606
0.6700
0.7007
37500
0.40
00450.00
2011
2012-11-29
0.6307
0.6603
0.6700
0.7003
37500
0.40
00450.00
2011
2012-11-30
0.6300
0.6600
0.6700
0.7000
37500
0.40
00450.00
2011
2012-12-01
0.6300
0.6597
0.6700
0.7000
37500
0.40
00450.00
2011
2012-12-02
0.6300
0.6593
0.6700
0.7000
37500
0.40
00450.00
2011
2012-12-03
0.6300
0.6590
0.6700
0.7000
37500
0.40
00450.00
2011
2012-12-04
0.6300
0.6587
0.6700
0.7000
37500
0.40
00450.00
2011
2012-12-05
0.6300
0.6584
0.6700
0.7000
37500
0.40
00450.00
2011
2012-12-06
0.6300
0.6580
0.6700
0.7000
37500
0.40
00450.00
2011
2012-12-07
0.6300
0.6577
0.6700
0.7000
37500
0.40
00450.00
2011
2012-12-08
0.6300
0.6574
0.6700
0.7000
37500
0.40
00450.00
2011
2012-12-09
0.6300
0.6571
0.6700
0.7000
37500
0.40
00450.00
2011
2012-12-10
0.6300
0.6568
0.6700
0.7000
37500
0.40
00450.00
2011
2012-12-11
0.6300
0.6564
0.6700
0.7000
37500
0.40
00450.00
2011
2012-12-12
0.6300
0.6561
0.6700
0.7000
37500
0.40
00450.00
2011
2012-12-13
0.6300
0.6558
0.6700
0.7000
37500
0.40
00450.00
2011
2012-12-14
0.6300
0.6555
0.6700
0.7000
37500
0.40
00450.00
2011
2012-12-15
0.6300
0.6551
0.6700
0.7000
37500
0.40
00450.00
2011
2012-12-16
0.6300
0.6548
0.6700
0.7000
37500
0.40
00450.00
2011
2012-12-17
0.6300
0.6545
0.6700
0.7000
37500
0.40
00450.00
2011
2012-12-18
0.6300
0.6542
0.6700
0.7000
37500
0.40
00450.00
2011
2012-12-19
0.6300
0.6539
0.6700
0.7000
37500
0.40
00450.00
2011
2012-12-20
0.6300
0.6535
0.6700
0.7000
37500
0.40
00450.00
2011
2012-12-21
0.6300
0.6532
0.6700
0.7000
37500
0.40
00450.00
2011
2012-12-22
0.6300
0.6529
0.6700
0.7000
37500
0.40
00450.00
2011
2012-12-23
0.6300
0.6526
0.6700
0.7000
37500
0.40
00450.00
2011
2012-12-24
0.6300
0.6522
0.6700
0.7000
37500
0.40
00450.00
2011
2012-12-25
0.6300
0.6519
0.6700
0.7000
37500
0.40
00450.00
2011
2012-12-26
0.6300
0.6516
0.6700
0.7000
37500
0.40
00450.00
2011
2012-12-27
0.6300
0.6513
0.6700
0.7000
37500
0.40
00450.00
2011
2012-12-28
0.6300
0.6510
0.6700
0.7000
37500
0.40
00450.00
2011
2012-12-29
0.6300
0.6506
0.6700
0.7000
37500
0.40
00450.00
2011
2012-12-30
0.6300
0.6503
0.6700
0.7000
37500
0.40
00450.00
2011
2012-12-31
0.6300
0.6500
0.6700
0.7000
37500
0.40
00450.00
2011
2013-01-01
0.6300
0.6500
0.6697
0.6997
40000
0.40
00450.00
2011
2013-01-02
0.6300
0.6500
0.6693
0.6994
40000
0.40
00450.00
2011
2013-01-03
0.6300
0.6500
0.6690
0.6990
40000
0.40
00450.00
2011
2013-01-04
0.6300
0.6500
0.6687
0.6987
40000
0.40
00450.00
2011
2013-01-05
0.6300
0.6500
0.6684
0.6984
40000
0.40
00450.00
2011
2013-01-06
0.6300
0.6500
0.6680
0.6981
40000
0.40
00450.00
2011
2013-01-07
0.6300
0.6500
0.6677
0.6977
40000
0.40
00450.00
2011
2013-01-08
0.6300
0.6500
0.6674
0.6974
40000
0.40
00450.00
2011
2013-01-09
0.6300
0.6500
0.6671
0.6971
40000
0.40
00450.00
2011
2013-01-10
0.6300
0.6500
0.6667
0.6968
40000
0.40
00450.00
2011
2013-01-11
0.6300
0.6500
0.6664
0.6964
40000
0.40
00450.00
2011
2013-01-12
0.6300
0.6500
0.6661
0.6961
40000
0.40
00450.00
2011
2013-01-13
0.6300
0.6500
0.6658
0.6958
40000
0.40
00450.00
2011
2013-01-14
0.6300
0.6500
0.6655
0.6955
40000
0.40
00450.00
2011
2013-01-15
0.6300
0.6500
0.6651
0.6952
40000
0.40
00450.00
2011
2013-01-16
0.6300
0.6500
0.6648
0.6948
40000
0.40
00450.00
2011
2013-01-17
0.6300
0.6500
0.6645
0.6945
40000
0.40
00450.00
2011
2013-01-18
0.6300
0.6500
0.6642
0.6942
40000
0.40
00450.00
2011
2013-01-19
0.6300
0.6500
0.6638
0.6939
40000
0.40
00450.00
2011
2013-01-20
0.6300
0.6500
0.6635
0.6935
40000
0.40
00450.00
2011
2013-01-21
0.6300
0.6500
0.6632
0.6932
40000
0.40
00450.00
2011
2013-01-22
0.6300
0.6500
0.6629
0.6929
40000
0.40
00450.00
2011
2013-01-23
0.6300
0.6500
0.6626
0.6926
40000
0.40
00450.00
2011
2013-01-24
0.6300
0.6500
0.6622
0.6922
40000
0.40
00450.00
2011
2013-01-25
0.6300
0.6500
0.6619
0.6919
40000
0.40
00450.00
2011
2013-01-26
0.6300
0.6500
0.6616
0.6916
40000
0.40
00450.00
2011
2013-01-27
0.6300
0.6500
0.6613
0.6913
40000
0.40
00450.00
2011
2013-01-28
0.6300
0.6500
0.6609
0.6910
40000
0.40
00450.00
2011
2013-01-29
0.6300
0.6500
0.6606
0.6906
40000
0.40
00450.00
2011
2013-01-30
0.6300
0.6500
0.6603
0.6903
40000
0.40
00450.00
2011
2013-01-31
0.6300
0.6500
0.6600
0.6900
40000
0.40
00450.00
2011
2013-02-01
0.6293
0.6496
0.6596
0.6896
40000
0.40
00450.00
2011
2013-02-02
0.6286
0.6493
0.6593
0.6893
40000
0.40
00450.00
2011
2013-02-03
0.6278
0.6489
0.6589
0.6889
40000
0.40
00450.00
2011
2013-02-04
0.6271
0.6486
0.6585
0.6885
40000
0.40
00450.00
2011
2013-02-05
0.6264
0.6482
0.6582
0.6882
40000
0.40
00450.00
2011
2013-02-06
0.6257
0.6478
0.6578
0.6878
40000
0.40
00450.00
2011
2013-02-07
0.6250
0.6475
0.6575
0.6875
40000
0.40
00450.00
2011
2013-02-08
0.6243
0.6471
0.6571
0.6871
40000
0.40
00450.00
2011
2013-02-09
0.6236
0.6468
0.6568
0.6868
40000
0.40
00450.00
2011
2013-02-10
0.6228
0.6464
0.6564
0.6864
40000
0.40
00450.00
2011
2013-02-11
0.6221
0.6461
0.6560
0.6860
40000
0.40
00450.00
2011
2013-02-12
0.6214
0.6457
0.6557
0.6857
40000
0.40
00450.00
2011
2013-02-13
0.6207
0.6453
0.6553
0.6853
40000
0.40
00450.00
2011
2013-02-14
0.6200
0.6450
0.6550
0.6850
40000
0.40
00450.00
2011
2013-02-15
0.6193
0.6446
0.6546
0.6846
40000
0.40
00450.00
2011
2013-02-16
0.6186
0.6443
0.6543
0.6843
40000
0.40
00450.00
2011
2013-02-17
0.6178
0.6439
0.6539
0.6839
40000
0.40
00450.00
2011
2013-02-18
0.6171
0.6436
0.6536
0.6835
40000
0.40
00450.00
2011
2013-02-19
0.6164
0.6432
0.6532
0.6832
40000
0.40
00450.00
2011
2013-02-20
0.6157
0.6428
0.6528
0.6828
40000
0.40
00450.00
2011
2013-02-21
0.6150
0.6425
0.6525
0.6825
40000
0.40
00450.00
2011
2013-02-22
0.6143
0.6421
0.6521
0.6821
40000
0.40
00450.00
2011
2013-02-23
0.6136
0.6418
0.6518
0.6818
40000
0.40
00450.00
2011
2013-02-24
0.6128
0.6414
0.6514
0.6814
40000
0.40
00450.00
2011
2013-02-25
0.6121
0.6411
0.6511
0.6810
40000
0.40
00450.00
2011
2013-02-26
0.6114
0.6407
0.6507
0.6807
40000
0.40
00450.00
2011
2013-02-27
0.6107
0.6403
0.6503
0.6803
40000
0.40
00450.00
2011
2013-02-28
0.6100
0.6400
0.6500
0.6800
40000
0.40
00450.00
2011
2013-03-01
0.6093
0.6393
0.6497
0.6790
40000
0.40
00450.00
2011
2013-03-02
0.6087
0.6387
0.6493
0.6780
40000
0.40
00450.00
2011
2013-03-03
0.6081
0.6381
0.6490
0.6771
40000
0.40
00450.00
2011
2013-03-04
0.6074
0.6374
0.6487
0.6761
40000
0.40
00450.00
2011
2013-03-05
0.6068
0.6368
0.6484
0.6751
40000
0.40
00450.00
2011
2013-03-06
0.6061
0.6361
0.6480
0.6742
40000
0.40
00450.00
2011
2013-03-07
0.6055
0.6355
0.6477
0.6732
40000
0.40
00450.00
2011
2013-03-08
0.6048
0.6348
0.6474
0.6722
40000
0.40
00450.00
2011
2013-03-09
0.6042
0.6342
0.6471
0.6713
40000
0.40
00450.00
2011
2013-03-10
0.6035
0.6335
0.6468
0.6703
40000
0.40
00450.00
2011
2013-03-11
0.6029
0.6329
0.6464
0.6693
40000
0.40
00450.00
2011
2013-03-12
0.6022
0.6322
0.6461
0.6684
40000
0.40
00450.00
2011
2013-03-13
0.6016
0.6316
0.6458
0.6674
40000
0.40
00450.00
2011
2013-03-14
0.6010
0.6310
0.6455
0.6664
40000
0.40
00450.00
2011
2013-03-15
0.6003
0.6303
0.6451
0.6655
40000
0.40
00450.00
2011
2013-03-16
0.5997
0.6297
0.6448
0.6645
40000
0.40
00450.00
2011
2013-03-17
0.5990
0.6290
0.6445
0.6635
40000
0.40
00450.00
2011
2013-03-18
0.5984
0.6284
0.6442
0.6626
40000
0.40
00450.00
2011
2013-03-19
0.5977
0.6277
0.6439
0.6616
40000
0.40
00450.00
2011
2013-03-20
0.5971
0.6271
0.6435
0.6606
40000
0.40
00450.00
2011
2013-03-21
0.5964
0.6264
0.6432
0.6596
40000
0.40
00450.00
2011
2013-03-22
0.5958
0.6258
0.6429
0.6587
40000
0.40
00450.00
2011
2013-03-23
0.5952
0.6251
0.6426
0.6577
40000
0.40
00450.00
2011
2013-03-24
0.5945
0.6245
0.6422
0.6567
40000
0.40
00450.00
2011
2013-03-25
0.5939
0.6239
0.6419
0.6558
40000
0.40
00450.00
2011
2013-03-26
0.5932
0.6232
0.6416
0.6548
40000
0.40
00450.00
2011
2013-03-27
0.5926
0.6226
0.6413
0.6538
40000
0.40
00450.00
2011
2013-03-28
0.5919
0.6219
0.6410
0.6529
40000
0.40
00450.00
2011
2013-03-29
0.5913
0.6213
0.6406
0.6519
40000
0.40
00450.00
2011
2013-03-30
0.5906
0.6206
0.6403
0.6509
40000
0.40
00450.00
2011
2013-03-31
0.5900
0.6200
0.6400
0.6500
40000
0.40
00450.00
2011
2013-04-01
0.5893
0.6197
0.6396
0.6496
42500
0.40
00450.00
2011
2013-04-02
0.5886
0.6193
0.6393
0.6493
42500
0.40
00450.00
2011
2013-04-03
0.5880
0.6190
0.6390
0.6490
42500
0.40
00450.00
2011
2013-04-04
0.5873
0.6187
0.6386
0.6486
42500
0.40
00450.00
2011
2013-04-05
0.5866
0.6183
0.6383
0.6483
42500
0.40
00450.00
2011
2013-04-06
0.5860
0.6180
0.6380
0.6480
42500
0.40
00450.00
2011
2013-04-07
0.5853
0.6177
0.6376
0.6476
42500
0.40
00450.00
2011
2013-04-08
0.5846
0.6173
0.6373
0.6473
42500
0.40
00450.00
2011
2013-04-09
0.5840
0.6170
0.6370
0.6470
42500
0.40
00450.00
2011
2013-04-10
0.5833
0.6167
0.6366
0.6466
42500
0.40
00450.00
2011
2013-04-11
0.5826
0.6163
0.6363
0.6463
42500
0.40
00450.00
2011
2013-04-12
0.5820
0.6160
0.6360
0.6460
42500
0.40
00450.00
2011
2013-04-13
0.5813
0.6157
0.6356
0.6456
42500
0.40
00450.00
2011
2013-04-14
0.5806
0.6153
0.6353
0.6453
42500
0.40
00450.00
2011
2013-04-15
0.5800
0.6150
0.6350
0.6450
42500
0.40
00450.00
2011
2013-04-16
0.5793
0.6147
0.6346
0.6446
42500
0.40
00450.00
2011
2013-04-17
0.5786
0.6143
0.6343
0.6443
42500
0.40
00450.00
2011
2013-04-18
0.5780
0.6140
0.6340
0.6440
42500
0.40
00450.00
2011
2013-04-19
0.5773
0.6137
0.6336
0.6436
42500
0.40
00450.00
2011
2013-04-20
0.5766
0.6133
0.6333
0.6433
42500
0.40
00450.00
2011
2013-04-21
0.5760
0.6130
0.6330
0.6430
42500
0.40
00450.00
2011
2013-04-22
0.5753
0.6127
0.6326
0.6426
42500
0.40
00450.00
2011
2013-04-23
0.5746
0.6123
0.6323
0.6423
42500
0.40
00450.00
2011
2013-04-24
0.5740
0.6120
0.6320
0.6420
42500
0.40
00450.00
2011
2013-04-25
0.5733
0.6117
0.6316
0.6416
42500
0.40
00450.00
2011
2013-04-26
0.5726
0.6113
0.6313
0.6413
42500
0.40
00450.00
2011
2013-04-27
0.5720
0.6110
0.6310
0.6410
42500
0.40
00450.00
2011
2013-04-28
0.5713
0.6107
0.6306
0.6406
42500
0.40
00450.00
2011
2013-04-29
0.5706
0.6103
0.6303
0.6403
42500
0.40
00450.00
2011
2013-04-30
0.5700
0.6100
0.6300
0.6400
42500
0.40
00450.00
2011
2013-05-01
0.5693
0.6090
0.6290
0.6397
42500
0.40
00450.00
2011
2013-05-02
0.5687
0.6081
0.6280
0.6393
42500
0.40
00450.00
2011
2013-05-03
0.5680
0.6071
0.6271
0.6390
42500
0.40
00450.00
2011
2013-05-04
0.5674
0.6061
0.6261
0.6387
42500
0.40
00450.00
2011
2013-05-05
0.5667
0.6051
0.6251
0.6384
42500
0.40
00450.00
2011
2013-05-06
0.5661
0.6042
0.6242
0.6380
42500
0.40
00450.00
2011
2013-05-07
0.5655
0.6032
0.6232
0.6377
42500
0.40
00450.00
2011
2013-05-08
0.5648
0.6022
0.6222
0.6374
42500
0.40
00450.00
2011
2013-05-09
0.5642
0.6013
0.6213
0.6371
42500
0.40
00450.00
2011
2013-05-10
0.5635
0.6003
0.6203
0.6368
42500
0.40
00450.00
2011
2013-05-11
0.5629
0.5993
0.6193
0.6364
42500
0.40
00450.00
2011
2013-05-12
0.5622
0.5984
0.6184
0.6361
42500
0.40
00450.00
2011
2013-05-13
0.5616
0.5974
0.6174
0.6358
42500
0.40
00450.00
2011
2013-05-14
0.5609
0.5964
0.6164
0.6355
42500
0.40
00450.00
2011
2013-05-15
0.5603
0.5955
0.6155
0.6351
42500
0.40
00450.00
2011
2013-05-16
0.5596
0.5945
0.6145
0.6348
42500
0.40
00450.00
2011
2013-05-17
0.5590
0.5935
0.6135
0.6345
42500
0.40
00450.00
2011
2013-05-18
0.5584
0.5926
0.6126
0.6342
42500
0.40
00450.00
2011
2013-05-19
0.5577
0.5916
0.6116
0.6339
42500
0.40
00450.00
2011
2013-05-20
0.5571
0.5906
0.6106
0.6335
42500
0.40
00450.00
2011
2013-05-21
0.5564
0.5897
0.6097
0.6332
42500
0.40
00450.00
2011
2013-05-22
0.5558
0.5887
0.6087
0.6329
42500
0.40
00450.00
2011
2013-05-23
0.5551
0.5877
0.6077
0.6326
42500
0.40
00450.00
2011
2013-05-24
0.5545
0.5868
0.6068
0.6322
42500
0.40
00450.00
2011
2013-05-25
0.5538
0.5858
0.6058
0.6319
42500
0.40
00450.00
2011
2013-05-26
0.5532
0.5848
0.6048
0.6316
42500
0.40
00450.00
2011
2013-05-27
0.5526
0.5839
0.6039
0.6313
42500
0.40
00450.00
2011
2013-05-28
0.5519
0.5829
0.6029
0.6310
42500
0.40
00450.00
2011
2013-05-29
0.5513
0.5819
0.6019
0.6306
42500
0.40
00450.00
2011
2013-05-30
0.5506
0.5810
0.6010
0.6303
42500
0.40
00450.00
2011
2013-05-31
0.5500
0.5800
0.6000
0.6300
42500
0.40
00450.00
2011
2013-06-01
0.5493
0.5790
0.5990
0.6290
42500
0.40
00450.00
2011
2013-06-02
0.5486
0.5780
0.5980
0.6280
42500
0.40
00450.00
2011
2013-06-03
0.5480
0.5770
0.5970
0.6270
42500
0.40
00450.00
2011
2013-06-04
0.5473
0.5760
0.5960
0.6260
42500
0.40
00450.00
2011
2013-06-05
0.5466
0.5750
0.5950
0.6250
42500
0.40
00450.00
2011
2013-06-06
0.5460
0.5740
0.5940
0.6240
42500
0.40
00450.00
2011
2013-06-07
0.5453
0.5730
0.5930
0.6230
42500
0.40
00450.00
2011
2013-06-08
0.5446
0.5720
0.5920
0.6220
42500
0.40
00450.00
2011
2013-06-09
0.5440
0.5710
0.5910
0.6210
42500
0.40
00450.00
2011
2013-06-10
0.5433
0.5700
0.5900
0.6200
42500
0.40
00450.00
2011
2013-06-11
0.5426
0.5690
0.5890
0.6190
42500
0.40
00450.00
2011
2013-06-12
0.5420
0.5680
0.5880
0.6180
42500
0.40
00450.00
2011
2013-06-13
0.5413
0.5670
0.5870
0.6170
42500
0.40
00450.00
2011
2013-06-14
0.5406
0.5660
0.5860
0.6160
42500
0.40
00450.00
2011
2013-06-15
0.5400
0.5650
0.5850
0.6150
42500
0.40
00450.00
2011
2013-06-16
0.5393
0.5640
0.5840
0.6140
42500
0.40
00450.00
2011
2013-06-17
0.5386
0.5630
0.5830
0.6130
42500
0.40
00450.00
2011
2013-06-18
0.5380
0.5620
0.5820
0.6120
42500
0.40
00450.00
2011
2013-06-19
0.5373
0.5610
0.5810
0.6110
42500
0.40
00450.00
2011
2013-06-20
0.5366
0.5600
0.5800
0.6100
42500
0.40
00450.00
2011
2013-06-21
0.5360
0.5590
0.5790
0.6090
42500
0.40
00450.00
2011
2013-06-22
0.5353
0.5580
0.5780
0.6080
42500
0.40
00450.00
2011
2013-06-23
0.5346
0.5570
0.5770
0.6070
42500
0.40
00450.00
2011
2013-06-24
0.5340
0.5560
0.5760
0.6060
42500
0.40
00450.00
2011
2013-06-25
0.5333
0.5550
0.5750
0.6050
42500
0.40
00450.00
2011
2013-06-26
0.5326
0.5540
0.5740
0.6040
42500
0.40
00450.00
2011
2013-06-27
0.5320
0.5530
0.5730
0.6030
42500
0.40
00450.00
2011
2013-06-28
0.5313
0.5520
0.5720
0.6020
42500
0.40
00450.00
2011
2013-06-29
0.5306
0.5510
0.5710
0.6010
42500
0.40
00450.00
2011
2013-06-30
0.5300
0.5500
0.5700
0.6000
42500
0.40
00450.00
2011
2013-07-01
0.5287
0.5487
0.5693
0.5990
42500
0.40
00450.00
2011
2013-07-02
0.5274
0.5474
0.5687
0.5981
42500
0.40
00450.00
2011
2013-07-03
0.5261
0.5461
0.5680
0.5971
42500
0.40
00450.00
2011
2013-07-04
0.5248
0.5448
0.5674
0.5961
42500
0.40
00450.00
2011
2013-07-05
0.5235
0.5435
0.5668
0.5952
42500
0.40
00450.00
2011
2013-07-06
0.5222
0.5422
0.5661
0.5942
42500
0.40
00450.00
2011
2013-07-07
0.5209
0.5410
0.5655
0.5932
42500
0.40
00450.00
2011
2013-07-08
0.5197
0.5397
0.5648
0.5922
42500
0.40
00450.00
2011
2013-07-09
0.5184
0.5384
0.5642
0.5913
42500
0.40
00450.00
2011
2013-07-10
0.5171
0.5371
0.5635
0.5903
42500
0.40
00450.00
2011
2013-07-11
0.5158
0.5358
0.5629
0.5893
42500
0.40
00450.00
2011
2013-07-12
0.5145
0.5345
0.5622
0.5884
42500
0.40
00450.00
2011
2013-07-13
0.5132
0.5332
0.5616
0.5874
42500
0.40
00450.00
2011
2013-07-14
0.5119
0.5319
0.5610
0.5864
42500
0.40
00450.00
2011
2013-07-15
0.5106
0.5306
0.5603
0.5855
42500
0.40
00450.00
2011
2013-07-16
0.5093
0.5293
0.5597
0.5845
42500
0.40
00450.00
2011
2013-07-17
0.5080
0.5281
0.5590
0.5835
42500
0.40
00450.00
2011
2013-07-18
0.5068
0.5268
0.5584
0.5826
42500
0.40
00450.00
2011
2013-07-19
0.5055
0.5255
0.5577
0.5816
42500
0.40
00450.00
2011
2013-07-20
0.5042
0.5242
0.5571
0.5806
42500
0.40
00450.00
2011
2013-07-21
0.5029
0.5229
0.5564
0.5797
42500
0.40
00450.00
2011
2013-07-22
0.5016
0.5216
0.5558
0.5787
42500
0.40
00450.00
2011
2013-07-23
0.5003
0.5203
0.5551
0.5777
42500
0.40
00450.00
2011
2013-07-24
0.4990
0.5190
0.5545
0.5768
42500
0.40
00450.00
2011
2013-07-25
0.4977
0.5177
0.5539
0.5758
42500
0.40
00450.00
2011
2013-07-26
0.4964
0.5164
0.5532
0.5748
42500
0.40
00450.00
2011
2013-07-27
0.4951
0.5152
0.5526
0.5739
42500
0.40
00450.00
2011
2013-07-28
0.4939
0.5139
0.5519
0.5729
42500
0.40
00450.00
2011
2013-07-29
0.4926
0.5126
0.5513
0.5719
42500
0.40
00450.00
2011
2013-07-30
0.4913
0.5113
0.5506
0.5710
42500
0.40
00450.00
2011
2013-07-31
0.4900
0.5100
0.5500
0.5700
42500
0.40
00450.00



 
 

--------------------------------------------------------------------------------

 
Attachment 2

[avislogo.jpg]Daily Rental Repurchase Program
 
Vehicle Line Mix
 
 2011MY
 
 2011MY
 2011MY
 
 2011MY Incentive Allowance Summary
       
 VN9
 YT2
 
 Negotiated
 
 VN9 / LT
 YT2 / ST
 Negotiated
 LT
 ST
 Total
   
 Current
 
 LT
 ST
 
 Funds
 
 MY Bonus
 MY Bonus
 Funds
 MY Bonus
 MY Bonus
 Cost
   
 -Units-
 
 -Units-
 -Units-
 
 $/Unit
 
 $/Unit
 $/Unit
 Total $
 Total $
 Total $
 Total $
                             
 Aveo
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Cruze
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 HHR
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Malibu
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Regal
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 LaCrosse
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Impala
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Lucerne
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 DTS
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 STS
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 SRX
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 CTS
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Tahoe
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Yukon
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Escalade
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Suburban
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Yukon XL
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Silverado
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Sierra
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Canyon
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Colorado
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Avalanche
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Camaro
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Corvette
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Enclave
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Traverse
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Equinox
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Terrain
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Acadia
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Express
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Savanna
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Camaro Convertible
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
   
0
               
0
0
0
0
   
0
               
0
0
0
0
   
0
               
0
0
0
0
 Repurchase Totals
 
[REDACTED]
 
[REDACTED]
[REDACTED]
         
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                         
CHECK
0
                             
Date
     
Avis Budget Group Acknowledged and Agreed
   
GM Approved
         




 
 

--------------------------------------------------------------------------------

 

Attachment 2

[avislogo.jpg]Daily Rental Repurchase Program


   
Volume Amendments
       
QUARTERLY UPDATES
     
Initial
OCT
JAN
APR
JUL
OCT
JAN
APR
FINAL
Revised
TOTAL
 Vehicle Line Mix
Contract
2010
2011
2011
2011
2011
2012
2012
RECON
Contract
ADJ
                       
 Aveo
[REDACTED]
               
[REDACTED]
[REDACTED]
 Cruze
[REDACTED]
               
[REDACTED]
[REDACTED]
 HHR
[REDACTED]
               
[REDACTED]
[REDACTED]
 Malibu
[REDACTED]
               
[REDACTED]
[REDACTED]
 Regal
[REDACTED]
               
[REDACTED]
[REDACTED]
 LaCrosse
[REDACTED]
               
[REDACTED]
[REDACTED]
 Impala
[REDACTED]
               
[REDACTED]
[REDACTED]
 Lucerne
[REDACTED]
               
[REDACTED]
[REDACTED]
 DTS
[REDACTED]
               
[REDACTED]
[REDACTED]
 STS
[REDACTED]
               
[REDACTED]
[REDACTED]
 SRX
[REDACTED]
               
[REDACTED]
[REDACTED]
 CTS
[REDACTED]
               
[REDACTED]
[REDACTED]
 Tahoe
[REDACTED]
               
[REDACTED]
[REDACTED]
 Yukon
[REDACTED]
               
[REDACTED]
[REDACTED]
 Escalade
[REDACTED]
               
[REDACTED]
[REDACTED]
 Suburban
[REDACTED]
               
[REDACTED]
[REDACTED]
 Yukon XL
[REDACTED]
               
[REDACTED]
[REDACTED]
 Silverado
[REDACTED]
               
[REDACTED]
[REDACTED]
 Sierra
[REDACTED]
               
[REDACTED]
[REDACTED]
 Canyon
[REDACTED]
               
[REDACTED]
[REDACTED]
 Colorado
[REDACTED]
               
[REDACTED]
[REDACTED]
 Avalanche
[REDACTED]
               
[REDACTED]
[REDACTED]
 Camaro
[REDACTED]
               
[REDACTED]
[REDACTED]
 Corvette
[REDACTED]
               
[REDACTED]
[REDACTED]
 Enclave
[REDACTED]
               
[REDACTED]
[REDACTED]
 Traverse
[REDACTED]
               
[REDACTED]
[REDACTED]
 Equinox
[REDACTED]
               
[REDACTED]
[REDACTED]
 Terrain
[REDACTED]
               
[REDACTED]
[REDACTED]
 Acadia
[REDACTED]
               
[REDACTED]
[REDACTED]
 Express
[REDACTED]
               
[REDACTED]
[REDACTED]
 Savanna
[REDACTED]
               
[REDACTED]
[REDACTED]
 Camaro Convertible
[REDACTED]
               
[REDACTED]
[REDACTED]
                   
0
0
                   
0
0
                   
0
0
                   
0
0
                       
 Repurchase Totals
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                   
[REDACTED]
 




 
 

--------------------------------------------------------------------------------

 
 
 
Attachment 3




GM Logo [gmagreement1.jpg]


GENERAL MOTORS
2011MY SHORT-TERM YT2 - DAILY RENTAL PURCHASE PROGRAM GUIDELINES


 1.
PROGRAM NAME AND NUMBER:



 
2011 Model Year Short-Term Daily Rental Purchase Program for Daily Rental
Operators

 
Program Code:  YT2 (Avis Only)

 
Program No. 03-11-GRP2-1



 2.
PROGRAM DESCRIPTION:



 
To provide General Motors dealers certain purchase information on selected 2011
Model Year passenger cars and light duty trucks sold and delivered by GM dealers
to qualified daily rental operators and eligible for purchase by General Motors
in accordance with the guidelines herein.



 
This program contains the following attachments:



Attachment  3A:
Vehicle Depreciation Rates

Attachment  3B:
Required Minimum Equipment Levels

 
Attachment  3C:
GM 2010CY Daily Rental Guaranteed Residual Program Turn-In Standards And
Procedures



 3.
PROGRAM ALLOWANCES:



 
The purchase amount shall be calculated beginning with dealer invoice including
freight.  Deducted from Dealer Invoice will be depreciation factored on the
monthly depreciation rate times 12 months and divided by 365 days in the year
multiplied by the number of days in service determined by the day the vehicle is
returned to and accepted by General Motors in accordance with GM 2010CY Daily
Rental Guaranteed Residual Program Turn-In Standards And Procedures (Attachment
3C).



 
-
Return purchase amount will be net of calculated depreciation and applicable
damage including MET items and/or mileage penalties as well as any other
applicable administration fees as noted in the GM 2010CY Daily Rental Guaranteed
Residual Program Turn-In Standards And Procedures (Attachment 3C).



 
-
In-service date shall be five (5) days following the expiration in-transit date
as shown on the factory invoice.



-               Out-of-service date shall be the date the vehicle is returned to
an approved GM turn-in site provided the rental fleet customer meets all program
parameters and completes the sign-off procedures.


 
Vehicles are not eligible for Preferred Equipment Group (P.E.G.)/Option package
discounts.



The following models are not eligible:  Van Conversions (including Hi-Cube and
Step-Van) & Full Size Cargo Vans.
 
 
 
1

--------------------------------------------------------------------------------

 
 
Vehicles delivered from dealer inventory are not eligible for enrollment in the
2011 Daily Rental Purchase Program.



4.           ORDER/ DELIVERY/IN-SERVICE/PRODUCTION PERIOD:


 
Order - beginning with announcement of the 2011 model year program and ending
when dealers are notified that 2011 model year orders are no longer being
accepted.



Fleet Order
Type                                                                FDR
Mandatory Ordering Options                                          VN9 + YT2
Customer Assigned
UPC                                                                           
Minimum Equipment                                                          See
Attachment 3B


Delivery
All eligible units must be delivered to the ultimate customer through a General
Motors dealership or a qualified drop-ship location.  Purchases or deliveries
made through any other entity or individual are ineligible for payment.
 


 
All deliveries to customers with a valid Fleet Account Number (GM FAN) must be
reported as fleet deliveries regardless of order type.



Required Fleet Delivery
Type                                                                           020
– Daily Rental


 
IMPORTANT - Acceptance of an order on any vehicle line does not constitute a
commitment to build or to build in a requested time frame.



 
In-Service Requirements

 
Minimum In-Service Period - 5 months

 
Maximum In-Service Period - 12 months or July 31, 2012 (whichever occurs first).



 
Mileage Requirements:

-           0-150 days in Service - 19,000 Free Miles
 
-
151-365 days in Service - 24,000 Free Miles

 
-
Excess Mileage Charge:  $0.40/excess mile



 
All units to be purchased by General Motors under this program must be returned
and accepted by July 31, 2012.  Non-returned vehicles must remain in service a
minimum of six (6) months (180 days) from in-service date as noted on page 1 of
these program guidelines.  GM reserves the right to audit the rental company to
ensure compliance with the minimum six (6) month in-service requirement.  Frame,
fire and/or water damaged vehicles which are ineligible for purchase have no
minimum in-service period.  Documentation on these vehicles must be retained on
file for audit purposes.



All vehicles including non-returned vehicles supplied by GM under this agreement
are subject to the export control laws and regulations of the United Sates
(U.S.) and shall comply with such laws and regulations.


5.
ELIGIBLE MODELS/REQUIRED OPTIONS AND/OR ORDER TYPES:



 
Eligible models are all new and unused 2011 General Motors models, specified on
Attachment 3A, with required minimum factory installed equipment levels
specified on Attachment 3B and processing options ordered for qualified daily
rental operators for use as daily rental vehicles and delivered by GM dealers.



 
2

--------------------------------------------------------------------------------

 
 
All qualified fleet orders for eligible models received from dealers must
contain a valid Fleet Order Type.



 
Ordering Instructions:  All purchase orders must contain fleet processing option
VN9, YT2 and your customer UPC processing code.  Vehicles must be ordered with
minimum option requirements specified on Attachment 3B.



 
Dealer must take full responsibility for including the proper processing option
on all orders.  Should errors occur in the ordering of vehicles, resulting in
diversions or re-invoicing, the dealer may be charged an administrative fee.



 
All qualified fleet orders for eligible models received from the dealer must
contain the Fleet Account Number (GM FAN) of record and account name.



 
The ordering entity is responsible for checking dealer order acknowledgements to
verify accuracy of order submitted.  Qualifying dealer orders currently on hand
or in the system can be amended or canceled and reordered if they have not been
released to production and the appropriate codes are included.  This is the
ordering dealer's responsibility.



 
Fleet orders submitted with Fleet Processing Option VN9 and incompatible retail
incentive options will be rejected with an error message.



 
Colors Not Eligible for Purchase - Refer Mandatory Optional Equipment.



 
Required Options - Processing Option VN9+YT2 and your customer assigned UPC
processing code must be ordered by the dealer on purchase vehicles to be
enrolled in the 2011 Model Year Daily Rental Purchase Program.  Processing
Option VN9 will provide a net invoice - less holdback.



Units delivered to your drop ship sites should have your assigned UPC processing
code (Customer Code) on the window label and delivery receipts should be checked
to verify proper ownership of the vehicle.  GM Customer Support should be
contacted immediately regarding units delivered to the wrong drop ship site to
determine the appropriate course of action.  Units that were incorrectly
delivered must not be placed into rental service.  GM reserves the right to deny
incentives on units in rental service that have been incorrectly delivered,
accepted, or titled.


 6.
COMPATIBLE INCENTIVE/ALLOWANCE PROGRAMS:



 
Vehicles enrolled in the 2011 Model Year Daily Rental Purchase Program are not
eligible for any other fleet/retail program, including, but not limited to, the
Dealer Fleet Ordering Assistance Program (VQ), and any General Motors Dealer
Rent A Car program.



 7.
METHOD OF APPLICATION:  Not Applicable.



8.  
METHOD OF PAYMENT:



For payment method details, please see the General Turn in Procedures section
Vll, item F (Payments) in the GM 2010CY Daily Rental Guaranteed Residual Program
Turn-in Standards And Procedures (Attachment 3C) document.


9.  
FINAL DATE FOR SUBMISSION OF APPLICATIONS AND RESOLUTION OF ALL APPLICABLE
REJECTS:  Not Applicable



10. 
POLICY FOR CORRECTING VEHICLE PROGRAM STATUS:



 
3

--------------------------------------------------------------------------------

 
Units are eligible to be moved from one program type to another upon submitted
request to General Motors.  Based on verification and approval by General
Motors, vehicles will be invoice adjusted in BARS to reflect a change in program
enrollment.  BARS will electronically transmit an updated Enrollment Record to
RIMS within 3 business days thereby acknowledging the change though out all
General Motors systems.  For example, units can be moved from long-term tiered
depreciation programs to short-term flat rate depreciation programs or vice
versa.  Some examples of acceptable situations are errors due to GM VOMS order
editing tables and customer/dealer order entry (Note:  Examples listed are not
intended to be an inclusive list of acceptable reasons for change.  Other
reasons may also be valid).


General Motors will make every effort to accommodate request to rectify errors
in program status.  Unfortunately General Motors cannot correct program status
errors outside of its control. It is the responsibility of the rental account to
identify such problems and make request on a VIN detail basis prior to the
vehicle entering the auction process.  Changes will not be considered after the
vehicle has a valid Grounding Record in RIMS.


Request for program change on 2011 model year vehicles must be made prior to
December 31, 2011 and 15 business days prior to a valid grounding record in
RIMS.  No change will be considered on in-service vehicles outside of this
policy.


11. 
OTHER PROGRAM GUIDELINES:



 
A. 
This is the General Motors guideline regarding the definition of a "rental"
vehicle:



 
"The bona fide rental of a vehicle involving use and payment by a customer on an
hourly, daily, weekly, or monthly basis.  Usage of any such vehicle(s) by a
customer for a period of four (4) consecutive months or longer shall be deemed
to constitute leasing and not rental and will make the vehicle ineligible for
purchase."



 
In the event a vehicle enrolled in the Daily Rental Purchase Program is found to
be on-rent (lease) to a customer in excess of the above guideline, or if the
customer consecutively rents multiple enrolled vehicles for an aggregate term of
four (4) or more months, all vehicles involved in such transactions will not be
considered rental and will be ineligible for purchase.  If necessary, General
Motors will audit the rental company to ensure compliance with this guideline.



 
B. 
All General Motors general guidelines and definition of terms relative to
incentive programs (refer to General Motors Dealer Sales Allowance and Incentive
Manual Articles 2 and 3) that were supplied to your dealership apply to this
program.



 
C. 
All eligible units must be delivered to the ultimate customer through a General
Motors dealership or a qualified drop-ship location.  Purchases or deliveries
made through any other entity or individual are ineligible for payment.



 
D. 
All deliveries to customers with a valid Fleet Account Number (GM FAN) must be
reported as fleet deliveries regardless of order type.



E.  
Failure to comply with these guidelines may result in the dealer being
disqualified for future participation in fleet programs and terminations of
dealer sales and service agreement(s).



 
4

--------------------------------------------------------------------------------

 
 
F.  
Orders not produced during the 2011 Model Year production period will be
canceled.  There are no provisions for dealers and/or rental customers to
receive any allowance for canceled orders.



G.  
Optional equipment and, in special circumstances, certain standard equipment can
be added to and deleted from GM vehicles during the ordering and manufacturing
process by retail, fleet and rental customers.  It is the rental account's
responsibility to ensure that actual vehicle content is properly disclosed to a
buyer or transferee in a clear and unambiguous writing when disposing of a
vehicle.  Rental accounts that use third party build specifications to promote
the sale of their unit should be especially careful to ensure the accuracy of
that data.  The rental company shall be responsible for, and shall hold GM
harmless, from any claim related to incorrect or incomplete descriptions of
vehicle content by third party buyers or transferees.



H. Capitalized cost shall be calculated at dealer cost of base vehicle and
optionalequipment, plus freight, less Hawaii excise tax and tire weight tax, if
applicable.


I.  
General Motors reserves the right to cancel, amend, revise, or revoke any
program at any time based on its sole business judgments.  Final decisions in
all matters relative to the interpretation of any rule or phase of this activity
rests solely with General Motors.



[REDACTED]

 
5

--------------------------------------------------------------------------------

 

Attachment 4


GM Logo [gmagreement1.jpg]


GENERAL MOTORS
2011MY PURCHASE-RENTAL RECLASSIFICATION PROGRAM


1.
PROGRAM NAME AND NUMBER:



 
2011 Model Year Purchase-Rental Reclassification Program for Daily Rental
Operators

 
Program Code:  CDZ / MXR

 
Program No. 04-11RCL-1



 2.
PROGRAM DESCRIPTION/RULES:



 
Vehicles eligible for the repurchase-rental reclassification program must have
an average of [REDACTED] miles prior to resale in the used car market.  Eligible
GM models are detailed in Attachment 4A.  It is the rental account’s
responsibility to maintain on file verification of vehicle mileage at the time
the vehicle is sold in the used car market.  GM reserves the right to audit the
rental company to insure compliance with this guideline.  Excluded from the
mileage average would be those units deemed total loss damage/scrapped units as
identified in a total application verification file submitted by the rental
account, which will include units ineligible for return under the program
guidelines, in conjunction with the electronic data file required for RIMS
processing.
 


 
Rental customers must submit [REDACTED] of the total agreed to contractual
volume (excluding any rejected turnback units), before GM will process a
reclassification application.  All submissions must be identified by VIN through
electronic media transmission to GM – (C3 De-Enroll File Format.) Once
processed, these units will be identified in the GM’s auction system (RIMS) as
permanent auction rejects and will be ineligible for return to GM.


Rental customers may post repurchase daily rental purchase vehicles for sale on
GMAC’s SmartAuction website before being returned to GM.  However, vehicles
posted for sale must be de-enrolled from the repurchase program (whether they
sell on SmartAuction or not).  They may be included in the reclassification
program subject to the other terms and conditions of this Program.


Permanently rejected auction vehicles are also considered ineligible for
reclassification incentive allowances (See Attachment 4A for specific incentive
allowances) and will not count toward the [REDACTED] submission.  No exceptions
will be made, including but not limited for reasons of frame, fire or flood
damage, for the 2011 model year reclassification program.


Vehicles previously turned-in and accepted by a GM-Sponsored Auction location
are not eligible for reclassification.


Vehicles selected for reclassification by the rental customer, which are not
deemed “permanent rejects” must have been used exclusively in daily rental
business, and must comply with the terms and conditions outlined in GM's
National Fleet Purchase Program for the appropriate 2011 model year.






3.
APPLICATION FOR PAYMENT:



 
1

--------------------------------------------------------------------------------

 
Application for payment will be accepted on a quarterly basis.  Reclassification
applications must be submitted to RIMS using an FTP service i.e. FileDrive in
the DE_ENROLL file format.


 
Final date of submission for payment for the 2011 Model Year:  June 30, 2013.
 


4.
OTHER PROGRAM GUIDELINES:



 
Rental customer agrees to retain any documents or records relevant to vehicles
purchased under this program and/or claims submitted for payment under this
program for two years after the close of this program.  Rental customer agrees
to permit any designated representative of GM to examine, audit and take copies
of any accounts and records the rental customer is to maintain under this
program.  The rental customer agrees to make such accounts readily available at
its facilities during regular business hours.  GM agrees to furnish the rental
customer with a list of any reproduced records.



GM reserves the right to cancel, amend, revise or revoke any program at any time
based on its sole business judgment, except for vehicles which are already in
service or are on order and cannot be cancelled.  Final decisions in all matters
relative to the interpretation of any rule or phase of this activity rest solely
with General Motors.

 
2

--------------------------------------------------------------------------------

 

Attachment 4A


Attachment 4A - Reclassification Incentives


Vehicle Line Mix
 
 2011 MY
             
Current
 -Units-
 
 Negotiated Risk
$/Unit
 Negotiated  Matrix
$/Unit
Negotiated Reclass
 $/Unit
                 
 Aveo
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
 
 Cruze
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
 
 HHR
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
 
 Malibu
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
 
 Regal
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
 
 LaCrosse
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
 
 Impala
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
 
 Lucerne
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
 
 DTS
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
 
 STS
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
 
 SRX
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
 
 CTS
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
 
 Tahoe
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
 
 Yukon
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
 
 Escalade
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
 
 Suburban
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
 
 Yukon XL
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
 
 Silverado
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
 
 Sierra
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
 
 Canyon
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
 
 Colorado
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
 
 Avalanche
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
 
 Camaro
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
 
 Corvette
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
 
 Enclave
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
 
 Traverse
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
 
 Equinox
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
 
 Terrain
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
 
 Acadia
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
 
 Express
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
 
 Savanna
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
   Camaro Convertible  
[REDACTED]
 
[REDACTED]
[REDACTED] [REDACTED]  
 
 TOTAL
 
[REDACTED]
                       
 Net Repurchase Total
 
[REDACTED]
     
 [REDACTED] Deductible
 
[REDACTED]
     

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
Attachment 5

GM Logo [gmagreement1.jpg]


GENERAL MOTORS
2011MY RISK VX7 - NATIONAL FLEET RISK PURCHASE PROGRAM GUIDELINES


 1.
PROGRAM NAME AND NUMBER:



 
2011 Model Year National Fleet Risk Purchase Program for Daily Rental Operators

 
Program Code:  VX7

 
Program No. 05-11VX7- 41



 2.
PROGRAM DESCRIPTION:



 
This program makes available to General Motor’s dealers and qualified long-term
daily rental fleet customers, allowances on select 2011 Model Year General
Motors vehicles sold and delivered to qualified long-term daily rental
customers/users.



 
A qualified long-term daily rental fleet customer/user is defined as any company
that purchases and registers or leases five (5) or more new cars and/or trucks
for use in its operations during the current or preceding model or calendar year
or preceding twelve (12) month period or that owns or leases fifteen (15) or
more cars and/or trucks for use in its operations.



 
A qualified long-term daily rental fleet customer/user must have a General
Motors Fleet Account Number (GM FAN) to be eligible for any General Motors fleet
incentive.



 
The qualified long-term daily rental fleet user must be the customer who
purchases the vehicle directly from the General Motors dealer and who meets the
7 month in-service requirement.



 
This program contains the following attachments:



Attachment 5A:
Required Minimum Equipment Levels



 3.
PROGRAM START DATE/PROGRAM END DATE/IN SERVICE PERIOD:



Program Start Date:
Opening of 2011 model year ordering system

Program End Date:
When Dealers are notified that 2011 Model Year fleet orders are no

 
longer being accepted by General Motors

In-service Period:
Minimum seven (7) months.  If, however, a vehicle has been damaged

 
beyond repair, i.e., fire, frame, or water damage, etc., and documentation

 
is available to support the condition, this provision will be waived.







 
1

--------------------------------------------------------------------------------

 

Attachment 5




4.
ELIGIBLE MODELS/ALLOWANCES /REQUIRED OPTIONS/ORDER CRITERIA/OTHER
REQUIREMENTS/CHARGEBACK CRITERIA:



 
Eligible Models/Allowances:



 
Units ordered with option VX7 received order date price protection (PRP) and an
invoice credit of $ per unit listed below.



 
$ Per unit – All GM Models - $0.00



 
Any GM model not specifically noted above is not eligible for this incentive
(VX7).



 
Required Options/Order Criteria:



 
Vehicle purchased under the 2011 Model Year National Fleet Risk Purchase Program
must be ordered with VX7 and appropriate customer identifier as stated in the
contractual agreement and will not be eligible for retail sale incentives.



 
Option - VX7

 
Order Type – FDR (Fleet Daily Rental)



 
Vehicles ordered under the VX7 program are not eligible for the retail
alternative program.  VX7 program incentive amounts are available exclusively to
the ultimate daily rental fleet customer.



Eligible vehicles under the VX7 program are required to comply with minimum
factory installed equipment levels specified (see “2011 MY VX7 Minimum Equipment
File” – Attachment 5A).


Units delivered to your drop ship sites should have your assigned UPC processing
code (Customer Code) on the window label and delivery receipts should be checked
to verify proper ownership of the vehicle.  GM Customer Support should be
contacted immediately regarding units delivered to the wrong drop ship site to
determine the appropriate course of action.  Units that were incorrectly
delivered must not be placed into rental service.  GM reserves the right to deny
incentives on units in rental service that have been incorrectly delivered,
accepted, or titled.


 
Other Requirements/Chargeback Criteria:



 
All moneys paid that do not meet the program requirements will be charged
back.  General Motors reserves the right to audit dealer records and disqualify
any sales allowance in the event such sales do not meet the program
guidelines.  All moneys improperly paid will be charged back.



5.
METHOD OF APPLICATION/FINAL DATE FOR SUBMISSION OF APPLICATION & RESOLUTION OF
REJECTS:



Method of Application:
Order Option VX7

Final Date for Submission of Application/Resolution of Rejects:
December 31, 2011

 
 
 
 
2

--------------------------------------------------------------------------------

 

Attachment 5


 6.
INCENTIVE CODE/METHOD OF PAYMENT:



Incentive Code:
VX7

Method of Payment:
Submission for Payment - No Invoice Credit



 7.
DELIVERY REPORTING/COMPATIBLE INCENTIVE & ALLOWANCE PROGRAMS FOR FLEET CUSTOMERS
(GM FAN HOLDERS):



Delivery Reporting:


 
Vehicles delivered to fleet customers must be reported with one of the following
delivery types under this program.  All deliveries to customers with a valid GM
fleet account number must be reported as fleet deliveries, regardless of order
type.



 
Del Type Description – Fleet Sales

 
Type – 020 Daily Rental



Compatible Incentive & Allowance Programs:


 
Vehicles delivered to fleet customers with the above delivery type may be
eligible for the following other incentive programs.  Because not all the
programs listed below may be combined with each other, consult the guidelines of
each program in question.  Programs not listed below would not be compatible
unless the specific guidelines indicate otherwise.

 

 

   FLEET CUSTOMERS (GM FAN HOLDERS)  YES/NO    
GENERAL
     
GM MOBILITY
(MOB/MOC/R8L)  N
   
SALESPERSON / SALES MGR. INCENTIVES
N
   
CASH DIRECT MAILS/PRIVATE OFFERS/GENERAL
     
COUPONS/CERTIFICATES/NON-CASH VENDOR PROGRAMS
N
   
GM BUSINESS CARD
(UDB)  N
   
CONSUMER CASH
N
   
DEALER CASH
N
   
BONUS CASH
N
   
OPTION PACKAGE DISCOUNTS
N
   
PRICING
 
     
PRICE PROTECTION/BONA FIDE SOLD ORDER
(PPT W/VX7)  N
   
PRICE PROTECTION/NET INVOICE
(PRP)  Y
   
ORDER/DELIVERY
     
FLEET ORDERING & ASSISTANCE
(VQ1/VQ2/VQ3)  Y
   
INTRANSIT INTEREST CREDIT
(C4C)  Y
   
RENTAL
     
REPURCHASE
(VN9)  N
   
FLAT-RATE REPURCHASE
(YT1 THROUGH YT9)  N
   
RISK
(VX7)  X
   
GM DEALER RENT-A-CAR
(FKR/FKL)  N
   
GOVERNMENT
     
PSA/PURA/BID ASSISTANCE/CE
(R6D/PBP/PBS)  N
   
FLEET/COMMERCIAL
 
   

 
 
 
 
3

--------------------------------------------------------------------------------

 
 
Attachment 5
 

 
NATIONAL FLEET PURCHASE PROGRAM
(FVX/FPP)  N
   
RETAIL ALTERNATIVE
(CNC/CNE/CSE/CSR/CWE)  N
   
SMALL FLEET APR ALTERNATIVE
(XMC)  N
   
GM'S BUSINESS CUSTOMERS CHOICE
N
   
TRUCK STOCKING
(TSI)  N
   
MOTOR HOME INCENTIVE
(R7Y)  N
   
SCHOOL BUS/SHUTTLE BUS/AMBULANCE INCENTIVE
(R6H)  N
   
RECREATIONAL VEHICLE INCENTIVE
(R6J)  N
   
DEMO - LIGHT DUTY DEALER
(DEM/DEE)  N
   
DEMO - LIGHT DUTY SVM
(DES)  N
   
SIERRA FLEET PEG
(R7F/FLS)  N
   
FLEET PREFERRED EQUIPMENT GROUPS
N
   
COMPETITIVE ASSISTANCE PROGRAMS
(CAP)  N
 
 


 8.
DELIVERY REPORTING/COMPATIBLE INCENTIVE & ALLOWANCE PROGRAMS FOR NON-FLEET
CUSTOMERS (NON-GM FAN HOLDERS):



Not Applicable – Customer must be a GM FAN holder and use a fleet order type.




 9.
OTHER PROGRAM GUIDELINES:



 
A.
Delivery data is not required to receive the invoice credit but deliveries
should be reported as soon as the delivery is made.



 
B.
Deliveries through secondary dealer codes are eligible.



 
C.
Customer rebate amount must be spelled out on Buyer’s order, and customer
incentive acknowledgement and/or assignment form is not required.



 
D.
General Motors upfitted vehicles (except RV’s) are eligible provided the vehicle
was purchased directly from GM or from another dealer in the United States and
proved title to the vehicle was retained by the franchised dealer through the
point of sale and delivery to the ultimate fleet customer.  Recreational
vehicles are excluded.



E.  
This incentive program is available exclusively to the ultimate daily rental
fleet customer.



F.  
A qualified fleet customer/user is defined as any company that purchases and
registers or leases five (5) or more new cars and/preceding model or calendar
year or preceding twelve (12) month period or that owns or leases fifteen (15)
or more cars and/or trucks.



G.  
The qualified daily rental fleet user must always be the customer who purchases
the vehicle directly from the General Motors dealer and who meets the in-service
requirement.



H.  
Canceled fleet orders must be credited and rebilled as retail stock.  You should
contact your regional office.



I.  
The qualified daily rental fleet customer hereby agrees that the vehicles
supplied by GM under this agreement are subject to the export control laws and
regulations of the United Sates (U.S.) and shall comply with such laws and
regulations.

 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
Attachment 5

 
J.  
Optional equipment and, in special circumstances, certain standard equipment can
be added to and deleted from GM vehicles during the ordering and manufacturing
process by retail, fleet and rental customers.  It is the rental account's
responsibility to ensure that actual vehicle content is properly disclosed to a
buyer or transferee in a clear and unambiguous writing when disposing of a
vehicle.  Rental accounts that use third party build specifications to promote
the sale of their unit should be especially careful to ensure the accuracy of
that data.  The rental company shall be responsible for, and shall hold GM
harmless, from any claim related to incorrect or incomplete descriptions of
vehicle content by third party buyers or transferees.


 
K.  
This is the General Motors guideline regarding the definition of a "rental"
vehicle:



"The bona fide rental of a vehicle involving use and payment by a customer on an
hourly, daily, weekly, or monthly basis.  Usage of any such vehicle(s) by a
customer for a period of four (4) consecutive months or longer shall be deemed
to constitute leasing and not rental and will make the vehicle ineligible for
incentives.  Any exceptions to this rule must be pre-approved by GM before a
unit enters rental service.


In the event a vehicle enrolled in the National Fleet Risk Purchase Program is
found to be on-rent (lease) to a customer in excess of the above guideline, or
if the customer consecutively rents multiple enrolled vehicles for an aggregate
term of four (4) or more months, all vehicles involved in such transactions will
not be considered rental and will be ineligible for incentives.  If necessary,
General Motors will audit the rental company to ensure compliance with this
guideline.



10.
GENERAL POLICY GUIDELINES:



A.  
All General Motors general guidelines and definition of terms relative to
incentive programs that were supplied to your dealership apply to this
program.  Refer to GM dealer sales allowance and incentive manual.



B.  
General Motors reserves the right to cancel, amend, revise or revoke any program
at any time based on its sole business judgment.  Final decisions in all matters
relative to interpretation of any rule or phase of this activity rest solely
with General Motors.



C.  
General Motors reserves the right to audit dealer records and disqualify any
sales allowance in the event such sales do not meet the program guidelines.  All
moneys improperly paid will be charged back to the dealer.



D.  
Dealers must retain records to substantiate their claim to an incentive or
allowance.  All applications which indicate assignment by the customer to the
dealer of a customer incentive must be supported by appropriate documentation
retained in the deal file.  If dealer records do not support the claim, the
dealer will be charged the amount of allowance or incentive paid.



E.  
Any disputes between the customer and the dealer arising from misunderstandings
or ambiguities regarding this program which cannot be resolved by referring to
appropriate customer incentive acknowledgment and/or assignment form (sample
copy displayed in GM dealer sales allowance and incentive manual), will result
in the dealer incurring a debit if the payment has already been credited.






 
 
 
 
5

--------------------------------------------------------------------------------

 
 
Attachment 5


 


ANY QUESTIONS REGARDING THIS PROGRAM SHOULD BE DIRECTED TO THE FLEET ACTION
CENTER AT 1-800-FLEET OP OR THE RETAIL SALES GROUP.




 
6

--------------------------------------------------------------------------------

 
Attachment 5A
 
2011 Model Year
Risk Uplevel Incentives - Rates and Penetration
UMD
DIVISION
MODEL DESCRIPTION
 
11MY Base Incentive
 
11MY Uplevel Required %
 
11MY Uplevel Incentive $/Unit
 
11MY Weighted Uplevel $/Unit
 
11MY Brand Uplevel $/Unit
 
11MY Bonus $/Unit
 
11MY Total Incentive $/Unit
4HP69
Buick
Lucerne CX 1CX
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
4HP69
Buick
Lucerne CX 2CX
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
4HD69
Buick
Lucerne CXL V6 1XL
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
4HD69
Buick
Lucerne CXL V6 2XL
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
4HD69
Buick
Lucerne CXL V6 3XL
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
4HD69
Buick
Lucerne CXL V6 4XL
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
4HD69
Buick
Lucerne CXL V6 5XL
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
4HF69
Buick
Lucerne Super
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
4R14526
Buick
Enclave CX FWD
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
4R14526
Buick
Enclave CXL-1 FWD
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
4R14526
Buick
Enclave CXL-2 FWD
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
4V14526
Buick
Enclave CX AWD
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
4V14526
Buick
Enclave CXL-1 AWD
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
4V14526
Buick
Enclave CXL-2 AWD
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
4GE69
Buick
LaCrosse CX
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
4GM69
Buick
LaCrosse CXL FWD
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
4GG69
Buick
LaCrosse CXL AWD
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
4GT69
Buick
LaCrosse CXS
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                                 
6DM69
Cadillac
CTS PFI 1SB
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6DM69
Cadillac
CTS PFI 1SD
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6DM69
Cadillac
CTS PFI 1SF
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6DG69
Cadillac
CTS PFI AWD 1SB
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6DG69
Cadillac
CTS PFI AWD 1SD
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6DG69
Cadillac
CTS PFI AWD 1SF
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6DP69
Cadillac
CTS SIDI 1SF
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6DP69
Cadillac
CTS SIDI 1SH
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6DH69
Cadillac
CTS SIDI AWD 1SF
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6DH69
Cadillac
CTS SIDI AWD 1SH
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6DN69
Cadillac
CTS-V
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6DW29
Cadillac
STS V6 1SA
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6DW29
Cadillac
STS V6 1SB
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6DW29
Cadillac
STS V6 1SC
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6DC29
Cadillac
STS V8 1SE
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6DC29
Cadillac
STS V8 1SG
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6K10706
Cadillac
Escalade AWD
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6K10706
Cadillac
Escalade AWD Luxury
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6K10706
Cadillac
Escalade AWD Premium
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6K10706
Cadillac
Escalade AWD Platinum
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6K10706
Cadillac
Escalade AWD Platinum Hybrid
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6K10706
Cadillac
Escalade AWD Hybrid
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6C10706
Cadillac
Escalade 2WD
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6C10706
Cadillac
Escalade 2WD Luxury
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6C10706
Cadillac
Escalade 2WD Premium
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6C10706
Cadillac
Escalade 2WD Platinum
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6C10706
Cadillac
Escalade 2WD Platinum Hybrid
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6C10706
Cadillac
Escalade 2WD Hybrid
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6K10906
Cadillac
Escalade ESV AWD
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6K10906
Cadillac
Escalade ESV AWD Luxury
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6K10906
Cadillac
Escalade ESV AWD Premium
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6K10906
Cadillac
Escalade ESV AWD Platinum
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6C10906
Cadillac
Escalade ESV 2WD
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6C10906
Cadillac
Escalade ESV 2WD Luxury
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6C10906
Cadillac
Escalade ESV 2WD Premium
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6C10906
Cadillac
Escalade ESV 2WD Platinum
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6K10936
Cadillac
Escalade EXT
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6K10936
Cadillac
Escalade EXT Luxury
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
6K10936
Cadillac
Escalade EXT Premium
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                                 
1TD69
Chevrolet
Aveo 4DR LT Sedan
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1TD69
Chevrolet
Aveo 4DR 1LS Sedan
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1TD48
Chevrolet
Aveo 5DR 1LT Sedan
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1TD48
Chevrolet
Aveo 5DR 1LS
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1TG69
Chevrolet
Aveo 4DR 2LT Sedan
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1TG48
Chevrolet
Aveo 5DR 2LT Sedan
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1PL69
Chevrolet
Cruze 2LS
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1PX69
Chevrolet
Cruze 1FL
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1PX69
Chevrolet
Cruze 1LT
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1PB69
Chevrolet
Cruze Eco
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1PX69
Chevrolet
Cruze 2LT
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1PW69
Chevrolet
Cruze LTZ
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1ZG69
Chevrolet
Malibu 386 LS
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1ZG69
Chevrolet
Malibu 386 1FL
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1ZH69
Chevrolet
Malibu 386 1LT
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1ZJ69
Chevrolet
Malibu 386 2LT
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1ZK69
Chevrolet
Malibu 386 LTZ
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1ZF69
Chevrolet
Malibu 386 Hybrid
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1EE37
Chevrolet
Camaro LS
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1EF37
Chevrolet
Camaro 1LT
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1EH37
Chevrolet
Camaro 2LT w/ UD7
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1ES37
Chevrolet
Camaro 1SS
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1ET37
Chevrolet
Camaro 2SS w/ UD7
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1WB19
Chevrolet
Impala LS
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1WS19
Chevrolet
Impala Police
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1WT19
Chevrolet
Impala 1LT
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]

 
 
 
 

--------------------------------------------------------------------------------

 
Attachment 5A
 
 
1WU19
Chevrolet
Impala LTZ
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1YY07
Chevrolet
Corvette Coupe
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1YG07
Chevrolet
Corvette Coupe Grand Sport
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1YY67
Chevrolet
Corvette Convertible
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1YG67
Chevrolet
Corvette Convertible Grand Sport
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1YY87
Chevrolet
Corvette Z06
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1YY87
Chevrolet
Corvette Super Sport ZR1
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1AT46
Chevrolet
HHR LS
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1AS46
Chevrolet
HHR LT
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1AT26
Chevrolet
HHR LS Panel Van
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1AS26
Chevrolet
HHR LT Panel Van
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1AU46
Chevrolet
HHR SS
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                                 
CR14526
Chevy Trk.
Traverse FWD LS
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
CR14526
Chevy Trk.
Traverse FWD 1LT
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
CR14526
Chevy Trk.
Traverse FWD 2LT
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
CR14526
Chevy Trk.
Traverse FWD LTZ
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
CV14526
Chevy Trk.
Traverse AWD LS
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
CV14526
Chevy Trk.
Traverse AWD 1LT
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
CV14526
Chevy Trk.
Traverse AWD 2LT
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
CV14526
Chevy Trk.
Traverse AWD LTZ
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1LF26
Chevy Trk.
Equinox FWD LS
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1LG26
Chevy Trk.
Equinox AWD LS
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1LH26
Chevy Trk.
Equinox FWD LT
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1LH26
Chevy Trk.
Equinox FWD 2LT
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1LK26
Chevy Trk.
Equinox AWD LT
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1LK26
Chevy Trk.
Equinox AWD 2LT
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1LJ26
Chevy Trk.
Equinox FWD LTZ
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
1LM26
Chevy Trk.
Equinox AWD LTZ
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
CC10706
Chevy Trk.
Tahoe 4-Door 2WD 1LS
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
CC10706
Chevy Trk.
Tahoe 4-Door 2WD LTZ
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
CC10706
Chevy Trk.
Tahoe 4-Door 2WD 1LT
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
CC10706
Chevy Trk.
Tahoe 4-Door 2WD Hybrid
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
CK10706
Chevy Trk.
Tahoe 4-Door 4WD 1LS
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
CK10706
Chevy Trk.
Tahoe 4-Door 4WD 1LT
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
CK10706
Chevy Trk.
Tahoe 4-Door 4WD LTZ
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
CK10706
Chevy Trk.
Tahoe 4-Door 4WD Hybrid
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
CC10906
Chevy Trk.
Suburban 2WD (1500 Series) 1LS
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
CC10906
Chevy Trk.
Suburban 2WD (1500 Series) 1LT
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
CC10906
Chevy Trk.
Suburban 2WD (1500 Series) LTZ
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
CC20906
Chevy Trk.
Suburban 2WD (2500 Series) 1FL
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
CC20906
Chevy Trk.
Suburban 2WD (2500 Series) 1LS
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
CC20906
Chevy Trk.
Suburban 2WD (2500 Series) 1LT
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
CK10906
Chevy Trk.
Suburban 4WD (1500 Series) 1LS
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
CK10906
Chevy Trk.
Suburban 4WD (1500 Series) 1LT
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
CK10906
Chevy Trk.
Suburban 4WD (1500 Series) LTZ
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
CK20906
Chevy Trk.
Suburban 4WD (2500 Series) 1FL
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
CK20906
Chevy Trk.
Suburban 4WD (2500 Series) 1LS
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
CK20906
Chevy Trk.
Suburban 4WD (2500 Series) 1LT
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                                 
TR14526
GMC
Acadia SLE1 FWD - SL - 3SA
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
TR14526
GMC
Acadia SLT1 FWD - 4SA
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
TR14526
GMC
Acadia SLT2 FWD - 4SB
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
TR14526
GMC
Acadia SLE2 FWD - SL - 3SB
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
TV14526
GMC
Acadia SLE1 AWD - SL - 3SA
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
TV14526
GMC
Acadia SLT1 AWD - 4SA
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
TV14526
GMC
Acadia SLT2 AWD - 4SB
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
TV14526
GMC
Acadia SLE2 AWD - SL - 3SB
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
TLJ26
GMC
Terrain SLT1 FWD
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
TLJ26
GMC
Terrain SLT2 FWD
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
TLF26
GMC
Terrain SLE1 FWD
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
TLH26
GMC
Terrain SLE2 FWD
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
TLM26
GMC
Terrain SLT1 AWD
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
TLM26
GMC
Terrain SLT2 AWD
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
TLG26
GMC
Terrain SLE1 AWD
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
TLK26
GMC
Terrain SLE2 AWD
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
TC10706
GMC
Yukon 4-Door 2WD SLE-1
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
TC10706
GMC
Yukon 4-Door 2WD SLT-1
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
TC10706
GMC
Yukon 4-Door 2WD (Denali)
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
TC10706
GMC
Yukon 4-Door 2WD Hybrid
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
TC10706
GMC
Yukon 4-Door 2WD Denali Hybrid
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
TK10706
GMC
Yukon 4-Door 4WD SLE-1
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
TK10706
GMC
Yukon 4-Door 4WD SLT-1
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
TK10706
GMC
Yukon 4-Door AWD (Denali)
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
TK10706
GMC
Yukon 4-Door 4WD Hybrid
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
TK10706
GMC
Yukon 4-Door 4WD Denali Hybrid
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
TC10906
GMC
Yukon XL 2WD (1500 Series) SLE-1
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
TC10906
GMC
Yukon XL 2WD (1500 Series) SLT-1
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
TC10906
GMC
Yukon XL 2WD (1500 Series) Denali
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
TC20906
GMC
Yukon XL 2WD (2500 Series) SLE-1
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
TC20906
GMC
Yukon XL 2WD (2500 Series) SLT-1
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
TK10906
GMC
Yukon XL 4WD (1500 Series) SLE-1
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
TK10906
GMC
Yukon XL 4WD (1500 Series) SLT-1
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
TK10906
GMC
Yukon XL AWD (1500 Series) Denali
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]

 
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 5A
 
TK20906
GMC
Yukon XL 4WD (2500 Series) SLE-1
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
TK20906
GMC
Yukon XL 4WD (2500 Series) SLT-1
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]




 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

Attachment 6

Avis Logo [avislogo.jpg]National Fleet Risk Purchase Program

 Vehicle Line Mix
 
 2011 MY
 
 2011MY Incentive Allowance Summary
       
 Negotiated
 Uplevel
 MY
 Total
 Negotiated
 Uplevel
 Total
   
 Current
 
 Funds
 Incentive
 Bonus
 Cost
 Funds
 Incentive
 Cost
   
 -Units-
 
 $/Unit
 $/Unit
 $/Unit
 $/Unit
 Total $
 Total $
 Total $
                     
 Aveo
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Cruze
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 HHR
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Malibu
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Regal
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 LaCrosse
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Impala
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Lucerne
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 DTS
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 STS
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 SRX
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 CTS
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Tahoe
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Yukon
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Escalade
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Suburban
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Yukon XL
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Silverado
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Sierra
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Canyon
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Colorado
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Avalanche
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Camaro
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Corvette*
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Enclave
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Traverse
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Equinox
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Terrain
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Acadia
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Express
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 Savanna
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
   
0
       
0
0
0
0
 Risk Totals
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                                           
Date
 
AVIS BUDGET GROUP Acknowledged and Agreed
 
General Motors Approved
 

 
 
 

--------------------------------------------------------------------------------

*See Attachment 5A for detailed incentives by trim level for Cruze and Corvette.
 
 
 

--------------------------------------------------------------------------------

 
 
 
Avis Logo [avislogo.jpg]National Fleet Risk Purchase Program
 



   
Volume Amendments
       
QUARTERLY UPDATES
   
 Vehicle Line
Initial
OCT
JAN
APR
JUL
OCT
JAN
APR
FINAL
Revised
TOTAL
 MIX
Contract
2009
2010
2010
2010
2010
2011
2011
RECON
Contract
ADJ
 Aveo
[REDACTED]
               
[REDACTED]
[REDACTED]
 Cruze
[REDACTED]
               
[REDACTED]
[REDACTED]
 HHR
[REDACTED]
               
[REDACTED]
[REDACTED]
 Malibu
[REDACTED]
               
[REDACTED]
[REDACTED]
 Regal
[REDACTED]
               
[REDACTED]
[REDACTED]
 LaCrosse
[REDACTED]
               
[REDACTED]
[REDACTED]
 Impala
[REDACTED]
               
[REDACTED]
[REDACTED]
 Lucerne
[REDACTED]
               
[REDACTED]
[REDACTED]
 DTS
[REDACTED]
               
[REDACTED]
[REDACTED]
 STS
[REDACTED]
               
[REDACTED]
[REDACTED]
 SRX
[REDACTED]
               
[REDACTED]
[REDACTED]
 CTS
[REDACTED]
               
[REDACTED]
[REDACTED]
 Tahoe
[REDACTED]
               
[REDACTED]
[REDACTED]
 Yukon
[REDACTED]
               
[REDACTED]
[REDACTED]
 Escalade
[REDACTED]
               
[REDACTED]
[REDACTED]
 Suburban
[REDACTED]
               
[REDACTED]
[REDACTED]
 Yukon XL
[REDACTED]
               
[REDACTED]
[REDACTED]
 Silverado
[REDACTED]
               
[REDACTED]
[REDACTED]
 Sierra
[REDACTED]
               
[REDACTED]
[REDACTED]
 Canyon
[REDACTED]
               
[REDACTED]
[REDACTED]
 Colorado
[REDACTED]
               
[REDACTED]
[REDACTED]
 Avalanche
[REDACTED]
               
[REDACTED]
[REDACTED]
 Camaro
[REDACTED]
               
[REDACTED]
[REDACTED]
 Corvette*
[REDACTED]
               
[REDACTED]
[REDACTED]
 Enclave
[REDACTED]
               
[REDACTED]
[REDACTED]
 Traverse
[REDACTED]
               
[REDACTED]
[REDACTED]
 Equinox
[REDACTED]
               
[REDACTED]
[REDACTED]
 Terrain
[REDACTED]
               
[REDACTED]
[REDACTED]
 Acadia
[REDACTED]
               
[REDACTED]
[REDACTED]
 Express
[REDACTED]
               
[REDACTED]
[REDACTED]
 Savanna
[REDACTED]
               
[REDACTED]
[REDACTED]
                   
0
0
 Risk Totals
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]

 
 
 

--------------------------------------------------------------------------------

*See Attachment 5A for detailed incentives by trim level for Cruze and Corvette.
 
 

--------------------------------------------------------------------------------

 
 
 
Attachment 7


GM Logo [gmagreement1.jpg]
 
2011MY GM RENTAL ADVERTISING & PROMOTION GUIDELINES


1.  
In all mediums, the phrase “X Rental Company features GM vehicles” must be
stated in copy size type, and not in disclaimer size type.  In print this
translates to no smaller than 10 pt. type, and for TV the copy should be larger
than the network standard for legal disclaimers of 22 scan lines.



2.  
Please note that the phrase must use the word “vehicles” and not “cars.”



3.  
In TV, the phrase must be on the screen long enough for an average person to
notice and read it. For reference purposes, the network standard for the length
of time a legal disclaimer must be on the screen is three seconds for the first
line and one second for the following lines.  Obviously, we would want to be on
longer than this if possible.



4.  
A full shot of the vehicle must be displayed, particularly in TV ads.  We prefer
to have our vehicles identifiable by sight as well as in print.



5.  
All vehicles must be identified by manufacturer and nameplate, i.e. Chevrolet
Aveo, in print next to the vehicle, as well as in any accompanying copy.



6.  
In TV spots, the same identification must be in print or given verbally.



7.  
All vehicles used in rental car spots must be stock vehicles, with no
alterations.



8.  
Any person in a moving vehicle must be shown with their seatbelt on.  This point
is non-negotiable.





 
 
 

--------------------------------------------------------------------------------

 
Attachment 8
OnStar Logo [onstarlogo.jpg]




EQUIPMENT & SERVICE NOTIFICATION




Equipment & Service Notification






All new vehicles, except Cadillac, that include OnStar, and are ordered using a
daily rental order-type, will be eligible for six months of OnStar Service
commencing with the reported new vehicles delivery date.  All Cadillac models
will continue to be eligible for one year of service.  For daily rental
applications, an OnStar blue button press may be handled by a recorded message
or a live advisor.  Specific processes for managing services like remote door
unlocks, stolen vehicle assistance and assuring rental privacy are either
already in place with the rental company or will be established upon
request.  OnStar equipped vehicles may have stolen Vehicle Slowdown capability
that enables OnStar to slow down a stolen vehicle remotely to assist authorities
in its recovery.  OnStar equipped vehicles may also have “Remote Ignition Block”
capability that enables OnStar to inhibit the ability to start the vehicle.


Daily rental accounts agree to include the following or other approved language
in the rental contract to describe OnStar services that may be available”


"If my rental vehicle has active OnStar equipment, I authorize the provision of
OnStar services, acknowledge the OnStar system limitations, and agree to the
release of vehicle information as required by law.  Further details are
available at OnStar.com or by contacting OnStar."






 
 

--------------------------------------------------------------------------------

 


Attachment 9

Month/YR
Payment Register Transmission Date
Bank Account Settlement Date
 
JAN 10
Thu 1/7/10
Tue 1/12/10
 
FEB 10
Thu 2/4/10
Tue 2/9/10
 
MAR 10
Thu 3/4/10
Tue 3/9/10
 
APR 10
Tue 4/6/10
Fri 4/9/10
 
MAY 10
Thu 5/6/10
Tue 5/11/10
 
JUN 10
Thu 6/3/10
Wed 6/9/10
 
JUL 10
Tue 7/13/10
Mon 7/19/10
 
AUG 10
Thu 8/5/10
Tue 8/10/10
 
SEP 10
Tue 9/7/10
Fri 9/10/10
 
OCT 10
Tue 10/5/10
Tue 10/12/10
 
NOV 10
Thu 11/4/10
Tue 11/9/10
 
DEC 10
Fri 12/3/10
Thu 12/9/10
                 
July payments for June activity will not occur until after the GM shutdown per
program guideline documents
 


 
 

--------------------------------------------------------------------------------

 

 
 
 
Attachment 9
 


Release and Settlement Date for True Up and Interest

Month/YR
Payment Register Transmission Date
Bank Account Settlement Date
 
JAN 11
Thu 1/6/11
Tue 1/11/11
 
FEB 11
Thu 2/3/11
Wed 2/9/11
 
MAR 11
Thu 3/3/11
Wed 3/9/11
 
APR 11
Tue 4/5/11
Mon 4/11/11
 
MAY 11
Thu 5/5/11
Tue 5/10/11
 
JUN 11
Fri 6/3/11
Thu 6/9/11
 
JUL 11
Tue 7/12/11
Mon 7/18/11
 
AUG 11
Thu 8/4/11
Tue 8/9/11
 
SEP 11
Tue 9/6/11
Mon 9/12/11
 
OCT 11
Thu 10/6/11
Wed 10/12/11
 
NOV 11
Thu 11/3/11
Wed 11/9/11
 
DEC 11
Tue 12/6/11
Fri 12/9/11
                 
July payments for June activity will not occur until after the GM shutdown per
program guideline documents
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
ATTACHMENT 10 - MATRIX SUBMISSION AND PAYMENT DATES FOR THE 2011 MY

                                                                               
                             
2010
             
RENTAL INCENTIVES
     
2010
                   
2011
             
RENTAL INCENTIVES
   
2011
                 
JANUARY
         
FEBRUARY
       
MARCH
               
JANUARY
         
FEBRUARY
       
MARCH
             
S
M
T
W
T
F
S
 
S
M
T
W
T
F
S
 
S
M
T
W
T
F
S
       
S
M
T
W
T
F
S
 
S
M
T
W
T
F
S
 
S
M
T
W
T
F
S
     
27
28
29
30
31
1
2
 
31
1
2
3
4
5
6
 
28
1
2
3
4
5
6
       
26
27
28
29
30
31
1
 
30
31
1
2
3
4
5
 
27
28
1
2
3
4
5
     
3
4
5
6
7
8
9
 
7
8
9
10
11
12
13
 
7
8
9
10
11
12
13
       
2
3
4
5
6
7
8
 
6
7
8
9
10
11
12
 
6
7
8
9
10
11
12
     
10
11
12
13
14
15
16
 
14
15
16
17
18
19
20
 
14
15
16
17
18
19
20
       
9
10
11
12
13
14
15
 
13
14
15
16
17
18
19
 
13
14
15
16
17
18
19
     
17
18
19
20
21
22
23
 
21
22
23
24
25
26
27
 
21
22
23
24
25
26
27
       
16
17
18
19
20
21
22
 
20
21
22
23
24
25
26
 
20
21
22
23
24
25
26
     
24
25
26
27
28
29
30
 
28
1
2
3
4
5
6
 
28
29
30
31
1
2
3
       
23
24
25
26
27
28
29
 
27
28
1
2
3
4
5
 
27
28
29
30
31
1
2
     
31
1
2
3
4
5
6
 
7
8
9
10
11
12
13
 
4
5
6
7
8
9
10
       
30
31
1
2
3
4
5
 
6
7
8
9
10
11
12
 
3
4
5
6
7
8
9
     
APRIL
           
MAY
           
JUNE
                 
APRIL
           
MAY
           
JUNE
               
S
M
T
W
T
F
S
 
S
M
T
W
T
F
S
 
S
M
T
W
T
F
S
       
S
M
T
W
T
F
S
 
S
M
T
W
T
F
S
 
S
M
T
W
T
F
S
     
28
29
30
31
1
2
3
 
25
26
27
28
29
30
1
 
30
31
1
2
3
4
5
       
27
28
29
30
31
1
2
 
1
2
3
4
5
6
7
 
29
30
31
1
2
3
4
     
4
5
6
7
8
9
10
 
2
3
4
5
6
7
8
 
6
7
8
9
10
11
12
       
3
4
5
6
7
8
9
 
8
9
10
11
12
13
14
 
5
6
7
8
9
10
11
     
11
12
13
14
15
16
17
 
9
10
11
12
13
14
15
 
13
14
15
16
17
18
19
       
10
11
12
13
14
15
16
 
15
16
17
18
19
20
21
 
12
13
14
15
16
17
18
     
18
19
20
21
22
23
24
 
16
17
18
19
20
21
22
 
20
21
22
23
24
25
26
       
17
18
19
20
21
22
23
 
22
23
24
25
26
27
28
 
19
20
21
22
23
24
25
     
25
26
27
28
29
30
1
 
23
24
25
26
27
28
29
 
27
28
29
30
1
2
3
       
24
25
26
27
28
29
30
 
29
30
31
1
2
3
4
 
26
27
28
29
30
1
2
     
2
3
4
5
6
7
8
 
30
31
1
2
3
4
5
 
4
5
6
7
8
9
10
       
1
2
3
4
5
6
7
 
5
6
7
8
9
10
11
 
3
4
5
6
7
8
9
     
JULY
           
AUGUST
         
SEPTEMBER
             
JULY
           
AUGUST
         
SEPTEMBER
           
S
M
T
W
T
F
S
 
S
M
T
W
T
F
S
 
S
M
T
W
T
F
S
       
S
M
T
W
T
F
S
 
S
M
T
W
T
F
S
 
S
M
T
W
T
F
S
     
27
28
29
30
1
2
3
 
1
2
3
4
5
6
7
 
29
30
31
1
2
3
4
       
26
27
28
29
30
1
2
 
31
1
2
3
4
5
6
 
28
29
30
31
1
2
3
     
4
5
6
7
8
9
10
 
8
9
10
11
12
13
14
 
5
6
7
8
9
10
11
       
3
4
5
6
7
8
9
 
7
8
9
10
11
12
13
 
4
5
6
7
8
9
10
     
11
12
13
14
15
16
17
 
15
16
17
18
19
20
21
 
12
13
14
15
16
17
18
       
10
11
12
13
14
15
16
 
14
15
16
17
18
19
20
 
11
12
13
14
15
16
17
     
18
19
20
21
22
23
24
 
22
23
24
25
26
27
28
 
19
20
21
22
23
24
25
       
17
18
19
20
21
22
23
 
21
22
23
24
25
26
27
 
18
19
20
21
22
23
24
     
25
26
27
28
29
30
31
 
29
30
31
1
2
3
4
 
26
27
28
29
30
1
2
       
24
25
26
27
28
29
30
 
28
29
30
31
1
2
3
 
25
26
27
28
29
30
1
     
1
2
3
4
5
6
7
 
5
6
7
8
9
10
11
 
3
4
5
6
7
8
9
       
31
1
2
3
4
5
6
 
4
5
6
7
8
9
10
 
2
3
4
5
6
7
8
     
OCTOBER
       
NOVEMBER
       
DECEMBER
             
OCTOBER
       
NOVEMBER
       
DECEMBER
           
S
M
T
W
T
F
S
 
S
M
T
W
T
F
S
 
S
M
T
W
T
F
S
       
S
M
T
W
T
F
S
 
S
M
T
W
T
F
S
 
S
M
T
W
T
F
S
     
26
27
28
29
30
1
2
 
31
1
2
3
4
5
6
 
28
29
30
1
2
3
4
       
25
26
27
28
29
30
1
 
30
31
1
2
3
4
5
 
27
28
29
30
1
2
3
     
3
4
5
6
7
8
9
 
7
8
9
10
11
12
13
 
5
6
7
8
9
10
11
       
2
3
4
5
6
7
8
 
6
7
8
9
10
11
12
 
4
5
6
7
8
9
10
     
10
11
12
13
14
15
16
 
14
15
16
17
18
19
20
 
12
13
14
15
16
17
18
       
9
10
11
12
13
14
15
 
13
14
15
16
17
18
19
 
11
12
13
14
15
16
17
     
17
18
19
20
21
22
23
 
21
22
23
24
25
26
27
 
19
20
21
22
23
24
25
       
16
17
18
19
20
21
22
 
20
21
22
23
24
25
26
 
18
19
20
21
22
23
24
     
24
25
26
27
28
29
30
 
28
29
30
1
2
3
4
 
26
27
28
29
30
31
1
       
23
24
25
26
27
28
29
 
27
28
29
30
1
2
3
 
25
26
27
28
29
30
31
     
31
1
2
3
4
5
6
 
5
6
7
8
9
10
11
 
2
3
4
5
6
7
8
       
30
31
1
2
3
4
5
 
4
5
6
7
8
9
10
 
1
2
3
4
5
6
7
                                                                               
                                                                               
©2003 GENERAL MOTORS CORP.
                                                                               
                                                                               
                                                                               
                                                                               
                                         
LAST DAY FOR RAC MONTHLY SUBMISSIONS
         
VIN DETAIL REPORTS AVAILABLE
                 
DATE RAC RECEIVES FUNDS
                                                         
RIMS RUNS DEENROLL REPORT
                                             


 
 

--------------------------------------------------------------------------------

 
